Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 1 of 437 Page ID #:33




                     EXHIBIT B
                      PART 1
             Electronically Filed by Superior Court of California, County of Orange, 11/02/2020 10:20:41 AM.
      Case 8:20-cv-02268-DOC-DFM
30-2020-01168115-CU-IC-CXC                    Document
                                - ROA # 2 - DAVID           1-3 Filed
                                                  H. YAMASAKI,      Clerk 12/02/20
                                                                          of the Court Page  2 of 437
                                                                                       By Georgina      Page
                                                                                                   Ramirez,   ID #:34
                                                                                                            Deputy Clerk.




           1     LONDON FISCHER LLP
                 Richard S. Endres, Esq. (SBN 144853)
           2     Patrick G. Bollig, Esq. (SBN 248255)
                 2505 McCabe Way
           3     Suite 100
                 Irvine, CA 92614
           4     Telephone: (949) 252-1384
                 Facsimile: (949) 252-0553
           5
                 Spiro K. Bantis, Esq. (SBN 2023307)*
           6     59 Maiden Lane
                 New York, NY 10038
           7     Telephone: (212) 331-9560
                 Facsimile: (212) 972-1030
           8
                 HOLWELL SHUSTER & GOLDBERG LLP
           9     Michael S. Shuster, Esq. (SBN 2122190)*
                 James M. McGuire, Esq. (SBN 1831932)*
          10     Blair E. Kaminsky, Esq. (SBN 4747523)*
                 Daniel M. Sullivan, Esq. (SBN 4710323)*
          11     Daniel M. Horowitz, Esq. (SBN 5322169)*
                 425 Lexington Avenue
          12     New York, New York 10017
                 Telephone: (646) 837-5151
          13
                 Facsimile: (646) 837-5150
          14
                 Attorneys for Plaintiff
          15     ACE Property & Casualty Insurance Company

          16
                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
          17                     FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
          18
                 ACE PROPERTY AND CASUALTY INSURANCE CASE NO.:
                 COMPANY,                            JUDGE: Assigned for All Purpose

                                                 Plaintiff,
                                                                            DEPT: CX-102
                                         v.
                                                                            COMPLAINT FOR DECLARATORY
          19                                                                JUDGMENT; DEMAND FOR JURY
                                                                            TRIAL
          20

          21

          22

          23
          24

          25
                                                                1
          26     {L0157060 1 }                COMPLAINT FOR DECLARATORY JUDGMENT

          27
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 3 of 437 Page ID #:35



   1
       MCKESSON CORPORATION; AIU INSURANCE
   2   COMPANY; ARCH REINSURANCE LIMITED;
       ARGO RE LIMITED; ASPEN INSURANCE UK
   3   LIMITED; CANOPIUS UNDERWRITING
       BERMUDA LIMITED; ENDURANCE
   4   SPECIALTY INSURANCE LIMITED; GOLDEN
       STATE INSURANCE COMPANY LIMITED;
   5   GREAT LAKES INSURANCE COMPANY SE;
       IRONSHORE SPECIALTY INSURANCE
   6   COMPANY; LEXINGTON INSURANCE
       COMPANY; LIBERTY SPECIAL MARKETS
   7   AGENCY; CERTAIN UNDERWRITERS AT
       LLOYD’S LONDON, SUBSCRIBING TO POLICY
   8   NO. B0509B0WCN1500017; CERTAIN
       UNDERWRITERS AT LLOYD’S LONDON,
   9   SUBSCRIBING TO POLICY NO.
       B0509BOWCN1600451; CERTAIN
  10   UNDERWRITERS AT LLOYD’S LONDON,
       SUBSCRIBING TO POLICY NO.
  11   B0509BOWCN1700408; CERTAIN
       UNDERWRITERS AT LLOYD’S LONDON,
  12   SUBSCRIBING TO POLICY NO. 509/DL554610;
       CERTAIN UNDERWRITERS AT LLOYD’S
  13   LONDON, SUBSCRIBING TO POLICY NO.
       B0509BOWCN1600450; CERTAIN
  14   UNDERWRITERS AT LLOYD’S LONDON,
       SUBSCRIBING TO POLICY NO.
  15   B0509BOWCN1700419; MARKEL AMERICAN
       INSURANCE COMPANY; MUNICH
  16   REINSURANCE AMERICA, INC.; NATIONAL
       FIRE & MARINE INSURANCE COMPANY;
  17   NATIONAL UNION FIRE INSURANCE
       COMPANY; NORTH AMERICAN CAPACITY
  18   INSURANCE COMPANY; SWISS RE
       INTERNATIONAL SE; XL INSURANCE
  19   AMERICA, INC.; AND DOES 1-50,

  20                                 Defendants.

  21                                        NATURE OF ACTION
  22                   1. McKesson is one of the largest wholesale pharmaceutical distributors in the
  23   world. It reports having 80,000 employees and ranks eighth on the Fortune 500 list. It is also the
  24   largest distributor of prescription opioids in the United States. McKesson has been sued in
  25   thousands of lawsuits attempting to hold it responsible for contributing to, and profiting from, the
  26   epidemic of opioid addiction and abuse that has plagued the nation. In this action, Plaintiff ACE
  27   Property & Casualty Insurance Company (“ACE”) seeks a declaration that it has no obligation to
  28
       {L0157060 1 }                                2
                                  COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 4 of 437 Page ID #:36



   1   defend or indemnify Defendant McKesson Corporation (“McKesson”) in connection with those

   2   actions.

   3                   2. McKesson was, until very recently, headquartered in California, and continues to

   4   have significant operations throughout the state of California, including Orange County. Starting

   5   in 2009, ACE issued certain annual commercial umbrella liability insurance policies (collectively,

   6   the “Policies,” attached as Exhibits A – I) to McKesson in California.

   7                   3. The Policies contain several prerequisites for coverage. For example, the

   8   damages claimed must have been suffered “because of ‘bodily injury’” and that bodily injury must

   9   have been caused by an “occurrence.” In addition, the Policies prevent recoveries for the insured

  10   when the insured had knowledge of bodily injury prior to the policy period. And the Policies are

  11   each excess of primary policies, which must be exhausted before coverage under the Policies is

  12   implicated.

  13                   4. Since 2016, McKesson has been named in thousands of lawsuits for its alleged

  14   misconduct in distributing opioids (the “Opioid Lawsuits”). Many of these lawsuits have been

  15   consolidated in In re National Prescription Opiate Litigation, No. 1:17-md-2804, a multi-district

  16   litigation in the Northern District of Ohio (the “MDL”).

  17                   5. These actions allege, among other things, that McKesson deliberately distributed

  18   opioids at a rate and in a manner that demonstrates McKesson knew they were not being used and

  19   consumed for legitimate medical purposes. The actions allege that McKesson purposefully

  20   breached federal and state law and caused the diversion of millions of prescription opioids. Even

  21   as the devastating impact of the opioid epidemic became apparent, McKesson is alleged to have

  22   distributed opioids in quantities that demonstrated to McKesson that diversion was certain to

  23   occur. It is also alleged that McKesson knew any diversion prevention policies it developed or

  24   maintained were ineffective.

  25                   6. The Opioid Lawsuits also allege that McKesson was aware—before the effective

  26   date of the Policies—of the danger and harm caused by its over-distribution of highly addictive

  27   opioids. Indeed, the year before McKesson’s first ACE policy became effective, McKesson

  28   entered a settlement with the Drug Enforcement Agency (“DEA”) and the Department of Justice
       {L0157060 1 }                                3
                                  COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 5 of 437 Page ID #:37



   1   (“DOJ”) in which McKesson paid a civil penalty for violating the Controlled Substances Act

   2   (“CSA”) by failing to comply with its obligations to report suspicious sales of opioids. After that

   3   settlement, the Opioid Lawsuits allege that McKesson continued to flout its obligations, which

   4   resulted in McKesson later paying the DOJ and DEA $150 million for its acknowledged failures to

   5   comply with the CSA.

   6                   7. Other than the relatively few personal-injury suits, the Opioid Lawsuits have

   7   been brought by State attorneys general, governmental entities, Indian tribes, hospitals, pension

   8   funds, unions and other third-party payors that do not seek compensation for or on behalf of any

   9   individuals that suffered bodily injury due to opioids. Instead, these plaintiffs seek to recover the

  10   economic costs of responding to the opioid crisis. Accordingly, these suits do not seek damages

  11   “because of ‘bodily injury.’” Nor do the Opioid Lawsuits seek damages resulting from an

  12   “occurrence”—defined in the Policies to mean an “accident”—as required by the Policies.

  13                   8. McKesson has demanded that ACE (and its other insurers) pay its costs in

  14   defending the Opioids Lawsuits. It has also demanded that ACE indemnify McKesson for the

  15   settlements to which it has already agreed and any related liabilities it may incur in the future.

  16                   9. ACE reserved its right to deny McKesson’s claims for defense and/or indemnity

  17   for several reasons, including, but not limited to: (1) the Opioid Lawsuits do not seek damages

  18   because of bodily injury; (2) the Opioid Lawsuits do not arise from an “occurrence”; (3)

  19   McKesson expected or intended the harms that resulted from its alleged misconduct; (4) other

  20   exclusions under the Policies or applicable law would bar or limit coverage; (5) McKesson cannot

  21   show that plaintiffs’ damages in the Opioid Lawsuits were caused by bodily injuries during the

  22   respective policy periods; (6) prior to the issuance of the Policies, McKesson knew of injuries

  23   caused by, and losses to it from, the use of opioids it distributed and had knowledge of the

  24   potential claims against it arising from the opioid crisis; (7) McKesson has not established that it

  25   has satisfied any applicable retained limits or underlying limits; and (8) McKesson has not

  26   satisfied all of the conditions to coverage nor has it complied with all of its duties and obligations

  27   under the Policies.

  28                   10. ACE now seeks a declaration that it has no duty to defend or indemnify
       {L0157060 1 }                                4
                                  COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 6 of 437 Page ID #:38



   1   McKesson in any of the Opioid Lawsuits. There is an actual, ripe, and justiciable controversy

   2   regarding coverage under the Policies. If a declaratory judgment is not granted, ACE may suffer

   3   real and immediate harm.

   4                                                PARTIES

   5                   11. Plaintiff ACE is organized under the laws of Pennsylvania with its principal

   6   place of business in Philadelphia, Pennsylvania. ACE is an insurance company licensed by the

   7   State of California to sell insurance policies in California. ACE issued insurance policies to

   8   McKesson in California that covered risks in California and elsewhere.

   9                   12. Defendant McKesson is a Delaware corporation and, until recently, had its

  10   corporate headquarters in San Francisco, California, where each of the ACE policies were issued.

  11   Its corporate headquarters are now in Irving, Texas. However, McKesson continues to be

  12   registered to do business in California and has significant operations throughout the State of

  13   California, including in Orange County. McKesson reports that its relocation to Texas will not be

  14   completed until 2021.

  15                   13. In the fiscal year ending March 31, 2020, McKesson recorded over $230 billion

  16   in revenue, more than $183 billion of which was generated by its U.S. Pharmaceutical and

  17   Specialty Solutions segment. This segment distributes branded and generic prescription

  18   pharmaceuticals, including certain opioid medications that are subjects of the Opioid Lawsuits.

  19   McKesson has been referred to as one of the “giants” of the opioid crisis.

  20                   14. The following defendants listed in paragraph 15 are insurance companies who,

  21   on information and belief, issued insurance policies to McKesson covering the relevant period of

  22   the Opioid Lawsuits (the “Insurer Defendants”). McKesson asserts that insurance coverage for the

  23   Opioid Lawsuits is available to them under these policies. ACE does not have copies of those

  24   insurance policies; however, ACE is informed and believes that defendants do. The Insurer

  25   Defendants are joined to ensure the interests they have or may have in the subject matter of this

  26   declaratory judgment action are not litigated and affected in their absence.

  27                   15. On information and belief, these Insurer Defendants have the following states

  28   or countries of organization and, for U.S. defendants, principal places of business:
       {L0157060 1 }                                5
                                  COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 7 of 437 Page ID #:39



   1                   a.   AIU Insurance Company—New York with its principal place of business in

   2                        New York;

   3                   b.   Arch Reinsurance Limited—Bermuda;

   4                   c.   Argo Re Limited—Bermuda;

   5                   d.   Aspen Insurance UK Limited—United Kingdom;

   6                   e.   Canopius Underwriting Bermuda Limited—Bermuda;

   7                   f.   Endurance Specialty Insurance Limited—Bermuda;

   8                   g.   Golden State Insurance Co. Ltd—Bermuda;

   9                   h.   Great Lakes Insurance Company SE (formerly known as Great Lakes

  10                        Reinsurance plc)—Germany;

  11                   i.   Ironshore Specialty Insurance Company—Arizona with its principal place

  12                        of business in New York;

  13                   j.   Lexington Insurance Company (formerly known as AIG Excess Liability

  14                        Company Limited, formerly known as Starr Excess Liability Insurance

  15                        Company)—Delaware with its principal place of business in Massachusetts;

  16                   k.   Liberty Special Markets Agency (formerly known as Iron-Starr Excess

  17                        Agency Limited)—Bermuda;

  18                   l.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.

  19                        B0509BOWCN1500017—citizenship unknown at this time;

  20                   m.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.

  21                        B0509BOWCN1600451—citizenship unknown at this time;

  22                   n.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.

  23                        B0509BOWCN1700408—citizenship unknown at this time;

  24                   o.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.

  25                        509/DL554610—citizenship unknown at this time;

  26                   p.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.

  27                        B0509BOWCN1600450—citizenship unknown at this time;

  28                   q.   Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
       {L0157060 1 }                             6
                               COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 8 of 437 Page ID #:40



   1                              B0509BOWCN1700419—citizenship unknown at this time;

   2                      r.      Markel American Insurance Company—Virginia with its principal place of

   3                              business in Virginia;

   4                      s.      Munich Reinsurance America, Inc.—Delaware with its principal place of

   5                              business in New Jersey;

   6                      t.      National Fire & Marine Insurance Company—Nebraska with its principal

   7                              place of business in Nebraska;

   8                      u.      National Union Fire Insurance Company—Pennsylvania with its principal

   9                              place of business in New York;

  10                      v.      North American Capacity Insurance Company—New Hampshire with its

  11                              principal place of business in Missouri;

  12                      w.      Swiss Re International SE—Switzerland;

  13                      x.      XL Insurance America, Inc.—Delaware with its principal place of business

  14                              in Connecticut.

  15                      16. On information and belief, many of the Insurer Defendants are licensed to

  16   conduct business in California.1

  17                      17. On information and belief, each of the Doe Defendants 1–50 are other insurers

  18   who sold insurance policies to McKesson covering the relevant period of the Opioid Lawsuits.

  19   Doe Defendants 1–50 are sued under fictitious names because their true names are currently

  20   unknown to ACE. When ACE learns their true names, ACE will seek leave to amend this

  21   complaint. The Doe Defendants are joined to ensure the interests they have or may have in the

  22   subject matter of this declaratory judgment action are not litigated and affected in their absence.

  23                                        JURISDICTION AND VENUE

  24                      18. This Court has jurisdiction over this action under California Code of Civil

  25   1
                   With respect to those Insurers organized and based in foreign countries, ACE has named
                   them as defendants in the interests of completeness. Should it become clear that the Court
  26               lacks personal jurisdiction over any of those Insurers or that the policies applicable to any
                   of those Insurers contain arbitration clauses or other contractual provisions making suit in
  27               this Court improper, ACE would voluntarily dismiss from this action any such Insurer that
                   so requests.
  28
       {L0157060 1 }                                    7
                                      COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 9 of 437 Page ID #:41



   1   Procedure Section 1060, which provides a right of action in the Superior Court for a judicial

   2   declaration of rights and duties under a contract.

   3                   19. This Court has jurisdiction over McKesson because it maintains offices in

   4   California, is registered to and does conduct business in California, and has either committed acts

   5   or omissions in California, caused such acts or omissions to be committed in California, or has

   6   caused effects in California with respect to one or more causes of action arising from those acts,

   7   omissions, or effects. In addition, the Policies were delivered to McKesson at its principal place

   8   of business in California.

   9                   20. The Court has jurisdiction over each of the Insurer Defendants because each

  10   was licensed to issue insurance policies in California and/or issued policies covering risks in

  11   California, and/or committed acts or omissions in California, and/or caused such acts or omissions

  12   to be committed in California, and/or has caused effects in California with respect to one or more

  13   causes of action arising from these acts, omissions, and/or effects.

  14                   21. Venue is proper in this Court because McKesson maintains operations in

  15   Orange County, the policies at issue cover risks in California or elsewhere, and McKesson’s

  16   allegedly unlawful conduct for which it seeks insurance coverage allegedly occurred in Orange

  17   County, among other places.

  18                                      FACTUAL ALLEGATIONS

  19                   I.     The Policies

  20                   22. McKesson is seeking coverage under the Policies (annual policies running from

  21   2009 – 2018), which contain several requirements and conditions McKesson cannot satisfy.

  22                   23. First, coverage is triggered under the Policies only if the damages sought

  23   against the insured in the underlying action are “because of ‘bodily injury.’”

  24                   24. Similarly, when the damages sought against the insured in the underlying action

  25   were not caused by an “accident”—and thus were not caused by an occurrence—coverage is not

  26   triggered under the Policies.

  27                   25. The Policies, moreover, extend coverage to damages because of bodily injuries

  28   only if those injuries occur during the policy period. And the Policies do not cover damages
       {L0157060 1 }                                  8
                                    COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 10 of 437 Page ID #:42



    1   because of bodily injury known to have occurred by the insured prior to the policy period.

    2                   26. In the event of an occurrence, the Policies also require the insured to

    3   demonstrate that it has exhausted all the applicable limits of underlying insurance, and that it has

    4   satisfied the full amount of any retained limits, before ACE is obligated to provide coverage.

    5                   27. The Policies and/or applicable law also include exclusions that would
    6   completely bar or limit coverage.
    7                   28. The Policies further impose certain other duties on the insured as prerequisites

    8   for coverage. The Policies require the insured to provide ACE with sufficient information to

    9   evaluate the insured’s claim for coverage.

   10                   29. In addition to the provisions detailed above, coverage is unavailable because of

   11   or limited by additional provisions in the Policies, which ACE incorporates in their entirety.

   12                   II.    Investigations by and Settlements with the DEA and DOJ

   13                   30. In 2006, as part of its “Distributor Initiative,” DEA officials met with and

   14   warned McKesson about excessive sales of its products to pharmacies filling illegal online

   15   prescriptions. In addition, in 2006 and 2007, as part of its efforts to combat this problem, the DEA

   16   sent multiple letters to remind McKesson of its obligations to ensure pharmacies and dispensers

   17   receiving McKesson’s products were above board and to report and refrain from shipping

   18   suspicious orders.

   19                   31. In 2008, McKesson reached a settlement with the DEA and DOJ for

   20   McKesson’s “violations of 21 U.S.C. § 842(a)(5),” including McKesson’s claimed failure to

   21   report suspicious orders of opioids to the DEA. McKesson agreed to “maintain a compliance

   22   program designed to detect and prevent diversion of controlled substances as required under the

   23   [Controlled Substances Act] and applicable DEA regulations” and to “pay civil penalties . . . in the

   24   amount of $13,250,000.00.”

   25                   32. Not long after, the DEA and DOJ again began investigating McKesson for

   26   alleged failures to monitor, report, and/or refrain from shipping suspicious orders of opioids. The

   27   investigation covered twelve McKesson distribution centers in eleven states, including California.

   28   The government’s investigation developed evidence that even after designing a compliance
        {L0157060 1 }                                9
                                   COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 11 of 437 Page ID #:43



    1   program after the 2008 settlement, McKesson did not fully implement or adhere to its own

    2   program.

    3                   33. In 2017, McKesson reached another settlement with the DOJ and DEA.

    4   McKesson admitted that, “at various times [from January 1, 2009 through January 17, 2017], it did

    5   not identify or report to DEA certain orders placed by certain pharmacies which should have been

    6   detected by McKesson as suspicious based on the guidance contained in the DEA letters about the

    7   requirements set forth in [the CSA].” McKesson agreed to pay a record $150 million civil

    8   penalty, “suspend sales of controlled substances from distribution centers in Colorado, Ohio,

    9   Michigan, and Florida for multiple years,” and adhere to “new and enhanced compliance

   10   obligations [imposed] on McKesson’s distribution system.”

   11                   III.   The West Virginia Action

   12                   34. On January 21, 2016, the State of West Virginia filed an amended complaint

   13   against McKesson in Boone County, West Virginia.

   14                   35. West Virginia alleged, among other things, that McKesson’s “intentional

   15   distribution of excessive prescription pain killers” to sparsely populated counties throughout West

   16   Virginia “showed a reckless disregard to the safety of [various West Virginia counties] and its

   17   residents.” West Virginia’s allegations included shocking data that laid bare McKesson’s failure

   18   to carry out its legal obligations to monitor and report suspicious orders of prescription opioids.

   19   For example, over a five-year period, McKesson shipped over 5.6 million doses of hydrocodone

   20   and oxycodone to West Virginia’s Mingo County. About 21,000 adults live in Mingo County.

   21                   36. The West Virginia action did not bring claims to compensate citizens harmed

   22   by McKesson’s opioid products. Instead, the government of West Virginia sought relief for its

   23   own economic losses: It alleged, among other things, that McKesson’s misconduct caused West

   24   Virginia to “expend[] substantial amounts of money annually that it would not have otherwise

   25   expended on numerous services . . . including, but not limited to: Increased law enforcement,

   26   prosecutors and prosecutions, courts and court personnel, public defender services, corrections and

   27   correctional facilities, probation and parole, public welfare and service agencies, healthcare and

   28   medical services and drug abuse education.” West Virginia also alleged that “the public nuisance
        {L0157060 1 }                                10
                                   COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 12 of 437 Page ID #:44



    1   created by [McKesson]” “endangers the public health and safety” of West Virginians through,

    2   among other things, “congest[ion]” of people around “Pill Mills,” increased crime, “exhaust[ion]”

    3   of “law enforcement and prosecutorial resources,” “congest[ion]” of “court dockets . . . by

    4   prescription drug-related cases as well as by crimes committed by addicts,” and overcrowding of

    5   jails and prisons.

    6                   37. McKesson notified ACE of the West Virginia Action on March 30, 2017. On

    7   May 22, 2017, ACE provided its coverage position in a letter to McKesson, reserving all rights

    8   under the policies.

    9                   38. On March 25, 2019, McKesson demanded that ACE consent to and fund a

   10   settlement of the West Virginia Action. On April 12, 2019, ACE responded by requesting

   11   additional documents and information and reserving all rights under the terms of the Policies, at

   12   law and in equity.

   13                   39. On May 2, 2019, McKesson settled the West Virginia Action for $37 million.

   14                   40. On October 2, 2019, McKesson reiterated its request that ACE consent to and

   15   fund its settlement of the West Virginia Action. On October 21, 2019, ACE responded by

   16   advising that McKesson had failed to identify any particular policy for which it sought defense

   17   and indemnity and had failed to demonstrate that any specific “retained limit” had been exhausted

   18   by McKesson’s payment of defense costs. In addition, ACE renewed its request for documents

   19   and information so that it could properly evaluate McKesson’s request for indemnity and reserved

   20   all rights under the terms of the Policies, at law and in equity.

   21                   IV.    The MDL

   22                   41. Thousands of the Opioid Lawsuits have been consolidated for pre-trial

   23   proceedings in the MDL in the Northern District of Ohio. These suits include actions brought by

   24   municipal, county, and state governments against manufacturers, distributors, and retailers of

   25   opioids.

   26                   42. Among those cases are two that the MDL District Judge has designated as

   27   “Track One” bellwether lawsuits: County of Summit, Ohio et al. v. Purdue Pharma et al., No. 18-

   28   op-45090 (N.D. Ohio 2018) and County of Cuyahoga, Ohio et al. v. Purdue Pharma et al., No. 17-
        {L0157060 1 }                                11
                                   COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 13 of 437 Page ID #:45



    1   op-45004 (N.D. Ohio 2017). These lawsuits generally allege, among other things, that McKesson

    2   refused to identify, investigate, prevent, and report suspicious orders of opioids in a deliberate

    3   failure to abide by the Controlled Substances Act and other applicable laws, notwithstanding its

    4   agreement to do so with the DEA, failed to conduct due diligence of its customers, fraudulently

    5   increased quotas that governed the manufacture and distribution of opioids, and ignored clear

    6   evidence of diversion.

    7                   43. The Track One suits seek abatement, injunctive relief, equitable relief,

    8   restitution, damages for economic loss (including punitive damages) and attorney’s fees.

    9                   44. Among the other cases consolidated in the MDL are numerous suits that were

   10   originally filed in California against McKesson. These suits focus on McKesson’s distribution of

   11   opioids and violations of law in California. Similar to the Track One suits, these actions generally

   12   allege that McKesson “persisted in a pattern of distributing commonly abused and diverted

   13   opioids” in amounts that it knew were not being prescribed for legitimate medical purposes. They

   14   further allege that McKesson’s “intentional distribution of excessive amounts of prescription

   15   opioids showed an intentional or reckless disregard for” the safety of Californians. Pursuant to the

   16   federal law governing multi-district litigation, if not settled, these suits will be remanded to federal

   17   district courts in California for trial.

   18                   45. On information and belief, McKesson provided ACE with notice of the Track

   19   One complaints and the many other Opioid Lawsuits under the Policies.

   20                   46. On October 21, 2019, at the start of the Track One trial, McKesson, along with

   21   two other distributors, settled those suits for a total of $215 Million.

   22       COUNT I:       DECLARATORY JUDGMENT – NO DUTY TO DEFEND MCKESSON
                                     FOR THE OPIOID LAWSUITS
   23
                        47. ACE reasserts and incorporates herein each allegation set forth in paragraphs
   24
        1-46 above.
   25
                        48. McKesson has asserted that it is entitled under the Policies to the costs it has
   26
        incurred and will continue to incur defending the Opioid Lawsuits. ACE disputes that McKesson
   27
        has any right under the Policies to its defense costs.
   28
        {L0157060 1 }                                  12
                                     COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 14 of 437 Page ID #:46



    1                   49. There exists an actual, ripe, and justiciable controversy between the parties

    2   concerning insurance coverage for the defense of the Opioid Lawsuits. ACE seeks, and is entitled

    3   to, a declaration that under the terms, conditions, and/or exclusions of the Policies, ACE has no

    4   duty to defend or to pay for McKesson’s defense of the Opioid Lawsuits.

    5   COUNT II:       DECLARATORY JUDGMENT – NO DUTY TO INDEMNIFY MCKESSON
                                    FOR THE OPIOID LAWSUITS
    6
                        50. ACE reasserts and incorporates herein each allegation set forth in paragraphs
    7
        1-49 above.
    8
                        51. McKesson has asserted that it is entitled under the Policies to indemnity for its
    9
        settlements of and potential liabilities from the Opioid Lawsuits. ACE disputes that McKesson
   10
        has any right under the Policies to indemnity.
   11
                        52. There exists an actual, ripe, and justiciable controversy between the parties
   12
        concerning insurance coverage for the Opioid Lawsuits. ACE seeks, and is entitled to, a
   13
        declaration that under the terms, conditions, and/or exclusions of the Policies, ACE has no duty to
   14
        indemnify McKesson for the Opioid Lawsuits.
   15
              COUNT III: DECLARATORY JUDGMENT – DECLARATION OF RIGHTS AND
   16            OBLIGATIONS, IF ANY, OF THE INSURERS TO DEFEND OR INDEMNIFY
                              MCKESSON FOR THE OPIOID LAWSUITS
   17
                        53. ACE reasserts and incorporates herein each allegation set forth in paragraphs
   18
        1-52 above.
   19
                        54. To the extent that the court determines that ACE has any obligation to provide
   20
        defense and/or indemnity coverage for any of the underlying Opioid Lawsuits that are the subject
   21
        matter of this case, ACE seeks a declaration of the rights and obligations, if any, of the other
   22
        insurers with respect to coverage for any of the underlying Opioid Lawsuits under terms,
   23
        conditions, and exclusions of their respective policies.
   24
                        55. There exists an actual, ripe, and justiciable controversy between the parties
   25
        concerning the rights and obligations, if any, of the insurers with regard to coverage for the
   26
        underlying Opioid Lawsuits under the respective terms, conditions, and exclusions of their
   27
        respective policies. ACE is entitled to a declaratory judgment regarding the insurers’ respective
   28
        {L0157060 1 }                                13
                                   COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 15 of 437 Page ID #:47



    1   rights and obligations, if any, with regard to coverage for any of the underlying Opioid Lawsuits.

    2                                            PRAYER FOR RELIEF

    3                      WHEREFORE, ACE respectfully prays for:

    4   (1)         A declaration that ACE has no duty to defend or pay the costs of defending McKesson in

    5   the Opioid Lawsuits,

    6   (2)         A declaration that ACE has no duty to indemnify McKesson for the Opioid Lawsuits,

    7   (3)         A declaration as to the scope and amount of coverage required to be provided by ACE

    8   under the respective terms, conditions, and exclusions of each of the policies, and,

    9   (4)         Such other relief as this Court may deem just and proper.

   10                                                JURY DEMAND

   11                      Plaintiffs hereby demand a trial by jury on all claims so triable.

   12   Dated: October 30, 2020
   13                                                     LONDON FISCHER LLP
   14
                                                          By:
   15                                                           Richard S. Endres, Esq.
                                                                Patrick G. Bollig, Esq.
   16                                                           Attorneys for Plaintiff
   17                                                           ACE Property & Casualty Insurance Company

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27   * pro hac vice application forthcoming
   28
        {L0157060 1 }                                    14
                                       COMPLAINT FOR DECLARATORY JUDGMENT
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 16 of 437 Page ID #:48




                         EXHIBIT A
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 17 of 437 Page ID #:49

                                                                           Declarations
                 ACE USA                                          ACE Umbrella Plus sm
                                                     Commercial Umbrella Liability Policy
PRODUCER CODE                        OFFICE                          PREVIOUS POLICY NUMBER
355110                               Chicago                         NEW
AUDIT FREQUENCY                      PRODUCER                                                             PAC
None                                 MARSH RISK & INSURANCE SERVICES                                      NTA
NAMED INSURED IS:                    BUSINESS OF INSURED                                                  PIIC
Company                              Drug proprietaries and sundrie                                       5122
Policy Number: XOO G24900228
Policy Period:             From 07/01/2009 to 07/01/2010
                           12:01 A.M Standard Time at the Address of the Named Insured as stated herein
NAMED INSURED AND ADDRESS                                COVERAGE IS PROVIDED IN THE COMPANY DESIGNATED BELOW
McKesson Corporation                                     ACE Property And Casualty Insurance Company
One Post St., 34th Floor
San Francisco, CA 94105




                                                    Limits of Insurance
          $ 25,000,000 Each Occurrence                   $ 25,000,000 General Aggregate

                                               Self Insured Retention $ 25,000

                                                          Premium
Basis of Premium: Flat
          $ 650,000      Advance Premium,                     $ 650,000 Annual Minimum Premium

                                 $ 30,952 Terrorism Premium included in Advance Premium




                                            Schedule of Underlying Insurance
               The Schedule is described on form no.XS-9U57a, which forms a part of this Policy’s Declarations.
                         Endorsements Attached to and forming a part of this Policy at inception:

                                          See attached Schedule of Endorsements


DATE OF ISSUE                            SIGNATURE OF AUTHORIZED AGENT
July 8, 2009

XS-22695 (06/2008)                                          Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 18 of 437 Page ID #:50

                                             SCHEDULE OF ENDORSEMENTS

Named Insured

McKesson Corporation
Policy Symbol            Policy Number                      Policy Period                        Effective Date of Endorsement

XOO                      G24900228                          07/01/2009 - 07/01/2010              07/01/2009
Issued By (Name of Insurance Company)
ACE Property And Casualty Insurance Company
XS-20835 (08/06)                Commercial Umbrella Liability Policy
ILN1510807                      WI UIM Disclosure Notice
EXFL64 (10/08)                  Florida Uninsured Motorists' Coverage
ILU018(09/03)                   West Virginia Excess Uninsured/Underinsured
CC-1K11e (02/06)                Signatures
CC-1E15                         Joint Venture
CC-1E15                         Manufacture Of Drug Exclusion
CC-1E15                         Specified Products Exclusion
CC-1E15                         Retained Limit Amendatory Endorsement
CC-1E15                         Personal Injury Definition Amended To Include Discrimination
CC-1E15                         Newly Acquired Entity Endorsement
XS-22552 (06/07)                Catastrophe Management Policyholder Notice
XS-1V12a (07/04)                California Changes-Cancellation, Nonrenewal And State Required Conditions
XS-22088 (04/07)                Catastrophe Management Coverage Endorsement
XS-20753 (08/06)                Knowledge Of Occurrence
XS-20755 (08/06)                Non-Concurrency Endorsement(Recognizes Non-Concurrency)
XS-20756 (08/06)                Notice Of Occurrence
XS-20776 (08/06)                Clinical Trial Exclusion Endorsement
XS-20780 (03/08)                Pollution Exclusion - Combination ExceptionTime Element And Named Peril(with Insured's Retained
                                Limit)
XS-20782 (08/06)                Cancellation Amendatory Endorsement
XS-21580 (01/07)                Professional Services Liability Exclusion - Exception For Resulting Bodily Injury And Property
                                Damage
XS-21589 (01/07)                Foreign Liability Follow Form Endorsement
XS-23501 (04/08)                Unintentional Failure To Disclose
XS-23631 (01/08)                Employee Benefit Plan Follow Form Endorsement
XS-26429 (02/09)                Industrial Aircraft Aid Endorsement
XS-23634 (01/08)                Fellow Employee Exclusion Deleted
XS-24545 (03/08)                Named Insured Endorsement
XS-23669 (01/08)                Cap On Losses From Certified Acts Of Terrorism
XS-25254 (02/09)                War Exclusion
TRIA11b (01/08)                 Disclosure Pursuant To Terrorism Risk Insurance Act
ALL-20887 (10/06)               ACE Producer Compensation Practices & Policies
IL P 001 (01/04)                U.S. Treasury Department's Office of Foreign Assets Control ("OFAC") Advisory Notice To
                                Policyholders




CC1E15                                                                                                                           Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 19 of 437 Page ID #:51

                                                                             ACE UMBRELLA PLUSSM
                                            COMMERCIAL UMBRELLA LIABILITY POLICY




 Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
 duties and what is and is not covered.
 Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
 other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our”
 refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.
 We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in
 the schedule of “underlying insurance” attached to this policy, and in return for the payment of premium and
 subject to its terms, conditions, and limits of insurance of this policy, agree with you as follows:
I. INSURING AGREEMENT
    A. We will pay on behalf of the “insured” those sums in excess of the “retained limit” that the “insured”
       becomes legally obligated to pay as damages because of “bodily injury”, “property damage” or personal
       and advertising injury” to which this insurance applies.
        1. This insurance applies to “bodily injury” and “property damage” that takes place in the “coverage
           territory”, but only if:
            a. The “bodily injury” or “property damage” is caused by an “occurrence”;
            b. The “bodily injury” or “property damage” occurs during the “policy period”; and
            c. Prior to the “policy period”, no “insured” and no “employee” authorized by you to give or receive
               notice of an “occurrence” or claim, knew that the “bodily injury” or “property damage” had
               occurred, in whole or in part. If any “insured” listed under Paragraph A. of Section II – Who Is An
               Insured or any authorized “employee” knew, prior to the “policy period”, that the “bodily injury” or
               “property damage” occurred, then any continuation, change or resumption of such “bodily injury”
               or “property damage” during or after the “policy period” will be deemed to have been known prior
               to the “policy period”.
        2. This insurance applies to “personal and advertising injury” that arises out of your business, but only if
           the offense causing the “personal and advertising injury” takes place in the “coverage territory” and
           during the “policy period”.
    B. “Bodily injury” or “property damage” which occurs during the “policy period” and was not, prior to the
       “policy period”, known to have occurred by any “insured” listed under Paragraph A. of Section II – Who Is
       An Insured or any “employee” authorized by you to give or receive notice of an “occurrence” or claim,
       includes any continuation, change or resumption of that “bodily injury” or “property damage” after the end
       of the “policy period”.
    C. “Bodily injury” or “property damage” will be deemed to have been known to have occurred at the earliest
       time when any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any “employee”
       authorized by you to give or receive notice of an “occurrence” or claim:
       1. Reports all, or any part, of the “bodily injury” or “property damage” to us or any other insurer;

        2. Receives a written or verbal demand or claim for damages because of the “bodily injury” or “property
           damage”; or
        3. Becomes aware by any other means that “bodily injury” or “property damage” has occurred or has
           begun to occur.




XS-20835 (08/06)                                                                                        Page 1 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 20 of 437 Page ID #:52

    D. Damages because of “bodily injury” include damages claimed by any person or organization for care, loss
       of services or death resulting at any time from the “bodily injury”.
        The amount we will pay for damages is limited as described in Section IV - Limits of Insurance.
II. WHO IS AN INSURED
    A. The following are “insureds”:
        1. The Named Insured named in Item 1 of the Declarations of this policy is an “insured”.
        2. Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any other
           organization under your control and active management at the inception date of this policy is an
           “insured”, providing such subsidiary or organization is included as an insured in the “underlying
           insurance”, and was made known to us prior to or at the inception date of this policy;
        3. If you are designated in the Declarations as:
            a. An individual, you and your spouse are “insureds”, but only with respect to the conduct of a
               business of which you are the sole owner.
            b. A partnership or joint venture, you are an “insured”. Your members, your partners, and their
               spouses are also “insureds”, but only with respect to the conduct of your business.
            c. A limited liability company, you are an “insured”. Your members are also “insureds”, but only with
               respect to the conduct of your business. Your managers are “insureds”, but only with respect to
               their duties as your managers.
            d. An organization other than a partnership, joint venture or limited liability company, you are an
               “insured”. Your “executive officers” and directors are “insureds”, but only with respect to their
               duties as your officers or directors. Your stockholders are also “insureds”, but only with respect to
               their liability as stockholders.
            e. A trust, you are an “insured”. Your trustees are also “insureds”, but only with respect to their
               duties as trustees.
    B. Each of the following is also an “insured”:

        1. Your “volunteer workers” only while performing duties related to the conduct of your business, or your
           “employees”, other than either your “executive officers” (if you are an organization other than a
           partnership, joint venture or limited liability company) or your managers (if you are a limited liability
           company), but only for acts within the scope of their employment by you or while performing duties
           related to the conduct of your business. However, none of these “employees” or “volunteer workers”
           are “insureds” for:
            a. “Bodily injury” or “personal and advertising injury”:
                    To you, to your partners or members (if you are a partnership or joint venture), to your
                (1) members (if you are a limited liability company), to a co-“employee” while in the course of his
                    or her employment or performing duties related to the conduct of your business, or to your
                    other “volunteer workers” while performing duties related to the conduct of your business;
                    To the spouse, child, parent, brother or sister of that co-“employee” or “volunteer worker” as a
                (2) consequence of Paragraph a.(1) above;
                    For which there is any obligation to share damages with or repay someone else who must
                (3) pay damages because of the injury described in Paragraphs a.(1) or (2) above; or
                   Arising out of his or her providing or failing to provide professional health care services.
            b. (4)
               “Property damage” to property:
                      Owned, occupied or used by you,
                (1)
                    Rented to, in the care, custody or control of, or over which physical control is being exercised
                (2) for any purpose by you, any of your “employees”, “volunteer workers”, any partner or member
                    (if you are a partnership or joint venture), or any member (if you are a limited liability
                    company).



 XS-20835 (08/06)                                                                                       Page 2 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 21 of 437 Page ID #:53

         2. Any person (other than your “employee” or “volunteer worker”), or any organization while acting as
            your real estate manager.
         3. Any person or organization having proper temporary custody of your property if you die, but only:
             a. With respect to liability arising out of the maintenance or use of that property; and
             b. Until your legal representative has been appointed.
         4. Your legal representative if you die, but only with respect to duties as such. That representative will
            have all your rights and duties under this policy.
         5. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability
            company, and over which you maintain ownership or majority interest, will qualify as an “insured” if it
            also qualifies as an insured in “underlying insurance“ and there is no other similar insurance available
            to that organization. However:
             a.     Coverage under this provision is afforded only until the 90th day after you acquire or form the
                    organization or the end of the “policy period”, whichever is earlier;
             b.     This insurance does not apply to “bodily injury” or “property damage” that occurred before you
                    acquired or formed the organization;
             c.     This insurance does not apply to “personal and advertising injury” arising out of an offense
                    committed before you acquired or formed the organization; and
             d.     We reserve the right to charge an additional premium if such organization qualifies as an
                    “insured.”
         6. Any person or organization, if insured under “underlying insurance”, provided that coverage provided
            by this policy for any such insured will be no broader than coverage provided by “underlying
            insurance”.
          Notwithstanding anything above, no person or organization is an “insured” with respect to the conduct of
          any current or past partnership, joint venture or limited liability company that is not shown as a Named
          Insured in the Declarations.
II DEFENSE AND SUPPLEMENTARY PAYMENTS
 I.
    A. We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily
       injury”, “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to
       which this insurance applies:
         1. When damages sought would be covered by “underlying insurance” but are not covered by that
            insurance because of the exhaustion of the applicable limits of “underlying insurance” by the payment
            of “loss” covered by this policy; or
         2. When damages sought would be covered under any “other insurance” but are not covered by that
            insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of
            “loss” covered under such “other insurance”; or
         3. When damages sought for “bodily injury”, “property damage” or “personal and advertising injury” are
            not covered by “underlying insurance” or any “other insurance”, or any applicable self-insured
            retention has been exhausted by the payment of “loss” covered by this policy.
    B.    We will have no duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
          “property damage” or “personal and advertising injury” to which this insurance does not apply.
    C.    We will have the right but not the duty to associate in the investigation of any claim and the defense of
          any “suit” which may, in our opinion, result in damages to which this insurance applies.
    D.    If we assume the defense of any “suit” against the “insured”, we will pay in addition to the applicable Limit
          of Insurance:
          1. All expenses we incur.
          2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or
             “property damage” covered by this policy. We do not have to furnish these bonds.



 XS-20835 (08/06)                                                                                          Page 3 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 22 of 437 Page ID #:54

           3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
              Insurance. We do not have to furnish these bonds.
           4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts
              within the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
           5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of
              any claim or the defense of any “suit” covered under this policy, including actual loss of earnings
              because of time off from work.
           6. All costs taxed against the “insured” in the “suit”.
           7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the
              applicable Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of
              Insurance, we will not pay any prejudgment interest accruing after the offer.
           8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues
              after entry of the judgment and before we have paid, offered to pay, or deposited in court the part of
              the judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
    E.     Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been
           exhausted by the payment of “loss”.
IV.      LIMITS OF INSURANCE
    A.     The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless
           of the number of:
           1. “Insureds”;
           2. Claims made or “suits” brought; or
           3. Persons or organizations making claims or bringing “suits”.
    B.     The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
           1. Damages because of “bodily injury” or “property damage” included in the “products-completed
              operations hazard”; and
           2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance
              or use of a covered “auto”.
    C.     The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay
           for damages because of “bodily injury” and “property damage” included in the “products-completed
           operations hazard”.
    D.    Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most
          we will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
          advertising injury” arising out of any one “occurrence”.
    E.     If the applicable limits of “underlying insurance” have been:
           1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the
              reduced limit of “underlying insurance”.
           2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
              “underlying insurance”.
    F.     The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
           remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
           Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
           months. In that case, the additional period will be deemed part of the last preceding period for purposes
           of determining the Limits of Insurance.




XS-20835 (08/06)                                                                                           Page 4 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 23 of 437 Page ID #:55

 V. EXCLUSIONS
    This insurance does not apply to:
    A. Aircraft or Watercraft
    “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or entrustment to others
    of any aircraft or watercraft owned or operated by or rented or loaned to any “insured”. Use includes
    operation and “loading or unloading”.
    This exclusion applies even if the claims against any “insured” allege negligence or other wrongdoing in the
    supervision, hiring, employment, training or monitoring of others by that “insured”, if the “occurrence” which
    caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to
    others of any aircraft or watercraft that is owned or operated by or rented or loaned to any “insured”.
    This exclusion does not apply to:
        1. A watercraft while ashore on premises you own or rent; or
        2. A watercraft you do not own that is:
            a. Less than 26 feet long; and
             b. Not being used to carry persons or property for a charge.
    This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
    have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
    “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
    coverage provided by “underlying insurance.”
    B. Asbestos
    Any “loss”, demand, claim or “suit” arising out of or related in any way to asbestos or asbestos-containing
    materials.
    C. Contractual Liability
    “Bodily injury” or “property damage” for which the “insured” is obligated to pay damages by reason of the
    assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
        1. That the “insured” would have in the absence of the contract or agreement; or
        2. Assumed in a contract or agreement that is an “insured contract”, provided the “bodily injury” or
           “property damage” occurs subsequent to the execution of the contract or agreement. Solely for the
           purposes of liability assumed in an “insured contract”, reasonable attorney fees and necessary
           litigation expenses incurred by or for a party other than an “insured” are deemed to be damages
           because of “bodily injury” or “property damage”, provided:
            a.     Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                   same “insured contract”; and
            b.     Such attorney fees and litigation expenses are for defense of that party against a civil or
                   alternative dispute resolution proceeding in which damages to which this insurance applies are
                   alleged.
    D. Damage to Impaired Property or Property Not Physically Injured
    “Property damage” to “impaired property” or property that has not been physically injured, arising out of:
        1. A defect, deficiency, inadequacy or dangerous condition in “your product” or “your work”; or
        2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
           accordance with its terms.
        This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
        physical injury to “your product” or “your work” after it has been put to its intended use.




XS-20835 (08/06)                                                                                         Page 5 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 24 of 437 Page ID #:56

    E. Damage to Property
    “Property damage” to:
        1. Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other
           person, organization or entity, for repair, replacement, enhancement, restoration or maintenance of
           such property for any reason, including prevention of injury to a person or damage to another's
           property;
        2. Premises you sell, give away or abandon, if the “property damage” arises out of any part of those
           premises;
        3. Property loaned to you;
        4. Personal property in the care, custody or control of the “insured”;
        5. That particular part of real property on which you or any contractors or subcontractors working directly
           or indirectly on your behalf are performing operations, if the “property damage” arises out of those
           operations; or
        6. That particular part of any property that must be restored, repaired or replaced because “your work”
           was incorrectly performed on it.
         Paragraphs 1, 3 and 4 of this exclusion do not apply to “property damage” (other than damage by fire) to
         premises, including the contents of such premises, rented to you for a period of seven (7) or fewer
         consecutive days.
         Paragraph 2 of this exclusion does not apply if the premises are “your work” and were never occupied,
         rented or held for rental by you.
         Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
         Paragraph 6 of this exclusion does not apply to “property damage” included in the “products-completed
         operations hazard”.
    F. Damage to Your Product
    “Property damage” to “your product” arising out of it or any part of it.
    G. Damage to Your Work
    “Property damage” to “your work” arising out of it or any part of it and included in the “products-completed
    operations hazard”.
    This exclusion does not apply if the damaged work or the work out of which the damage arises was
    performed on your behalf by a subcontractor.
    H. Electronic Chat Rooms or Bulletin Boards
    “Personal and advertising injury” arising out of an electronic chat room or bulletin board the “insured” hosts,
    owns, or over which the “insured” exercises control.
    I. Employer's Liability
    “Bodily injury” to:
        1. An “employee” of the “insured” arising out of and in the course of:
             a. Employment by the “insured”; or
             b. Performing duties related to the conduct of the “insured's” business; or
        2.    The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph 1
              above.
    This exclusion applies:
        1. Whether the “insured” may be liable as an employer or in any other capacity; and




XS-20835 (08/06)                                                                                       Page 6 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 25 of 437 Page ID #:57
        2. To any obligation to share damages with or repay someone else who must pay damages because of
           the injury.
    This exclusion does not apply:
        1. To liability assumed by the “insured” under an “insured contract”.
        2. To the extent that such coverage is provided by “underlying insurance” or would have been provided
           but for the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss”
           covered by this policy; provided, however, that coverage provided by this policy will be no broader
           than coverage provided by “underlying insurance”.
    J. Employment Practices
    "Bodily injury", "property damage" or “personal and advertising injury” arising out of:
        1. Refusal to employ;
        2. Termination of employment;
        3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, failure
           to promote, retaliation, violation of civil rights, invasion of privacy, discrimination or other acts or
           omissions arising out of employment related practices, or other employment related practices,
           policies, acts or omissions; or
        4. Any consequential liability, damages, “loss”, cost or expense as a result of 1, 2 or 3 above.
    This exclusion applies whether or not the “insured” may be held liable as an employer or in any other
    capacity, and to any obligation to share damages with or repay someone else who must pay damages
    because of such injury or damages.
    K. Expected or Intended Injury
    “Bodily injury” or “property damage” expected or intended from the standpoint of the “insured”. This exclusion
    does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
    persons or property.
    L. Infringement of Copyright, Patent, Trademark or Trade Secret
    “Personal and advertising injury” arising out of the infringement of copyright, patent, trademark, trade secret
    or other intellectual property rights.
    However, this exclusion does not apply to infringement, in your “advertisement”, of copyright, trade dress or
    slogan.
    M. “Insureds” in Media and Internet-Type Businesses
    “Personal and advertising injury” committed by an “insured” whose business is:
        1. Advertising, broadcasting, publishing or telecasting;
        2. Designing or determining content of web-sites for others; or
        3. An Internet search, access, content or service provider.
    However, this exclusion does not apply to Section VI - Definitions, R. “Personal and advertising injury”,
    Paragraphs 1, 2 and 3.
    For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
    anywhere on the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or
    telecasting.
    N. Liquor Liability
    “Bodily injury” or “property damage” for which any “insured” may be held liable by reason of:
        1. Causing or contributing to the intoxication of any person;
        2. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence
           of alcohol; or



XS-20835 (08/06)                                                                                       Page 7 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 26 of 437 Page ID #:58

        3. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
           beverages.
    This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or
    furnishing alcoholic beverages.
    This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
    have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
    “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
    coverage provided by “underlying insurance.”
    O. Miscellaneous Laws
    Any “loss”, demand, claim, or “suit” under:
        1. The Employee Retirement Income Security Act of 1974 including any amendment thereto or any
           similar law.
        2. Any workers' compensation, disability benefits or unemployment compensation laws or any similar
           laws.
        3. Any “auto” no-fault law, any uninsured or underinsured motorist law, any personal injury protection
           law or similar law.
    P. Nuclear
        1. To any injury or damage:
            a. With respect to which an “insured” under the policy is also an “insured” under a nuclear energy
               liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy
               Liability Underwriters, Nuclear Insurance Association of Canada or any of their successors, or
               would be an “insured” under any such policy but for its termination upon exhaustion of its limit of
               insurance; or
            b. Resulting from the “hazardous properties” of “nuclear material” and with respect to which (1) any
               person or organization is required to maintain financial protection pursuant to the Atomic Energy
               Act of 1954, or any law amendatory thereof, or (2) the “insured” is, or had this policy not been
               issued would be, entitled to indemnity from the United States of America, or any agency thereof,
               under any agreement entered into by the United States of America, or any agency thereof, with
               any person or organization.
        2. To any injury or damage resulting form the “hazardous properties” of “nuclear material”, if:
            a. The “nuclear material” (1) is at any “nuclear facility” owned by, or operated by or on behalf of, an
               “insured” or (2) has been discharged or dispersed therefrom;
            b. The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled,
               used, processed, stored, transported or disposed of by or on behalf of an “insured”; or
            c. The injury or damage arises out of the furnishing by an “insured” of services, materials, parts or
               equipment in connection with the planning, construction, maintenance, operations or use of any
               “nuclear facility”.
        As used in this exclusion:
            a. “Hazardous properties” include radioactive, toxic or explosive properties;
            b. “Nuclear material” means “source material”, “special nuclear material” or “by-product material”;
            c. “Source material”, “special nuclear material”, and “by-product material” have the meanings given
               them in the Atomic Energy act of 1954 or in any law amendatory thereof;
            d. “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or
               exposed to radiation in a “nuclear reactor”;




XS-20835 (08/06)                                                                                       Page 8 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 27 of 437 Page ID #:59

            e. “Waste” means any waste material (a) containing “by-product material” other than the tailings or
               waste produced by the extraction or concentration of uranium or thorium from any ore processed
               primarily for its “source material” content, and (b) resulting from the operation by any person or
               organization of any “nuclear facility” included under the first two paragraphs of the definition of
               “nuclear facility”.
            f. “Nuclear facility” means:
                   (1)       Any “nuclear reactor”;
                   (2)       Any equipment or device designed or used for (1) separating the isotopes of uranium or
                         plutonium, (2) processing or utilizing “spent fuel”, or (3) handling, processing or packaging
                         “waste”;
                   (3)       Any equipment or device used for the processing, fabricating or alloying of “special
                         nuclear material” if at any time the total amount of such material in the custody of the
                         “insured” at the premises where such equipment or device is located consists of or contains
                         more than 25 grams of plutonium or uranium 233 or any combination thereof, or more than
                         250 grams of uranium 235.
                   (4)       Any structure, basin, excavation, premises or place prepared or used for the storage or
                         disposal of “waste”;
                   and includes the site on which any of the foregoing is located, all operations conducted on such
                   site and all premises used for such operations.
            g. “Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-
               supporting chain reaction or to contain a critical mass of fissionable material.
            h. Injury or damage includes all forms of radioactive contamination of property.
    Q. Other “Personal and Advertising Injury”
        1. “Personal and advertising injury” caused by or at the direction of the “insured” with the knowledge that
           the act would violate the rights of another and would inflict “personal and advertising injury”.
        2. “Personal and advertising injury” arising out of oral or written publication of material, if done by or at
           the direction of the “insured” with knowledge of its falsity.
        3. “Personal and advertising injury” arising out of oral or written publication of material whose first
           publication took place before the beginning of the “policy period”.
        4. Personal and advertising injury” arising out of a criminal act committed by or at the direction of the
           “insured”.
        5. “Personal and advertising injury” for which the “insured” has assumed liability in a contract or
           agreement. This exclusion does not apply to liability for damages:
                   a. That the “insured” would have in the absence of the contract or agreement; or
                   b. Assumed in a contract or agreement that is an “insured contract”, provided the “personal and
                   advertising injury” offense takes place subsequent to the execution of the contract or agreement.
                   Solely for the purposes of liability assumed in an “insured contract”, reasonable attorney fees and
                   necessary litigation expenses incurred by or for a party other than an “insured” are deemed to be
                   damages because of ““personal and advertising injury”, provided:
                         i. Liability to such party for, or for the cost of, that party's defense has also been assumed in
                             the same “insured contract”; and
                         ii. Such attorney fees and litigation expenses are for defense of that party against a civil or
                         alternative dispute resolution proceeding in which damages to which this insurance applies
                         are alleged.
        6. “Personal and advertising injury” arising out of a breach of contract, except an implied contract use
           another's advertising idea in your “advertisement”.




XS-20835 (08/06)                                                                                              Page 9 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 28 of 437 Page ID #:60

        7. “Personal and advertising injury” arising out of the failure of goods, products or services to conform
           with any statement of quality or performance made in your “advertisement”.
        8. “Personal and advertising injury” arising out of the wrong description of the price of goods, products
           or services stated in your “advertisement”.
    R. Pollution
        1. “Bodily injury”, “property damage” or “personal and advertising injury” arising out of the actual, alleged
           or threatened discharge, dispersal, seepage, migration, release or escape of “pollutants”:
            a. At or from any premises, site or location which is or was at any time owned or occupied by, or
               rented or loaned to, any “insured”;
            b. At or from any premises, site or location which is or was at any time used by or for any “insured”
               or others for the handling, storage, disposal, processing or treatment of waste;
            c. Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
               waste by or for:
                   (1)      Any “insured”; or
                   (2)      Any person or organization for whom you may be legally responsible;
            d. At or from any premises, site or location on which any “insured” or any contractors or
               subcontractors working directly or indirectly on any “insured's” behalf are performing operations if
               the “pollutants” are brought on or to the premises, site or location in connection with such
               operations by such “insured”, contractor or subcontractor;
            e. At or from any premises, site or location on which any “insured” or any contractors or
               subcontractors working directly or indirectly on any “insured's” behalf are performing operations if
               the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or
               in any way respond to, or assess the effects of, “pollutants”;
            f. That are, or that are contained in any property that is:
                   (1)      Being transported or towed by, handled, or handled for movement into, onto or from, a
                         covered “auto”;
                   (2)      Otherwise in the course of transit by or on behalf of the “insured”; or
                   (3)      Being stored, disposed of, treated or processed in or upon a covered “auto”;
            g. Before the “pollutants” or any property in which the “pollutants” are contained are moved from the
               place where they are accepted by the “insured” for movement into or onto the covered “auto”; or
            h. After the “pollutants” or any property in which the “pollutants” are contained are moved from a
               covered “auto” to the place where they are finally delivered, disposed of or abandoned by the
               “insured”.
            However, the following exceptions to this exclusion apply to the extent that such coverage is
            provided by “underlying insurance” or would have been provided but for the exhaustion of the
            applicable limits of “underlying insurance” by the payment of “loss” covered by this policy; provided,
            however, that coverage provided by this policy will be no broader than coverage provided by
            “underlying insurance”:
               1. Paragraph 1.a. of this exclusion does not apply to “bodily injury” if sustained within a building
                  and caused by smoke, fumes, vapor or soot from equipment used to heat that building.
               2. Paragraph 1.a. of this exclusion does not apply to “bodily injury” or “property damage” for
                  which you may be held liable, if you are a contractor and the owner or lessee of such
                  premises, site or location has been added to your policy as an additional insured with respect
                  to your ongoing operations performed for that additional insured at that premises, site or
                  location and such premises, site or location is not and never was owned or occupied by, or
                  rented or loaned to, any “insured”, other than that additional insured.




XS-20835 (08/06)                                                                                        Page 10 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 29 of 437 Page ID #:61

               3. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising
                  out of the escape of fuels, lubricants or other operating fluids which are needed to perform
                  the normal electrical, hydraulic or mechanical functions necessary for the operation of “mobile
                  equipment” or its parts, if such fuels, lubricants or other operating fluids escape from a
                  vehicle part designed to hold, store or receive them. This exception does not apply if the
                  “bodily injury”or “property damage” arises out of the intentional discharge, dispersal or
                  release of the fuels, lubricants or other operating fluids, or if such fuels, lubricants or other
                  operating fluids are brought on or to the premises, site or location with the intent that they be
                  discharged, dispersed or released as part of the operations being performed by such
                  “insured”, contractor or subcontractor.
               4. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage”
                  sustained within a building and caused by the release of gases, fumes or vapors from
                  materials brought into that building in connection with operations being performed by you or
                  on your behalf by a contractor or subcontractor.
               5. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising
                  out of heat, smoke or fumes from a “hostile fire”.
               6. Paragraph 1.f. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or
                  other similar “pollutants” that are needed for or result from the normal electrical, hydraulic or
                  mechanical functioning of a covered “auto” or its parts, if:
                      a.   The “pollutants” escape, seep, migrate, or are discharged, dispersed or released directly
                           from an “auto” part designed by its manufacturer to hold, store, receive or dispose of
                           such “pollutants”; and
                      b.   The “bodily injury”, “property damage” or any covered pollution cost or expense does not
                           arise out of the operation of any equipment listed in Paragraphs 6.b. and 6.c. of the
                           definition of “mobile equipment”.
                   7. Paragraphs 1.g. and 1.h. of this exclusion do not apply to ”occurrences” that take place away
                      from premises owned by or rented to an “insured” with respect to “pollutants” not in or upon a
                      “covered auto” if:
                      a.   The “pollutants” or any property in which the “pollutants” are contained are upset,
                           overturned or damaged as a result of the maintenance or use of a covered “auto”; and
                      b.   The discharge, dispersal, seepage, migration, release or escape of the “pollutants” is
                           caused directly by such upset, overturn or damage.
        2. Any loss, cost or expense arising out of any:
             a. Request, demand, order or statutory or regulatory requirement that any “insured” or others test
                for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                assess the effects of, “pollutants”; or
             b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                responding to, or assessing the effects of, “pollutants”.
        However, this Paragraph 2. does not apply to liability for damages because of “property damage” that the
        “insured” would have in the absence of such request, demand, order or statutory or regulatory
        requirement, or such claim or “suit” by or on behalf of a governmental authority.
    S. Recall of Products, Work or Impaired Property
        "Bodily injury", "property damage" or “personal and advertising injury” or any other “loss”, cost or expense
        incurred by you or others for the loss of use, withdrawal, recall, inspection, repair, replacement,
        adjustment,removal or disposal of:
        1. “Your product”;
        2. “Your work”; or
        3. “Impaired property”;




XS-20835 (08/06)                                                                                       Page 11 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 30 of 437 Page ID #:62

        if such product, work, or property is withdrawn or recalled from the market or from use by any person or
        organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
        it.
    T. Trade or Economic Sanctions
        To the extent that trade or economic sanctions or other laws or regulations prohibit us from providing
        insurance, including, but not limited to, the payment of claims.
    U. Unauthorized Use of Another's Name or Product
        “Personal and advertising injury” arising out of the unauthorized use of another's name or product in your
        e-mail address, domain name or meta-tag, or any other similar tactics to mislead another's potential
        customers.
    V. Unsolicited Communications
        “Bodily injury”, “property damage” or “personal and advertising injury” arising out any form of
        communication, including but not limited to facsimile, electronic mail, posted mail or telephone, in which
        the recipient has not specifically requested the communication. This exclusion also applies to
        communications which are made or allegedly made in violation of the:
            1.       Telephone Consumer Protection Act (TCPA) including any
                     Amendment of or addition to such law; or
            2.       The CAN-SPAM Act of 2003, including any amendment of
                     Or addition to such law; or
            3.       Any statute, ordinance or regulation, other than the TCPA
                     Or CAN-SPAM Act of 2003, which prohibits or limits the sending, transmitting, communicating
                     or distribution of material or information.
    W. War
    "Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
    indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to
    war. War includes civil war, insurrection, civil commotion, rebellion or revolution.
VI. CONDITIONS
    A. Appeals
        In the event you or any underlying insurer elects not to appeal a judgment in excess of the amount of the
        “underlying insurance” or “other insurance”, we may elect to appeal. If we elect to appeal, we will be
        liable for,in addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred
        and intereston that amount of any judgment that does not exceed the applicable Limits of Insurance
        shown in theDeclarations related to such an appeal, subject to the limitations set forth in Section III -
        Defense And Supplementary Payments.
    B. Assignment of Your Rights and Duties
        Your rights and duties under this policy may not be transferred, except by an endorsement to this policy
        issued by us. If you die or are legally declared bankrupt, then your rights and duties will be transferred to
        your legal representative, but only while acting within the scope of duties as your legal representative.
        Until your legal representative is appointed, anyone having temporary custody of your property will have
        your rights and duties, but only with respect to that property.




XS-20835 (08/06)                                                                                         Page 12 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 31 of 437 Page ID #:63

    C. Bankruptcy
    Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy.
    In the event of bankruptcy, insolvency, refusal or inability to pay of any underlying insurer, the insurance
    afforded by this policy will not drop down or replace “underlying insurance”, but will apply as if the limits of
    such “underlying insurance” are fully available and collectible and we will not assume any obligation under
    “underlying insurance”.
    D. Cancellation
        1.   You may cancel this policy. You must mail or deliver to us advance written notice stating when
             cancellation is to take effect.
        2.    We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
              to you not less than ten (10) days advance written notice stating when the cancellation is to take
              effect. If we cancel for any other reason, we must mail or deliver to you not less than sixty (60) days
              advance written notice stating when the cancellation is to take effect. Mailing that notice to you at
              your mailing address shown in the Declarations will be sufficient to prove notice.
        3.    The “policy period” will end on the day and hour stated in the cancellation notice.
        4.    If we cancel, final premium will be calculated pro rata based upon the time this policy was in force.
              Final premium will not be less than the pro rata share of the Minimum Premium as shown in the
              Declarations.
        5.    If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
              force and increased by our short rate cancellation table and procedure. Final premium will not be
              less than the short rate share of the Minimum Premium as shown in the Declarations.
        6.    Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter,
              but the cancellation will be effective even if we have not made or offered any refund due you. Our
              check or our representative’s check, mailed or delivered, will be sufficient tender of any refund due
              you.
        7.    The first Named Insured shown in the Declarations will act on behalf of all other “insureds” with
              respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
              become payable under this policy.
    E. Changes
    This policy may be changed only by a written endorsement to this policy issued by us.
    F. Duties in the Event of “Occurrence”, Claim or “Suit”
        1. You must see to it that we are notified as soon as practicable of an “occurrence” which may result in a
           claim for damages under this policy. To the extent possible, notice should include:
                   a. How, when and where the “occurrence” took place;
                   b. The names and addresses of any injured persons and witnesses; and
                   c. The nature and location of any injury or damage arising out of the “occurrence”.
        2. If a claim is made or “suit” is brought against any “insured” that is reasonably likely to involve this
           policy, you must:
                   a. Immediately record the specifics of the claim or “suit” and the date received; and
                   b. Notify us in writing as soon as practicable.
        3. You and any other involved “insured” must:
                   a. Immediately send us copies of any demands, notices, summonses or legal papers received
                      in connection with the claim or “suit”;
                   b. Authorize us to obtain records and other information;
                   c. Cooperate with us in the investigation or settlement of the claim or defense against the “suit”;
                      and



XS-20835 (08/06)                                                                                         Page 13 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 32 of 437 Page ID #:64
                   d. Assist us, upon our request, in the enforcement of any right against any person or
                      organization which may be liable to the “insured” because of injury or damage to which this
                      insurance may also apply.
        4. No “insured” will, except at that “insured’s” own cost, voluntarily make a payment, assume any
           obligation, or incur any expense, other than for first aid, without our written consent.
    G. Inspection and Audit
        1. We will be permitted, but not obligated to inspect the “insured’s” property and operations. Neither our
           right to make inspections nor the making thereof nor any report thereon will constitute an undertaking,
           on behalf of or for the benefit of the “insured” or others, to determine or warrant that such property or
           operations are safe.
        2. We may examine and audit the “insured’s” books and records during the “policy period” and any
           extensions thereof within three (3) years after the termination date of this policy.
    H. Legal Action Against Us
        1. No person or organization has a right under this policy to join us as a party or otherwise bring us into
           a “suit” asking for damages from an “insured”.
        2. You will have no right of action against us under this policy unless all of its terms have been fully
           complied with; and the amount that you seek to recover has been determined by settlement with our
           consent or by final judgment against an “insured”.
    I. Maintenance of “Underlying Insurance”
        During the “policy period”, you agree:
        1. To keep “underlying insurance” and renewals or replacements thereof in full force and effect.
        2. That the limits of “underlying insurance” will be maintained except for any reduction or exhaustion of
           such limits by the payment of “loss” that would be covered by this policy.
        3. That the terms and conditions of “underlying insurance” will not materially change during the “policy
           period”.
        4. That any renewal or replacement of “underlying insurance” will not be more restrictive in coverage.
        5. That “underlying insurance” may not be canceled or non-renewed by you without notifying us, and
           you agree to notify us in the event an insurance company cancels or declines to renew any
           “underlying insurance”.
    Failure to maintain the “underlying insurance” as provided by this condition will not invalidate this policy. This
    policy will apply as if the “underlying insurance” were maintained as required by this policy.
    J. Other Insurance
        If valid and collectible “other insurance” applies to damages that are also covered by this policy, this
        policy will apply excess of the “other insurance” and will not contribute with such “other insurance”. This
        provision will not apply if the “other insurance” is written to be excess of this policy.
    K. Premium
        The first Named Insured shown in the Declarations will be responsible for payment of all premiums when
        due.
    The premium stated in the Declarations is a flat premium. It is not subject to adjustment except as provided
       herein or as changed by an endorsement to this policy issued by us.
    L. Separation of “Insureds”
        Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first
        Named Insured, this insurance applies:
        1. As if each Named Insured were the only Named Insured; and




XS-20835 (08/06)                                                                                         Page 14 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 33 of 437 Page ID #:65
           2.   Separately to each “insured” against whom claim is made or “suit” is brought.
       M. Titles
       The titles to the various parts, sections, subsections and endorsements of this policy are intended solely for
       ease of reference and do not in any way limit, expand or otherwise affect the provisions of such parts,
       sections, subsections and endorsements.
       N. Transfer of Rights of Recovery Against Others to Us
           1. If the “insured” has rights to recover all or part of any payment we have made under this policy, those
              rights are transferred to us. The “insured” must do nothing after “loss” to impair them. At our request,
              the “insured” will bring “suit” or transfer those rights to us and help us enforce them.
           2. Any amount recovered will be apportioned in the inverse order of payment of “loss” to the extent of
              actual payment. The expenses of all such recovery proceedings will be apportioned in the ratio of
              respective recoveries.
           3. If you and the insurer of “underlying insurance” waive any right of recovery against a specific person
              or organization for damages as required under an “insured contract”, we will also waive any such
              rights we may have against such person or organization provided that the “bodily injury” or “property
              damage” occurs subsequent to the execution of the “insured contract”.
       O. When “Loss” is Payable
           Coverage under this policy will not apply until the “insured,” or the “insured’s” underlying insurer has paid
           or is obligated to pay the full amount of the “retained limit.”
           When the amount of damages is determined by an agreed settlement or on a final judgment against an
           “insured” obtained after an actual trial, we will promptly pay on behalf of the “insured” the amount of
           damages covered under the terms of this policy. The first Named Insured will promptly reimburse us for
           any amount within the “retained limit” paid by us.
       DEFINITIONS
VII.
       A. “Advertisement” means a notice that is broadcast or published to the general public or specific market
          segments about your goods, products or services for the purpose of attracting customers or supporters.
          For the purposes of this definition:
           1. Notices that are published include material placed on the Internet or on similar electronic means of
              communication; and
           2. Regarding web-sites, only that part of a web-site that is about your goods, products or services for the
              purposes of attracting customers or supporters is considered an “advertisement”.
       B. “Auto” means a land motor vehicle, trailer or semi trailer designed for travel on public roads, including any
          attached machinery or equipment. But “auto” does not include “mobile equipment”.
       C. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting
          from any of these at any time. “Bodily injury” includes mental anguish or mental injury resulting from
          bodily injury.
       D. “Coverage territory” means anywhere in the world, except to the extent that trade or economic sanctions
          or other laws or regulations prohibit us from providing insurance, including but not limited to the payment
          of claims.
       E. “Employee” means an individual working for you in return for remuneration. ”Employee” includes a
          “leased worker”. “Employee” does not include a “temporary worker” or independent contractor.
       F. “Executive officer” means a person holding any of the officer positions created by your charter,
          constitution, by-laws or any other similar governing document.
       G. “Hostile fire” means one which becomes uncontrollable or breaks out from where it was intended to be.
       H. “Impaired property” means tangible property, other than “your product” or “your work”, that cannot be
          used or is less useful because:




XS-20835 (08/06)                                                                                          Page 15 of 19
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 34 of 437 Page ID #:66

      1. It incorporates “your product” or “your work” that is known or thought to be defective, deficient,
         inadequate or dangerous; or
      2. You have failed to fulfill the terms of a contract or agreement;
      if such property can be restored to use by:
      1. The repair, replacement, adjustment or removal of “your product” or “your work”; or
      2. Your fulfilling the terms of the contract or agreement.
   I. “Insured” means a person or organization meeting the qualifications set forth in Section II - Who Is An
      Insured
   J. “Insured contract” means that part of any contract or agreement pertaining to your business under which
      any “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a
      third person or organization. Tort liability means a liability that would be imposed by law in the absence of
      any contract or agreement.
      “Insured contract” does not include that part of any contract or agreement:
      1. that indemnifies a railroad for “bodily injury” or “property damage” arising out of construction or
         demolition operations, within 50 feet of any railroad property and affecting any railroad bridge or
         trestle, tracks, road-beds, tunnel underpass or crossing;
      2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
              a.   preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys,
                   field orders, change orders or drawings and specifications; or
              b.   giving directions or instructions, or failing to give them, if that is the primary cause of the
                   injury or damage; or
      3. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or
         damage arising out of the “insured’s” rendering or failure to render professional services, including
         those shown in subparagraph 2 above and supervisory, inspection, architectural or engineering
         activities
   K. “Leased worker” means a person leased to you by a labor leasing firm under an agreement between you
      and the labor leasing firm, to perform duties related to the conduct of your business. “Leased worker”
      does not include a “temporary worker”.
   L. “Loading or unloading” means the handling of property:
      1. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft
         or “auto”;
      2. While it is in or on an aircraft, watercraft or “auto”; or
      3. While it is being moved from an aircraft, watercraft or “auto” to the place where it is finally delivered;
      but “loading or unloading” does not include the movement of property by means of a mechanical device,
      other than a hand truck, that is not attached to the aircraft, watercraft or “auto”.
   M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
      “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal
      and advertising injury”, after making proper deduction for all recoveries and salvages.
   N. “Mobile equipment” means any of the following types of land vehicles, including any attached machinery
      or equipment:
           Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
      1.
           Vehicles maintained for use solely on or next to premises you own or rent;
      2.
           Vehicles that travel on crawler treads;
      3.
         Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
      4. mounted:
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 35 of 437 Page ID #:67



XS-20835 (08/06)                                                                                      Page 16 of 19


              a.    Power cranes, shovels, loaders, diggers or drills; or
              b.    Road construction or resurfacing equipment such as graders, scrapers or rollers;
       5. Vehicles not described in 1, 2, 3 or 4 above that are not self-propelled and are maintained primarily to
          provide mobility to permanently attached equipment of the following types:
              a.    Air compressors, pumps and generators, including spraying, welding, building cleaning,
                    geophysical exploration, lighting and well servicing equipment; or
              b.    Cherry pickers and similar devices used to raise or lower workers;
       6. Vehicles not described in 1, 2, 3 or 4 above maintained primarily for purposes other than the
          transportation of persons or cargo.
           However, self-propelled vehicles with the following types of permanently attached equipment are not
           “mobile equipment” but will be considered “autos”:
              a.    Equipment designed primarily for:
                        i.    Snow removal;
                       ii.    Road maintenance, but not construction or resurfacing; or
                       iii.   Street cleaning;
              b.   Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise
                   or lower workers; and
              c.    Air compressors, pumps and generators, including spraying, welding, building cleaning,
                    geophysical exploration, lighting and well servicing equipment.
    O. “Occurrence” means:
       1. With respect to “bodily injury” or “property damage”, an accident, including continuous or repeated
          exposure to substantially the same general harmful conditions. All such exposure to substantially the
          same general conditions shall be considered as arising out of the same “occurrence”, regardless of
          the frequency or repetition thereof, or the number of claimants.
       2. With respect to “personal and advertising injury”, a covered offense. All damages that arise from the
          same act, publication or general conditions are considered to arise out of the same “occurrence”,
          regardless of the frequency or repetition thereof, the number or kind of media used or the number of
          claimants.
    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in
       part by this policy. “Other insurance” does not include “underlying insurance”, the amount shown in the
       Declarations as the Self-Insured Retention or any policy of insurance specifically purchased to be excess
       of this policy and providing coverage that this policy also provides.
    Q. “Policy period” means the time between the inception date of this policy shown in the Declaration and the
       expiration date shown or earlier termination date of this policy.
    R. “Personal and advertising injury” means injury, including consequential “bodily injury”, arising out of one
       or more of the following offenses:
       1. False arrest, detention or imprisonment;
       2. Malicious prosecution;
       3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
          room, dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord
          or lessor;
       4. Oral or written publication, in any manner, of material that slanders or libels a person or organization
          or disparages a person's or organization's goods, products or services;
       5. Oral or written publication, in any manner, of material that violates a person's right of privacy;
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 36 of 437 Page ID #:68




XS-20835 (08/06)                                                                                         Page 17 of 19


       6. The use of another's advertising idea in your “advertisement”; or
       7. Infringing upon another's copyright, trade dress or slogan in your “advertisement”.
    S. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
       soot, fumes, acids, alkalis, chemicals and waste. As used in this definition, waste includes materials to
       be recycled, reconditioned or reclaimed.
    T. “Products-completed operations hazard”:
       1. Includes all “bodily injury” and “property damage” occurring away from premises you own or rent and
          arising out of “your product” or “your work” except:
               a.   Products that are still in your physical possession; or
               b.   Work that has not yet been completed or abandoned. However, “your work” will be deemed
                    completed at the earliest of the following times:
                        i.    When all of the work called for in your contract has been completed
                       ii.    When all of the work to be done at the job site has been completed if your contract
                              calls for work at more than one job site.
                       iii.   When that part of the work done at a job site has been put to its intended use by any
                              person or organization other than another contractor or subcontractor working on the
                              same project.
           Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
           complete, will be treated as completed.
       2. Does not include “bodily injury” or “property damage” arising out of:
           a. The transportation of property, unless the injury or damage arises out of a condition in or on a
              vehicle not owned or operated by you, and that condition was created by the “loading or
              unloading” of that vehicle by any “insured”;
           b. The existence of tools, uninstalled equipment or abandoned or unused materials.
    U. “Property damage” means:
       1. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of
          use will be deemed to occur at the time of the physical injury that caused it; or
       2. Loss of use of tangible property that is not physically injured. All such loss of use will be deemed to
          occur at the time of the “occurrence” that caused it.
       For the purposes of this insurance, electronic data is not tangible property.
       As used in this definition, electronic data means information, facts or programs stored as or on, created or
       used on, or transmitted to or from computer software, including systems and applications software, hard
       or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are
       used with electronically controlled equipment.
    V. “Retained limit” means either of the following:
       1. The total applicable limits of “underlying insurance” and any applicable limit of “other insurance”
          providing coverage to the “insured”; or
       2. The amount shown in the Declarations as the Self-Insured Retention applicable to each “occurrence”
          that results in damages not covered by “underlying insurance” or “other insurance”.
    W. “Suit” means a civil proceeding in which damages because of “bodily injury”, “property damage” or
       “personal and advertising injury” to which this insurance applies are alleged. “Suit” includes:
       1. An arbitration proceeding in which such damages are claimed and to which the “insured” must submit
          or does submit with our consent; or
       2. Any other alternative dispute resolution proceeding in which such damages are claimed and to which
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 37 of 437 Page ID #:69
           the “insured” submits with our consent.




XS-20835 (08/06)                                                                                       Page 18 of 19


   X.    “Temporary worker” means a person who is furnished to you to substitute for a permanent “employee” on
         leave or to meet seasonal or short-term workload conditions.
   Y.    “Underlying insurance” means the policy or policies of insurance listed in the Schedule of “Underlying
         Insurance” attached to and forming a part of this policy.
   Z.    “Volunteer worker” means a person who is not your “employee”, and who donates his or her work and
         acts at the direction of and within the scope of duties determined by you, and is not paid a fee, salary or
         other compensation by you or anyone else for their work performed for you.
    AA. “Your product”:
        1. Means:
                   a. Any goods or products, other than real property, manufactured, sold, handled, distributed or
                      disposed of by:
                        (1) You;
                        (2) Others trading under your name; or
                        (3) A person or organization whose business or assets you have acquired; and
                   b. Containers (other than vehicles), materials, parts or equipment furnished in connection with
                      such goods or products.
        2. Includes:
                   a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of “your product”; and
                   b.   The providing of or failure to provide warnings or instructions.
        3. Does not include vending machines or other property rented to or located for the use of others but not
           sold.
    BB. “Your work”:
        1. Means:
                   a.   Work or operations performed by you or on your behalf; and


                   b.   Materials, parts or equipment furnished in connection with such work or operations
        2. Includes:
                   a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of “your work”, and
                   b.   The providing of or failure to provide warnings or instructions.
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 38 of 437 Page ID #:70




XS-20835 (08/06)                                                       Page 19 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 39 of 437 Page ID #:71

                                                                                                IL N 151 08 07


         WISCONSIN UNDERINSURED VEHICLE COVERAGE
               POLICY DISCLOSURE STATEMENT
 Policy Number: G24900228                                Policy Effective Date: 07/01/2009

 Company: ACE Property And Casualty Insurance            Producer: Marsh
 Company
 Applicant/Named Insured: McKesson Corporation




   X    Underinsured motorist coverage may not be purchased under this policy.


        Underinsured motorist coverage may be purchased under this policy. You should contact us or your
        agent
        if you have any questions regarding underinsured motorist coverage and your options with respect to this
        coverage.




IL N 151 08 07                              © ISO Properties, Inc., 2007                             Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 40 of 437 Page ID #:72
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 41 of 437 Page ID #:73

                West Virginia Excess Uninsured/Underinsured
                               Important Notice
                         RETURN ATTACHED FORMS WITHIN THIRTY (30) DAYS
TO: PROPOSED POLICYHOLDER (APPLICANT)
IF YOU DO NOT RETURN THESE FORMS TO YOUR INSURER WITHIN THIRTY (30) DAYS YOU WILL BE
PRESUMED TO HAVE REJECTED UNINSURED AND UNDERINSURED MOTOR VEHICLE COVERAGES.
OR
PRESENT POLICYHOLDER
IF YOU DO NOT RETURN THESE FORMS TO YOUR INSURER WITHIN THIRTY (30) DAYS YOUR COVERAGE WILL
STAY THE SAME AS IT IS NOW. THIS IS AN OPPORTUNITY TO CHANGE THE COVERAGE YOU PRESENTLY
HAVE.
A. UNinsured Motor Vehicle Coverage
The State of West Virginia requires that you purchase UNinsured motor vehicle coverage with limits not less of
$20,000 per person, $40,000 per accident for uninsured bodily injury losses, and $10,000 for uninsured property losses
under your basic automobile coverage. In your case, you have already done so, and you have opted to purchase excess
or umbrella type coverage which is also written to cover automobile liability. Therefore, the law also requires that you be
given the opportunity to purchase uninsured motor vehicle coverage in an amount not less than the liability limit or limits
selected on the excess or umbrella policy as well.
UNinsured Motor Vehicle Coverage may protect you and passengers in your car if you are injured in an accident that
was caused by a driver who was at-fault, or an unidentified driver who was at-fault but who does not have insurance to
pay for your damages.
B. UNDERinsured Motor Vehicle Coverage
The State of West Virginia does not require you to purchase any UNDERinsured motor vehicle coverage under your
basic automobile policy. However, the law does state that you must be given the opportunity to purchase this coverage in
an amount not less than your liability coverage. In your case, you have opted to purchase excess or umbrella coverage
which is also written to cover automobile liability. Therefore, the law also requires that you be given the opportunity to
purchase underinsured motor vehicle coverage in an amount not less than the liability limit or limits selected on the
excess or umbrella policy as well.
UNDERinsured motor vehicle coverage may protect you and passengers in your car if you are involved in an accident
which was caused by a driver who was at-fault but the at-fault driver's insurance policy is not sufficient to pay for your
damages. In some cases the at-fault driver will not have enough liability coverage to pay for all the damages you have
suffered. In order for you to protect yourself and others in your car, UNDERinsured motor vehicle coverage is available to
you. This type of coverage may pay for the remainder of your damages up to your policy limits.
C. Example:
You have purchased UNDERinsured motor vehicle coverage under your auto policy with limits of $100,000 per person
with a maximum of $300,000 for any accident. You have also purchased underinsured motor vehicle coverage under your
umbrella in the amount of $1,000,000. You are in an accident where the other driver is at fault. The at-fault driver's liability
policy limits are $20,000 per person. You suffered damages of $300,000. You receive $20,000 from the at-fault driver's
insurance. Since you still have outstanding losses of $280,000, you can receive $100,000 from your UNDERinsured
motor vehicle coverage under your auto policy and $180,000 from your underinsured motor vehicle coverage under your
umbrella.
If you do not have UNDERinsured motor vehicle coverage, you may have found yourself in a situation where you did
not have enough coverage to meet all of the losses you sustained in the accident.




ILU018(09/03)                                                                                                  Page 1 of 1
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 42 of 437 Page ID #:74
                                                         SIGNATURES

  Named Insured                                                                                Endorsement Number

  McKesson Corporation                                                                         1
  Policy Symbol              Policy Number               Policy Period                         Effective Date of Endorsement

  XOO                        G24900228                   07/01/2009 - 07/01/2010               07/01/2009
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.

                            By signing and delivering the policy to you, we state that it is a valid contract.

                                    INDEMNITY INSURANCE COMPANY OF NORTH AMERICA
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                      BANKERS STANDARD FIRE AND MARINE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         BANKERS STANDARD INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                            ACE INDEMNITY INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                            ACE AMERICAN INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                    ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         INSURANCE COMPANY OF NORTH AMERICA
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         PACIFIC EMPLOYERS INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                      ACE FIRE UNDERWRITERS INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106




                                          WESTCHESTER FIRE INSURANCE COMPANY
                                    1325 Avenue of the Americas, 19th Floor, New York, NY 10019




                                                                                             Authorized Agent
CC-1K11e (02/06) Ptd. in U.S.A.
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 43 of 437 Page ID #:75
                                                    JOINT VENTURE

 Named Insured                                                                           Endorsement Number

 McKesson Corporation                                                                    2
 Policy Symbol              Policy Number            Policy Period                       Effective Date of Endorsement

 XOO                        G24900228                07/01/2009 - 07/01/2010             07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              This endorsement modifies insurance provided under the following:

                                            COMMERCIAL UMBRELLA LIABILITY POLICY



It is hereby understood and agreed that in the event of any “occurrence” caused by or arising out of any Joint Venture, Co-
Venture, Joint Lease, Joint Operating Agreement Partnership or Limited Liability Company (hereinafter Joint Venture] in
which the “insured” has an interest, the Limits of Insurance under “our” policy shall be limited to the total liability coverage
afforded the “insured” by this policy.

It is futher agreed tha the Limits of Insurance of the “retained limit” shall not be reduced by the percentage of the “insured”
interest in said Joint Venture and “our” liability shall be excess of the sum of

    1. The limits of underlying “retained limits” and
    2. The limits of any “other insurance”.

All other terms and conditions of this policy remain unchanged.

                                                                                         Authorized Agent




CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 44 of 437 Page ID #:76
                                         MANUFACTURE OF DRUG EXCLUSION

 Named Insured                                                                       Endorsement Number

 McKesson Corporation                                                                3
 Policy Symbol              Policy Number            Policy Period                   Effective Date of Endorsement

 XOO                        G24900228                07/01/2009 - 07/01/2010         07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              This endorsement modifies insurance provided under the following:

                                            COMMERCIAL UMBRELLA LIABILITY POLICY



Section V. EXCLUSIONS is amended to include the following additional exclusion.

   This insurance does not apply to any liability arising out of the manufacture of drugs, including prescription and over
   the counter drugs, by or on behalf of the Insured”.


   For the purposes of this exclusion, the term manufacture shall not include packaging or labeling of drugs.




                                                                                     Authorized Agent




CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 45 of 437 Page ID #:77
                                         SPECIFIED PRODUCTS EXCLUSION

 Named Insured                                                                      Endorsement Number

 McKesson Corporation                                                               4
 Policy Symbol              Policy Number            Policy Period                  Effective Date of Endorsement

 XOO                        G24900228                07/01/2009 - 07/01/2010        07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              This endorsement modifies insurance provided under the following:

                                            COMMERCIAL UMBRELLA LIABILITY POLICY



Section V. EXCLUSIONS is amended to include the following additional exclusion.

   This insurance does not apply to any liability arising out of any drugs manufactured by Orchid Pharmaceutical Ltd.,
   Nicholas Piramal India Ltd., Actavis (India), Alembic (India), or Aurobindo (India).




                                                                                   Authorized Agent




CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 46 of 437 Page ID #:78
                             RETAINED LIMIT AMENDATORY ENDORSEMENT

 Named Insured                                                                                Endorsement Number

 McKesson Corporation                                                                         5
 Policy Symbol               Policy Number              Policy Period                         Effective Date of Endorsement

 XOO                         G24900228                  07/01/2009 - 07/01/2010               07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:

                                             COMMERCIAL UMBRELLA LIABILITY POLICY

With respect to those coverages listed in the Schedule of Retained Limits in this endorsement only, the following shall
apply:

1. The preamble in the policy is deleted and replaced with the following:

         Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
         duties and what is and is not covered.

         Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
         other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer
         to the company providing this insurance.

         Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.

         We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in
         the Schedule of Retained Limits attached to this policy, and in return for the payment of premium and subject to
         its terms, conditions, and limits of insurance of this policy, agree with you as follows:

2. Paragraph A., of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, is deleted and replaced with the
   following:

    A.           We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
                 “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
                 insurance applies:

                 1. When the applicable limits listed on the Schedule of Retained Limits, have been exhausted by payment of
                 “loss”; or

                 2. When damages sought would be covered under any “other insurance” but are not covered by that
                 insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss”
                 covered under such “other insurance”.

3. Paragraph E of Section IV. LIMITS OF INSURANCE. is deleted and replaced with the following:

    E.           If the applicable “retained limits” listed on the schedule of retained limits have been:

                 1. Reduced by the payments of “loss” covered by this policy then this policy will be excess of the remaining
                 underlying “retained limits”; or

                 2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as primary
                 insurance, subject to the terms, conditions and limitations of the policy, or



CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 47 of 437 Page ID #:79
            3. Defense and supplemental payments are included with the “retained Limit” and within the limits of this
            policy. If Defense and/or Supplemental payments expenses are not included within the limit of insurance of
            any “underlying insurance” then such expense payment we make shall not reduce the limit of insurance of this
            policy.

4. Exclusions A., I and N. of Section V. EXCLUSIONS are deleted, unless replaced or amended by separate
   endorsement excluding or limiting coverage for Aircraft or watercraft (Exclusion A.); Employer’s Liability (Exclusion I.):
   or Liquor Liability (Exclusion N.).

5. Conditions A., C, and I. and Paragraph 3 only of Condition N. of Section VI. CONDITIONS,. are deleted and replaced
   with the following:

    A.       Appeals
            In the event you elect not to appeal a judgment in excess of the “retained limits” or “other insurance”, we may
            elect to appeal. If we elect to appeal, we will be
            liable for, in addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and
            interest on that amount of any judgment that does not exceed the applicable Limits of Insurance shown in the
            Declarations related to such an appeal, subject to the limitations set forth in Section III - Defense And
            Supplementary Payments.

    C.      Bankruptcy
            Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy.
            This policy will not drop down or replace the “retained limits”, but will apply as if the “retained limits” are fully
            available and collectible and we will not assume any obligation under “retained limits.”

    I.      Maintenance of “Underlying Insurance” is deleted.

    N.      Transfer of Rights of Recovery Against Others to Us.

            3. If you waive any right of recovery against a specific person or organization for damages as required under
            an “insured contract”, we will also waive any such rights we may have against such person or organization
            provided that the “bodily injury” or “property damage” occurs subsequent to the execution of the “insured
            contract”.

6. Definitions P., and V of Section VII. DEFINITIONS are deleted and replaced with the following:

    P.      "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by
            this policy. “Other insurance” does not include any policy of insurance specifically purchased to be excess of
            this policy and providing coverage that this policy also provides.

    V.      “Retained limit” means the total applicable self-insured limits listed in the Schedule of Retained Limits in this
            endorsement below:

7. Definition Y. of Section VII. DEFINITIONS (“Underlying insurance”) is deleted.

                                                Schedule of Retained Limits

Coverage(s)                           Retained Limit
General Liability                     $5,000,000                             Each Occurrence
                                      $7,500,000                             General Aggregate
Products Liability                    $5,000,000                             Occurrence
Auto Liability                        $5,000,000                             Occurrence
Employers Liability                   $5,000,000                             Bodily Injury by Accident, Each Occurrence
                                      $5,000,000                             Bodily Injury by Disease, Each Policy
                                      $5,000,000                             Bodliy Injury by Disease, Each Employee


All other terms and conditions of the policy remain unchanged.



                                                                                                  Authorized Agent

CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 48 of 437 Page ID #:80
    PERSONAL INJURY DEFINITION AMENDED TO INCLUDE DISCRIMINATION

 Named Insured                                                                         Endorsement Number

 McKesson Corporation                                                                  6
 Policy Symbol              Policy Number            Policy Period                     Effective Date of Endorsement

 XOO                        G24900228                07/01/2009 - 07/01/2010           07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                            COMMERCIAL UMBRELLA LIABILITY POLICY

Section VII, DEFINITIONS, Part R. “Personal and advertising injury” is deleted and replaced with the following:

    R. “Personal and advertising injury” means injury, including consequential “bodily injury,” arising out of one or more
       of the following offenses:

    1. False arrest, detention or imprisonment;
    2. Malicious prosecution;
    3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling or
       premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
    4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
       disparages a person’s or organization’s goods, products or services;
    5. Oral or written publication, in any manner, of material that violates a person’s right of privacy;
    6. Dicrimination or humiliation on account of religion, age, sex, handicap, appearance, health, mental disorder,
       marital status, race, color, creed or national origin but only is such discrimination or humiliation is:
            a. Not intentionally committed by the “insured,”
            b. Not committed by, at the direction of, or with the knowledge of you and/or any of your executive officers or
                directors,
            c. Not directly or indirectly related to the employment of the person or persons by you, and
            d. Not in violation of any provision(s) of the Americans with Disabilities Act (including but not limited to any
                amendments or revisions thereto and any rules or regulation promulgated thereunder) or any similar
                common or statutory law,
    7. The sue of another’s advertising idea in your “advertisement,” or
    8. Infringing upon another’s copyright, trade dress or slogan in your “advertisement.”


All other terms and conditions of the policy remain unchanged.



                                                                                  Authorized Agent




CC1E15
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 49 of 437 Page ID #:81
                                 NEWLY ACQUIRED ENTITY ENDORSEMENT

 Named Insured                                                                              Endorsement Number

 McKesson Corporation                                                                       7
 Policy Symbol              Policy Number              Policy Period                        Effective Date of Endorsement

 XOO                        G24900228                  07/01/2009 - 07/01/2010              07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                               This endorsement modifies insurance provided under the following:

                                            COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION II, WHO IS AN INSURED, Section B.5. is deleted and replaced with the following:

         5.        Any organization(s) you newly acquire or form, other than a partnership or joint venture, and over which
                   you maintain ownership or majority interest, will qualify as a Named Insured; subject to the following:

                   a.        at the time of acquisition, inception of control or formation, (a) the annual gross revenues of the
                             organization newly acquired, controlled or formed by you do not exceed $500,000,000 and (b)
                             the operations of any organization newly acquired, controlled or formed by you are not materially
                             different from your operations prior to such acquisition, formation or merger, then coverage under
                             this endorsement shall apply automatically from the date of acquisition, inception of control or
                             formation, with no additional premium charge, provided that you notify us within 90 days of such
                             acquisition, inception of control or formation.

                   b.        If, at the time of acquisition, inception of control or formation (a) the annual gross revenues of the
                             organization newly acquired, controlled or formed by you do exceed $500,000,000 or (b) the
                             operations of any organization newly acquired, controlled or formed by you are materially different
                             from your operations prior to such acquisition, formation or merger, then coverage under this
                             policy applies only until the 90th day after you acquire, take control of or form the organization, or
                             the end of the ”policy period,” whichever is earlier.

                   c.        For any organization covered by paragraph b. above, coverage will expire on the 90th day after
                             you acquire, take control of or form the organization, or the end of the ”policy period,” whichever
                             is earlier, unless, within the 90 day period, you request us to include such organization as a
                             Named Insured, and we agree to do so.

                   d.        We may, at our option, make an additional premium charge for any organization that you acquire,
                             take control of or form during the “policy period,” when that organization is not automatically
                             covered in 5 .a. above.

                   e.        Coverage does not apply to any liability arising out of an “occurrence” or offense committed
                             before you acquire, take control of or form any organization covered by this endorsement; and

                   f.        Coverage does not apply if the organization you acquire, take control of, is not covered by the
                             ”underlying insurance.”

Notwithstanding anything to the contrary contained above, coverage does not apply to any liability arising out of the
conduct of any current, past, or newly acquired or formed partnership or joint venture that is not stated in the Declarations
of this policy as a Named Insured.


All other terms and conditions of the policy remain unchanged.


                                                                                                                     Authorized Agent
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 50 of 437 Page ID #:82



                   COMMERCIAL UMBRELLA LIABILITY
     INFORMATION FOR POLICYHOLDERS TO HELP YOU IN THE EVENT OF A
     CLAIM FOR CATASTROPHE MANAGEMENT COVERAGE

     A CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT is attached
     to your commercial umbrella liability policy from ACE Excess Casualty.
     This informational notice has been prepared in conjunction with the
     implementation of changes to your policy. It contains a brief synopsis of the
     Catastrophe Management Coverage endorsement.*
     Please read your policy, and the endorsements attached to your policy, carefully.
     When this endorsement is attached to your policy:
          Insurance is provided for covered catastrophe management costs arising
            out of a “catastrophe management event” as defined in the endorsement.
          In order to activate your catastrophe management coverage (make a
            claim), you must call the following toll free number:
                1-877-366-3747
          If you attempt to report directly to a firm that provides catastrophe
           management services on our behalf, you will be re-directed to the toll free
           number shown above.
          Please be prepared to provide the following information:
               o Caller’s name, title and contact telephone number
               o Name of Insured
               o Policy Number
               o A description of the incident
               o Any witnesses
               o Property, Product or Vehicle Information
               o Incident Location
               o Contact Person
               o Number and nature of bodily injuries (including any fatalities and
                 the number of people injured)
               o Current status of the situation
    *The coverage description in this notice is a summary only. It is not part of the policy and does
    not amend or alter your policy. Please see your policy for actual terms and conditions. ACE
    Excess Casualty is one of the U.S.-based business groups of ACE USA. Insurance policies are
    issued by ACE Property and Casualty insurance Company or one of its insurance company
    affiliates.




    XS-22552 (06/2007)
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 51 of 437 Page ID #:83
                CALIFORNIA CHANGES - CANCELLATION, NONRENEWAL AND
                             STATE REQUIRED CONDITIONS
Named Insured                                                                                       Endorsement Number

McKesson Corporation                                                                                8
Policy Symbol              Policy Number                   Policy Period                            Effective Date of Endorsement

XOO                        G24900228                       07/01/2009 - 07/01/2010                  07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY
                                                  EXCESS LIABILITY POLICY
                                            EXCESS LIABILITY CATASTROPHE POLICY

   A. The Cancellation Condition is replaced by the following:
        1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
           advance written notice of cancellation.
        2. All Policies In Effect For 60 Days Or Less
            If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
            issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
            shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
            for cancellation, at least:
            a. 10 days before the effective date of cancellation if we cancel for:
                (1) Nonpayment of premium; or
                (2) Discovery of fraud by:
                   (a) Any insured or his or her representative in obtaining this insurance; or
                   (b) You or your representative in pursuing a claim under this policy.
            b. 30 days before the effective date of cancellation if we cancel for any other reason.
        3. All Policies In Effect For More Than 60 Days
            a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
               cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
               following:
                (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                    current policy term covering the same risks.
                (2) Discovery of fraud or material misrepresentation by:
                    (a) Any insured or his or her representative in obtaining this insurance; or
                    (b) You or your representative in pursuing a claim under this policy.
                (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                    law, having as one of its necessary elements an act which materially increases any of the risks
                    insured against.
                (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                    regulations establishing safety standards, by you or your representative, which materially increase
                    any of the risks insured against.
                (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                    by you as a condition of policy issuance, or which were conditions precedent to our use of a
                    particular rate or rating plan, if that failure materially increases any of the risks insured against.
                (6) A determination by the Commissioner of Insurance that the:

   XS-1V12a (07/04)                        Reprinted with permission of Insurance Services Office                                   Page 1 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 52 of 437 Page ID #:84


             (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                  financial integrity or solvency; or
             (b) Continuation of the policy coverage would:
                 (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
              enterprise, which results in a materially added, increased or changed risk, unless the added,
              increased or changed risk is included in the policy.
    4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
    5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
       refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
       cancellation will be effective even if we have not made or offered a refund.
    6. If notice is mailed, proof of mailing will be sufficient proof of notice.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
              underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
              replaced without lapse.
         (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
              policies based on an evaluation obtained from a recognized financial rating organization.
       b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
          first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
              discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
              Paragraph 3.a.
B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.
      We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
      address shown in the policy.




                                                                                         Authorized Agent




XS-1V12a (07/04)               Reprinted with permission of Insurance Services Office                        Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 53 of 437 Page ID #:85
                 CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT

Named Insured                                                                                    Endorsement Number

McKesson Corporation                                                                             9
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement

XOO                        G24900228                     07/01/2009 - 07/01/2010                 07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies all insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third
parties at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first
commencing during the “policy period,” up to the amount of the “catastrophe management costs” Limit of
Insurance shown in the Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period”
when a “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management
event” and will end when we determine that any one of the necessary elements listed in the definition of a
“catastrophe management event” no longer exists or when the “catastrophe management cost” Limit of Insurance
shown in the Declarations has been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a
determination of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this
endorsement will not (1) be a determination of any other rights or obligations under this policy, (2) create any duty
to defend any “suit” under any other part of this policy, or (3) operate as a waiver of any right or defense we have
with respect to the coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or
“suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media
that is reasonably likely to have a negative impact on the “insured” with respect to its income, reputation,
community relations, public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the
Named Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or
“personal and advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and
(3) a need for “catastrophe management services” due to “adverse media coverage”. “Catastrophe management


XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission                  Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 54 of 437 Page ID #:86
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents
resulting in multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries;
or injuries from contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform
“catastrophe management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in
advising the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management
event” by managing “adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the
extent that the insured or a third party arranges for such services resulting in these expenses and the expenses
are pre-approved by us:

   1.   expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
        services” for the “insured”;

   2.   expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents
        of the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe
        management firm”; expenses to secure the scene of a “catastrophe management event;”

   3.   medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary
        living expenses or other necessary response costs and approved by us, incurred by or advanced to third
        parties directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
General Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole
proprietorship) of the “insured”. A “key executive” also means any other person holding a title designated by you,
approved by us, and shown by endorsement to this policy.




All other terms and conditions of this policy remain unchanged.




                                                               __________
                                                                                      Authorized Agent




XS-22088 (04/07)        Includes copyrighted material of Insurance Services Office, Inc. with its permission   Page 2 of 2
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 55 of 437 Page ID #:87
                                             KNOWLEDGE OF OCCURRENCE

 Named Insured                                                                   Endorsement Number

 McKesson Corporation                                                            10
 Policy Symbol              Policy Number           Policy Period                Effective Date of Endorsement

 XOO                        G24900228               07/01/2009 to 07/01/2010     07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY




With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of
an “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself
constitute knowledge by you, unless a risk manager or senior corporate counsel of yours shall have received notice
from said agent, servant, employee or any other person.


All other terms and conditions of this policy remain unchanged.




                                                                                             Authorized Agent



XS-20753 (08/06)                                                                                                 Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 56 of 437 Page ID #:88

                                            NON-CONCURRENCY ENDORSEMENT
                                              (Recognizes Non-Concurrency)
 Named Insured                                                                            Endorsement Number

 McKesson Corporation                                                                     11
 Policy Symbol              Policy Number           Policy Period                         Effective Date of Endorsement

 XOO                        G24900228               07/01/2009 to 07/01/2010              07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Whereas, the policy (ies) listed in the schedule of “underlying insurance” are non-concurrent with the “policy
period” hereunder;

In the event of reduction or exhaustion of the aggregate limit(s) of the policy (ies) by reason of “occurrences” prior
to the inception of this policy, it is agreed that such insurance as is afforded by this policy shall:

      (1) in the event of reduction apply in excess of the reduced underlying limit; or
      (2) in the event of exhaustion continue in force as “underlying insurance”.

Anything in this endorsement to the contrary notwithstanding this policy applies only to “occurrences” happening
during the “policy period”.

“Policy period” means the period stated in the Declarations of this policy.

All other terms and conditions remain unchanged.




                                                                                                     Authorized Agent


XS-20755 (08/06)                                                                                                          Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 57 of 437 Page ID #:89

                                               NOTICE OF OCCURRENCE

 Named Insured                                                                       Endorsement Number

 McKesson Corporation                                                                12
 Policy Symbol              Policy Number           Policy Period                    Effective Date of Endorsement

 XOO                        G24900228               07/01/2009 to 07/01/2010         07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the
loss was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us
within a reasonable time once you become aware of such error.


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent


XS-20756 (08/06)                                                                                                     Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 58 of 437 Page ID #:90

                                        CLINICAL TRIAL EXCLUSION ENDORSEMENT

Named Insured                                                                      Endorsement Number

McKesson Corporation                                                               13
Policy Symbol              Policy Number            Policy Period                  Effective Date of Endorsement

XOO                        G24900228                07/01/2009 to 07/01/2010       07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out
of a “clinical trial”.

“Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted for the
purpose of testing or experimenting with a device, drug, technique, treatment, intervention, procedure, method, or
diagnosis.



All other terms and conditions of this policy remain unchanged.




                                                                                        Authorized Agent

XS-20776 (08/06)                                                                                                   Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 59 of 437 Page ID #:91

                                POLLUTION EXCLUSION - COMBINATION EXCEPTION
                                       TIME ELEMENT AND NAMED PERIL
                                         (With Insured's Retained Limit)

Named Insured                                                                            Endorsement Number

McKesson Corporation                                                                     14
Policy Symbol              Policy Number             Policy Period                       Effective Date of Endorsement

XOO                        G24900228                 07/01/2009 - 07/01/2010             07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY


Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:

This insurance does not apply:

1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.

2. To any “loss”, cost or expense arising out of any:

    a. directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test for,
       monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects
       of “pollutants”; or

    b. claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
       cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
       assessing the effects of “pollutants”.

Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any “pollutants”, if
such “pollutants” have, or are alleged to have, the effect of making the environment impure, harmful, or dangerous.
Environment includes any air, land, structure or the air therein, watercourse or water, including underground water, and
biota.

“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes,
acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.

This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge, dispersal,
seepage, migration, release or escape of "pollutants":

1. is both unexpected and unintended from the standpoint of the “insured”;

2. commenced abruptly and instantaneously and can be clearly identified as having commenced entirely at a specific
   time on a specific date during the “policy period”; and

3. is caused:




XS-20780 (03/08)                                                                                                         Page 1 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 60 of 437 Page ID #:92



   a. solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion, sprinkler
      leakage, or collision or upset of a motor vehicle or an aircraft or arises out of "your product" included in the
      "products-completed operations hazard"; or
   b. by any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
      seepage, migration, release or escape of "pollutants":
       (1) is at or from any
           a.   premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”; or
           b.   premises, site or location on which any “insured” or any contractors or subcontractors working directly
                or indirectly on any "insured's” behalf are performing operations if the “pollutants” are brought on or to
                the premises, site or location in connection with such operations by such “insured”, contractor or
                subcontractor;
                and
       (2) is known by any “insured” within 20 days of the commencement of the discharge, dispersal, seepage,
           migration, release or escape of “pollutants”; and
       (3) is reported to us within 80 days of the commencement of the discharge, dispersal, seepage, migration,
           release or escape of “pollutants”.
Notwithstanding the foregoing, we shall have no duty to defend any ”suit”, claim or proceeding arising out of or in any
way related to pollution.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution, this
policy shall not apply to:
1. “loss” of, damage to or “loss” of use of property directly or indirectly resulting from subsurface operations of the
   “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2. any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to actual or
   alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or location which
   is or was at the time used by any “insured” or by others for the storage, disposal, processing or treatment of waste
   of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground, treatment, storage and
   disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall, injection well or any other
   repository of waste of any kind, whether permitted or not. Waste means any substance that:
    a. is left over, or no longer in use, or discarded;
    b. to be reclaimed or recycled, or reconditioned; or
    c. has been removed, treated, stored or disposed of as part of any environmental remediation effort.
Explosion does not include:
1. shock waves caused by aircraft, generally known as "sonic booms";
2. electric arcing;
3. rupture or bursting of rotating or moving parts of machinery caused by centrifugal force or mechanical breakdown;
4. water hammer;
5. rupture, bursting, breaking apart, collapse of pipes, tanks, vessels or containment areas;
6. operation of a pressure release device.




XS-20780 (03/08)                                                                                                  Page 2 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 61 of 437 Page ID #:93




It is further agreed that solely as respects any “occurrence” resulting in “bodily injury” or “property damage” caused by
pollution which is covered by this policy but not covered by the “underlying insurance” or any other “underlying
insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein, the Insured's
Retained Limit in the Limits of Insurance section of the Declarations is amended to $5,000,000.

It is further agreed that with respect to any “occurrence” resulting in “bodily injury” or “property damage” caused by
pollution, Section III, DEFENSE AND SUPPLEMENTAL PAYMENTS, Provisions A. and C. are hereby deleted and
replaced by the following:

    We will not be obligated to assume charge of the investigation, settlement or defense of any claim made, “suit”
    brought or proceeding instituted against the ”insured”. We will, however, have the right and shall be given the
    opportunity to participate in the defense and trial of any claims, “suits” or proceedings relative to any “occurrence”
    which, in our opinion, may create liability on our part under the terms of this policy. If we exercise such right, we will
    do so at our own expense.

All other terms and conditions of the policy remain unchanged.




                                                                                           Authorized Agent

XS-20780 (03/08)                                                                                                   Page 3 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 62 of 437 Page ID #:94


                                   CANCELLATION AMENDATORY ENDORSEMENT

 Named Insured                                                                       Endorsement Number

 McKesson Corporation                                                                15
 Policy Symbol              Policy Number           Policy Period                    Effective Date of Endorsement

 XOO                        G24900228               07/01/2009 to 07/01/2010         07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                            This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Parts 1., 2., 5 and 6. of Condition D of Section VI CONDITIONS are deleted and replaced by the following:


1. This policy may be cancelled by you by mailing to us written notice stating when such cancellation shall be
effective.

2. This policy may be cancelled by us by mailing to you at your last known address, written notice stating when,
not less than 120 days thereafter, 10 days if cancellation is for non-payment of any unpaid portion of the premium,
such cancellation shall be effective. The mailing of notice shall be sufficient proof  of notice. The effective date and
hour of cancellation stated in the notice shall be the end of the “policy period”. Under no circumstance will our notice
of cancellation to you be less than the minimum required by State law or regulation.

5. If you cancel, earned premiums shall be computed in accordance with the applicable short rate table or
procedure. If we cancel, earned premium shall be computed pro-rata.

6. Premium adjustment may be made at the time cancellation becomes effective. our check or the check of our
representative mailed to you shall be sufficient proof of any refund or premium due you.


All other terms and conditions of the policy remain unchanged.




                                                                                       Authorized Agent


XS-20782 (08/06)                                                                                                     Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 63 of 437 Page ID #:95


       PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR RESULTING
                      BODILY INJURY AND PROPERTY DAMAGE
 Named Insured                                                                    Endorsement Number

 McKesson Corporation                                                             16
 Policy Symbol              Policy Number       Policy Period                     Effective Date of Endorsement

 XOO                        G24900228           07/01/2009 to 07/01/2010          07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                   This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY



This insurance does not apply to any liability arising out of the providing or failing to provide any services of a
professional nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs
as a result of such services of a professional nature.


All other terms and conditions of the policy remain unchanged.




                                                                                  Authorized Agent




XS-21580 (01/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 64 of 437 Page ID #:96


                               FOREIGN LIABILITY FOLLOW FORM ENDORSEMENT

Named Insured                                                                           Endorsement Number

McKesson Corporation                                                                    17
Policy Symbol              Policy Number           Policy Period                        Effective Date of Endorsement

XOO                        G24900228               07/01/2009 to 07/01/2010             07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs
outside the United States of America, its territories and possessions, Puerto Rico and Canada.

Definition D. (Coverage Territory) is amended to exclude anywhere except the United States of America, its
territories and possessions, Puerto Rico and Canada.

However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided
by a policy listed in the “scheduled underlying insurance:”

    1) This exclusion and amendment of the Coverage Territory shall not apply; and

    2) Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury”
       will follow the terms, definitions, conditions and exclusions of “scheduled underlying insurance,” subject to
       the “policy period,” limits of insurance, premium and all other terms, definitions, conditions and exclusions
       of this policy. Coverage provided by this policy will be no broader than the coverage provided by
       “scheduled underlying insurance.”

Notwithstanding 1 and 2 above, this insurance does not apply to “loss,” injury, damage claim or “suit,” arising
directly or indirectly as a result of or in connection with terrorism that occurs in the following countries:

          Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bahrain, Bosnia & Herzegovina, Burundi,
          Cambodia, Central African Republic, Colombia, Cote d’Ivoire, Cuba, Democratic Republic of Congo,
          Egypt, Ethiopia, Federal Republic of Yugoslavia, Georgia, Guinea-Bissau, Haiti, India, Indonesia, Iran,
          Iraq, Jordan, Kosovo, Kuwait, Kyrgyz Republic, Lebanon, Liberia, Libya, Macedonia, Nigeria, North Korea,
          Northern Ireland, Oman, Pakistan, Peru, Philippines, Qatar, Rwanda, Saudi Arabia, Serbia, Sierra Leone,
          Somalia, Sri Lanka, Sudan, Syria, Tajikistan, Turkey, Uganda, United Arab Emirates, Uzbekistan,
          Venezuela, West Bank and Gaza, Yemen, Zaire, Zimbabwe.


All other terms and conditions of this policy remain unchanged.




                                                                   ___________________________________________________
                                                                                        Authorized Agent




XS-21589 (01/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 65 of 437 Page ID #:97


                                     UNINTENTIONAL FAILURE TO DISCLOSE

 Named Insured                                                               Endorsement Number
 McKesson Corporation                                                        18
 Policy Symbol       Policy Number         Policy Period                     Effective Date of Endorsement
 XOO                 G24900228             07/01/2009 – 07/01/2010           07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies all insurance provided under the following:
                                     COMMERCIAL UMBRELLA LIABILITY POLICY




Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of this
policy shall not prejudice the coverage afforded by this policy provided such failure to disclose all
hazards or prior “occurrences” is not intentional.

All other terms and conditions of this policy remain unchanged.




XS-23501 (04/08)                                                                                        Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 66 of 437 Page ID #:98


                         EMPLOYEE BENEFIT PLAN FOLLOW FORM ENDORSEMENT
                                           [Claims Made]
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       19
 Policy Symbol       Policy Number            Policy Period                                 Effective Date of Endorsement
 XOO                 G24900228                07/01/2009 – 07/01/2010                       07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

1.     Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
       shown therein, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
       omission, misstatement, misleading statement, neglect or breach of duty in the “administration” of any “employee
       benefit program(s)”.
2.     “Administration” includes but is not limited to performing any of the following functions for an “employee benefit
       program”:
          a.     Counseling “employees” on your “employee benefit programs”;
          b.     Interpreting your “employee benefit programs”;
          c.     Handling records for your “employee benefit programs”;
          d.     Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
          e.     Calculation of benefits, periods of service, and compensation credits for your “employee benefit
                 programs”;
          f.     Collection of contributions and application of contributions as provided in your “employee benefit
                 programs”;
          g.     Preparation of reports required by government agencies, or “employee” communication        materials
                 concerning your “employee benefit programs”; or
          h.     Processing of claims for your “employee benefit programs”.
3.     “Employee benefit program(s)” include but are not limited to group life insurance, group accident or health
       insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans, social
       security benefits, unemployment insurance, workers’ compensation and disability benefits insurance, and any
       other similar benefit program.
4.     The coverage provided by this endorsement applies on the basis of claims first made against you during the
       period of this policy, and shall apply to those claims provided:
          a.     The date such claim is first made against you is during our “policy period”, or within 180 days of the
                 termination of our policy period, and
          b.     The injury, “loss”, or damage occurs prior to the termination of this policy.
5.     SECTION VI. CONDITIONS F. of this policy is amended to add paragraph 5. as follows:
          5.     Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.




                                                                                      Authorized Agent




XS-23631 (01/08)                                                                                                       Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 67 of 437 Page ID #:99


                                         INDUSTRIAL AID AIRCRAFT ENDORSEMENT
 Named Insured                                                                          Endorsement Number
 McKesson Corporation                                                                   20
 Policy Symbol       Policy Number             Policy Period                            Effective Date of Endorsement
 XOO                 G24900228                 07/01/2009 – 07/01/2010                  07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I. LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
Retention:

$500,000,000. Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and “suits” seeking
damages for “bodily injury” or “property damage” arising out of the ownership, maintenance use, or entrustment to
others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”. Use includes operation and
“loading and unloading”).


II. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, Paragraph
A. is deleted in its entirety, and replaced by the following:

We will have no duty to defend any ‘suit” against the ”insured”. We will, however, have the right, but not the duty, to
participate in the defense of any ”suit” and the investigation of any claim to which this policy may apply. If we exercise
this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, Paragraph
D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled “underlying
insurance” or ”other insurance”.

The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”.

V. For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section V.
EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

          A.        Aircraft

                    This insurance does not apply to ‘bodily injury” or “property damage” arising out of the ownership,
                    maintenance, use or entrustments to others of any aircraft owned or operated by or rented or loaned to
                    any ”insured”. Use includes operation and “loading and unloading”.

              This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing
              in the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the
              ”occurrence” which caused the “bodily injury” or “property damage” involved the ownership,
              maintenance, use or entrustment to others of any aircraft that is owned or operated by or rented or
              loaned to any ”insured”.
XS-26429 (02/09)                                                                                       Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 68 of 437 Page ID
                                       #:100
                   This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
                   maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or
                   rented or loaned to any “insured”. Use includes operation and “loading and unloading”.

        It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A. remains
        unchanged, unless amended by separate endorsement.

VI. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following addition
definitions:

“Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation, settlement or
defense, including but not limited to:

1.      attorney’s fees and all other investigation, loss adjustment and litigation expenses;
2.      premiums on bonds to release attachments;
3.      premiums on appeal bonds required by law to appeal any claim or “suit”;
4.      costs taxed against the ”insured” in any claim or ”suit”;
5.      pre-judgment interest awarded against the ”insured”; and
6.      interest that accrues after entry of judgment

“Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including crew) used
solely for business travel of “employees” and their non fee paying passenger guests.


All other terms and conditions of this policy remain unchanged.




                                                                                           Authorized Agent




XS-26429 (02/09)                                                                                              Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 69 of 437 Page ID
                                       #:101

                                         FELLOW EMPLOYEE EXCLUSION DELETED
 Named Insured                                                                         Endorsement Number
 McKesson Corporation                                                                  21
 Policy Symbol       Policy Number            Policy Period                            Effective Date of Endorsement
 XOO                 G24900228                07/01/2009 – 07/01/2010                  07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a
    limited liability company) while in the course of his or her employment or performing duties related to the conduct of
    your business

All other terms and conditions of this policy remain unchanged.




                                                                                 Authorized Agent



XS-23634 (01/08)                                                                                                  Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 70 of 437 Page ID
                                       #:102

                                            NAMED INSURED ENDORSEMENT
 Named Insured                                                                   Endorsement Number
 McKesson Corporation                                                            22
 Policy Symbol       Policy Number            Policy Period                      Effective Date of Endorsement
 XOO                 G24900228                07/01/2009 – 07/01/2010            07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                            This endorsement modifies insurance provided under the following:


                                            EXCESS LIABILITY CATASTROPHE POLICY
                                               EXCESS LIABILITY POLICY
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as
Named Insureds:


McKesson Corporation                                            California Golden State Finance Company
Medical & Vaccine Products, Inc.                                Golden State Insurance Company Limited
McKesson New Zealand Limited                                    Access Health UK Ltd.
McKesson Health Solutions Texas Inc.                            McKesson International S.a.r.l.
McKesson International Finance S.a.r.l.                         McKesson International Capital S.a.r.l.
McKesson International Holdings S.a.r.l.                        McKesson International Holdings II S.a.r.l.
McKesson Funding Company of Canada                              McKesson International Holdings III S.a.r.l.
McKesson Canada Corporation                                     3071406 Nova Scotia Company
McKesson Canada Support Services                                McKesson International Holdings V S.a.r.l.
Corporation
McKesson Automation Canada Corporation                          McKesson International Holdings VI S.a.r.l.
Zee Medical Canada Corporation                                  McKesson Information Solutions Finance S.a.r.l.
McKesson Information Solutions Capital S.a.r.l.                 McKesson Information Solutions Holdings
                                                                S.a.r.l.
McKesson Ireland Limited                                        McKesson Information Solutions Netherlands
                                                                B.V.
McKesson Nederland B.V.                                         McKesson Information Solutions Swedan AB
McKesson Israel Ltd.                                            Medcon UK Limited
McKesson Information Solutions UK Limited                       McKesson Information Solutions Holdings II
                                                                S.a.r.l.
McKesson Information Solutions Holdings III                     McKesson Health Solutions Canada Company
S.a.r.l.
McKesson Information Solutions Holdings IV                      McKesson Information Solutions Canada
S.a.r.l.                                                        Company
McKesson Information Solutions Holdings V                       McKesson Information Solutions Holdings
S.a.r.l.                                                        France S.a.r.l.
McKesson Information Solutions Holdings                         McKesson Health Solutions Puerto Rico Inc.
France SAS
McKesson International Holdings IV S.a.r.l.                     McKesson International Netherlands B.V.
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 71 of 437 Page ID
                                      #:103

McKesson International Netherlands II B.V.   Nadro S.A. de C.V.
Nadro Services, S. de R.L. de C.N.           McKesson International Holdings VII S.a.r.l.
McKesson Specialty Prescription Services     McKesson Specialty Prescription Services (B.C.)
Corporation                                  Corporation
McKesson Medical-Surgical Minnesota Supply   Northstar Healthcare Holdings Limited
Inc.
McKesson (Shanghai) Trading Co., Ltd.        Northstar Healthcare Limited
Northstar Rx LLC                             Per-Se Technologies Canada, Inc.
Per-Se Technologies (UK) Limited




                                                            Authorized Agent




XS-24545 (03/08)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 72 of 437 Page ID
                                       #:104

                           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 Named Insured                                                                       Endorsement Number
 McKesson Corporation                                                                23
 Policy Symbol     Policy Number             Policy Period                           Effective Date of Endorsement
 XOO               G24900228                 07/01/2009 – 07/01/2010                 07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance Act
   exceed $100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible
   under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
   losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
   allocation in accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in concurrence with the
   Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
   Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of
   terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
       an individual or individuals as part of an effort to coerce the civilian population of the United States or to
       influence the policy or affect the conduct of the United States Government by coercion.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other insurance”
   due to any exclusion or exclusions contained therein or because of the exhaustion of the aggregate limits of
   insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                    “Certified act of terrorism retained limit” $5,000,000.
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses that
       you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of terrorism”,
       which is covered by this policy but not covered by the “underlying insurance” or any “other insurance” providing
       coverage to the “insured” due to any exclusion or exclusions contained therein or because of the exhaustion of
       the aggregate limit of insurance. “Certified act of terrorism retained limit” does not include any costs of
       investigation, settlement or defense and such costs shall not erode the “certified act of terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense Provisions and Supplement Payments is
       amended as follows:
          a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying insurance” or
             “other insurance” applies due to any exclusion or exclusions contained therein or because of the
             exhaustion of the aggregate limit of insurance, we shall not be called upon to assume charge of the
             investigation, settlement or defense of such “suit” against the “insured” seeking damages on account of
             “bodily injury”, “property damage”, “personal or advertising injury”, or injury or damage to the environment
             arising directly or indirectly out of a “certified act of terrorism”. However, we shall have the right and be
             given the opportunity to be associated in the defense and trial of any such “suit” relative to any “certified act
             of terrorism” which in our opinion may create liability on our part under the terms of this policy.




XS-23669 (01/08)                                                                                                     Page 1 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 73 of 437 Page ID
                                      #:105
        b. We shall have no obligation to defend the “insured” in such “suit” until the “insured’s” losses, which exclude
           any costs of investigation, settlement or defense have exceeded the “certified act of terrorism retained
           limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will assume
           charge of the settlement or defense of any such “suit”. We may make such investigation as we require and
           effect settlement of any “suit” so defended.
        c.   We shall not be obligated to defend any “suit” after the applicable limits of this policy have been exhausted.


All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative



 XS-23669 (01/08)                                                                                              Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 74 of 437 Page ID
                                       #:106

                                                        WAR EXCLUSION
 Named Insured                                                                           Endorsement Number
 McKesson Corporation                                                                    24
 Policy Symbol       Policy Number            Policy Period                              Effective Date of Endorsement
 XOO                 G24900228                07/01/2009 – 07/01/2010                    07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or indirectly, as
a result of or in connection with war, whether declared or not, or any act or condition incident to war. War includes civil
war, insurrection, rebellion or revolution.


All other terms and conditions of the policy remain unchanged.




                                                                                   Authorized Agent




XS-25254 (02/09)                                                                                                Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 75 of 437 Page ID
                                        #:107

                                    DISCLOSURE PURSUANT TO TERRORISM RISK
                                                INSURANCE ACT
 Named Insured                                                                                 Endorsement Number

 McKesson Corporation                                                                          24
 Policy Symbol              Policy Number               Policy Period                          Effective Date of Endorsement

 XOO                        G24900228                   07/01/2009 to 07/01/2010               07/01/2009
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% of that portion of the amount of such insured losses that
exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist acts
certified under the Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1 through
December 31), the Treasury shall not make any payment for any portion of the amount of such losses that
exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible under
the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $30,952.




                                                                        ____________________________________________
                                                                                  Authorized Agent




                          Includes copyrighted material of Insurance Services office, Inc., with its permission
TRIA11b (1/08)
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 76 of 437 Page ID
                                     #:108




                                      ACE Producer Compensation
                                         Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and policies related to
the payment of compensation to brokers and independent agents. You can obtain that information by accessing
our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
1-866-512-2862.




ALL-20887 (10/06)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 77 of 437 Page ID
                                       #:109


                                                                           FORWARD BY FAX, MAIL OR E-MAILTO:
              ACE USA SPECIALTY CLAIMS
                                                                           ACE USA Specialty Claims
              LOSS NOTIFICATION FORM                                       140 Broadway, 40th Floor
                                                                           New York, NY 10005
                                                                           Fax No.: (646) 458 - 5933
Today’s Date: 8 July 2009
                                                                           CasualtyRiskExcessFirstNotice@acegroup.com

Notice of: (check all that apply)
      First-Party Claim                           Potential Claim

      Third-Party Claim                           Litigation Initiated

      Other_______________

Insured’s Name & Contact Information
Company Name: McKesson Corporation                                               Point of Contact:
                       One Post St., 34th Floor
Address:
                       San Francisco, CA 94105
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name: MARSH RISK & INSURANCE SERVICES                                    Point of Contact:   Linda Miner
              One CALIFORNIA STREET, Suite 1700
Address:
              SAN FRANCISCO, CA 94111
Phone Number:

Policy Information
Policy Number:     XOO G24900228                                                  Policy Period: 07/01/2009 - 07/01/2010

Limits of Liability:    25,000,000         per     25,000,000              agg    Self-Insured Retention/Deductible:   25,000.00

Loss Information

Date of Incident/Claim:                                     Location:

Claimant Name/Address:
Description of Loss:




Please list all attached or enclosed documentation:                      (check if none provided)




Name of Person Completing This Form:                                                       Signature:
                                                                                                        Form Version: May 2007
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 78 of 437 Page ID
                                    #:110



                                                                                                    IL P 001 01 04


U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
            ASSETS CONTROL ("OFAC")
       ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your pol-
icy. You should read your policy and review your Declarations page for complete information on the coverages you
are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
     Foreign agents;
     Front organizations;
     Terrorists;
     Terrorist organizations; and
     Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                               Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 79 of 437 Page ID
                                    #:111


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           25
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24900228              07/01/2009 – 07/01/2010         07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:


                   Revised Schedule of Underlying
                   The insured zip code is amended to read 94104
                   Endorsement 26 – Named Insured Endorsement is added


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 80 of 437 Page ID
                                    #:112

                                           NAMED INSURED ENDORSEMENT
 Named Insured                                                                 Endorsement Number
 McKesson Corporation                                                          26
 Policy Symbol       Policy Number             Policy Period                   Effective Date of Endorsement
 XOO                 G24900228                 07/01/2009 – 07/01/2010         07/01/2009
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:


                                         EXCESS LIABILITY CATASTROPHE POLICY
                                               EXCESS LIABILITY POLICY
                                     COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as
Named Insureds:

McKesson Corporation
3701406 Nova Scotia Company
3087601 Nova Scotia Company
A.L.I. Holdings LLC
A.L.I. Imaging Systems Corp.
A.L.I Technologies (Deutschland) GmbH
A.L.I. Technologies (Europe) B.V.
A.L.I. Technologies (International) LLC
Beldere Corporation
California Golden State Finance Company
Cancer Clinics of Excellence LLC
CGSF Funding Corporation
City Properties, S.A.
Clinique Sante Corporation
CPG Industries, Inc.
Crocker Plaza Company
Cypruss Medical Products LLC
D&K Healthcare Resources LLC
D&K Pharmacy Solutions, Inc.
Diversified Healthcare, LLC
Edwards Medical Supply, Inc.
FAR-SUR
FASTPRO International, Inc.
Foremost de Venezuela, S.A.
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Groupe PharmEssor Inc.
HBO & Company (VI), Inc.
HBOC Medical Limited
Health Mart Systems, Inc.
HF Land Company


XS-24545 (03/2008)                                                                                             Page 1 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 81 of 437 Page ID
                                    #:113
Intercal, Inc.
Jaron, Inc.
Jewett Drug LLC
Knowledgeable Healthcare Solutions, Inc.
KWS & P, Inc.
KWS & P/SFA, Inc.
McKesson Asia-Pacific Pty Limited
McKesson Automation Canada Corporation
McKesson Automation Inc.
McKesson Automation Systems Inc.
McKesson Canada Corporation
McKesson Canada Support Services Corporation
McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Central Fill LLC
McKesson China Holdings S.a.r.l.
McKesson Financial Holdings II Limited
McKesson Financial Holdings Limited
McKesson Foundation, Inc.
McKesson Funding Company of Canada
McKesson Health Solutions Holdings LLC
McKesson Health Solutions LLC
McKesson Health Solutions Puerto Rico Inc.
McKesson Health Solutions Texas Inc.
McKesson High Volume Solutions Inc.
McKesson Information Solutions Canada Company
McKesson Information Solutions Capital S.a.r.l.
McKesson Information Solutions Finance S.a.r.l.
McKesson Information Solutions France SAS
McKesson Information Solutions Holdings France S.a.r.l.
McKesson Information Solutions Holdings I SRL
McKesson Information Solutions Holdings S.a.r.l.
McKesson Information Solutions I SRL
McKesson Information Solutions LLC
McKesson Information Solutions Netherlands B.V.
McKesson Information Solutions Sweden AB
McKesson Information Solutions UK Limited
McKesson International Capital S.a.r.l.
McKesson International Finance S.a.r.l.
McKesson (International) (Gibraltar) Limited
McKesson International Holdings II S.a.r.l.
McKesson International Holdings III S.a.r.l.
McKesson International Holdings IV S.a.r.l.
McKesson International Holdings V S.a.r.l.
McKesson International Holdings VII S.a.r.l.
McKesson International Holdings Limited
McKesson International Holdings LLC
McKesson International Holdings S.a.r.l.
McKesson International Holdings SRL
McKesson International LLC
McKesson International Netherlands BV
McKesson International Netherlands II B.V.
McKesson International S.a.r,l.
McKesson International SRL
McKesson International Topholdings S.a.r.l.
McKesson Ireland Limited
McKesson Israel Ltd.
McKesson Logistics Solutions



XS-24545 (03/2008)                                                      Page 2 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 82 of 437 Page ID
                                    #:114
McKesson Logistics Solutions LLC
McKesson Medical Imaging Company
McKesson Medical-Surgical FDT Inc.
McKesson Medical-Surgical Holdings Inc.
McKesson Medical-Surgical Inc.
McKesson Medical-Surgical International Limited
McKesson Medical-Surgical MediMart Inc.
McKesson Medical-Surgical Minnesota Inc.
McKesson Medical-Surgical Minnesota Supply Inc.
McKesson Nederland B.V.
McKesson New Zealand Limited
McKesson Pharmaceutical Holdings LLC
McKesson Pharmacy Optimization LLC
McKesson Pharmacy Systems LLC
McKesson Pharmacy Systems Canada ULC
McKesson Plasma and Biologics LLC
McKesson Property Company, Inc.
McKesson Services LLC
McKesson (Shanghai) Trading Company Limited
McKesson Specialty Arizona Inc.
McKesson Specialty Care Distribution Corporation
McKesson Specialty Care Distribution Joint Venture LP
McKesson Specialty Corporation
McKesson Specialty Distribution LLC
McKesson Specialty Holdings LLC
McKesson Specialty Prescription Services (B.C.) Corporation
McKesson Specialty Prescription Services Corporation
McKesson Transportation Systems, Inc.
McQueary Bros. Drug Company, LLC
Medcon UK Limited
Medical & Vaccine Products, Inc.
Medical Imaging SRL
Moore Medical LLC
MSA Products LLC
myhca, inc.
NADRO, S.A. de C.V.
NADRO Services, S. de R.L. de C.V.
National Oncology Alliance, Inc.
NDC of Canada, Inc.
NDCHealth Corporation
NDCHealth Pharmacy Systems and Services, Inc.
Northstar Healthcare Holdings Limited
Northstar Healthcare Limited
Northstar Rx LLC
Oncology Holdings II, Inc.
Oncology Holdings, Inc.
Oncology Therapeutics Network Corporation
Onmark, Inc.
OTN Generics, Inc.
OTN Participant, Inc.
Parata Systems, LLC
Patient Accoutn Management Services, Inc.
Per-Se Technologies Canada, Inc.
Per-Se Technologies, Inc.
Per-Se Transaction Services, Inc.
PhyServ Solutions, Inc.
Podiatry Online, Inc.
Proventy



XS-24545 (03/2008)                                                      Page 3 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 83 of 437 Page ID
                                    #:115
PST Products, LLC
PST Services, Inc.
Purchasing Alliance for Clinical Therapeutics, LLC
San Bruno Mountain Ltd.
S.K.U., Inc.
Sterling Medical Services, LLC
Strategic Health Alliance II, Inc.
Strategic Health Alliance Management Corp.
Titus Home Health Care LLC
VC Services, Inc.
Visitacion Associates
Walsh Distribution, L.L.C.
Walsh Healthcare Solutions LLC
Zee Medical Canada Corporation
Zee Medical, Inc.
Access Health UK Ltd (dissolved)
DC Land Company (merged into McKesson Property Company, Inc.)
DCAZ Land Company (merged into McKesson Property Company, Inc.)
McKesson Finance Company of Canada (merged 03/31/2009)
McKesson Health Solutions Canada Company (merged 03/31/2009)
McKesson Information Solutions Holdings II S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings III S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings IV S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings V S.a.r.l. (merged 04/2009)
McKesson Specialty Pharmaceuticals LLC (sold 12/01/2008)
McKesson International Holdings VI S.a.r.l. (merged)
McKesson International Nova Scotia ULC (merged)
McKesson HBOC (Gibraltar) Limited (dissolved)
McKesson Medication Management LLC (sold 04/11/2008)
McKesson Medication Management Puerto Rico Inc. (sold 04/11/2008)
McKesson Medication Management Virgin Islands Inc. (dissolved 10/06/2006)
Per-Se Technologies (UK) Limited (merged 02/17/2009)
Soldier Acquisition Corp (merged 02/17/2009)
UNIDIS Albert ULC (sold 04/30/2009)
Verispan L.L.C. (sold 07/28/2008)




All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Agent




XS-24545 (03/2008)                                                                       Page 4 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 84 of 437 Page ID
                                    #:116


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           27
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24900228              07/01/2009 – 07/01/2010         06/11/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:

                   Endorsement 26 – Named Insured Endorsement is deleted and replaced with
                    Endorsement 28 – Named Insured Endorsement


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 85 of 437 Page ID
                                    #:117

                                           NAMED INSURED ENDORSEMENT
 Named Insured                                                                 Endorsement Number
 McKesson Corporation                                                          28
 Policy Symbol       Policy Number             Policy Period                   Effective Date of Endorsement
 XOO                 G24900228                 07/01/2009 – 07/01/2010         06/11/2010
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:


                                         EXCESS LIABILITY CATASTROPHE POLICY
                                               EXCESS LIABILITY POLICY
                                     COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as
Named Insureds:

McKesson Corporation
McKesson Specialty Prescription Services (Atlantic) Corporation
3087601 Nova Scotia Company
A.L.I. Holdings LLC
A.L.I. Imaging Systems Corp.
A.L.I Technologies (Deutschland) GmbH
A.L.I. Technologies (Europe) B.V.
A.L.I. Technologies (International) LLC
Beldere Corporation
California Golden State Finance Company
Cancer Clinics of Excellence LLC
CGSF Funding Corporation
City Properties, S.A.
Clinique Sante Corporation
CPG Industries, Inc.
Crocker Plaza Company
Cypruss Medical Products LLC
D&K Healthcare Resources LLC
D&K Pharmacy Solutions, Inc.
Diversified Healthcare, LLC
Edwards Medical Supply, Inc.
FAR-SUR
FASTPRO International, Inc.
Foremost de Venezuela, S.A.
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Insurance Company Limited
Groupe PharmEssor Inc.
HBO & Company (VI), Inc.
HBOC Medical Limited
Health Mart Systems, Inc.
HF Land Company


XS-24545 (03/2008)                                                                                             Page 1 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 86 of 437 Page ID
                                    #:118
Intercal, Inc.
Jaron, Inc.
Jewett Drug LLC
Knowledgeable Healthcare Solutions, Inc.
KWS & P, Inc.
KWS & P/SFA, Inc.
McKesson Asia-Pacific Pty Limited
McKesson Automation Canada Corporation
McKesson Automation Inc.
McKesson Automation Systems Inc.
McKesson Canada Corporation
McKesson Canada Support Services Corporation
McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Central Fill LLC
McKesson China Holdings S.a.r.l.
McKesson Financial Holdings II Limited
McKesson Financial Holdings Limited
McKesson Foundation, Inc.
McKesson Funding Company of Canada
McKesson Health Solutions Holdings LLC
McKesson Health Solutions LLC
McKesson Health Solutions Puerto Rico Inc.
McKesson Health Solutions Texas Inc.
McKesson High Volume Solutions Inc.
McKesson Information Solutions Canada Company
McKesson Information Solutions Capital S.a.r.l.
McKesson Information Solutions Finance S.a.r.l.
McKesson Information Solutions France SAS
McKesson Information Solutions Holdings France S.a.r.l.
McKesson Information Solutions Holdings I SRL
McKesson Information Solutions Holdings S.a.r.l.
McKesson Information Solutions I SRL
McKesson Information Solutions LLC
McKesson Information Solutions Netherlands B.V.
McKesson Information Solutions Sweden AB
McKesson Information Solutions UK Limited
McKesson International Capital S.a.r.l.
McKesson International Finance S.a.r.l.
McKesson (International) (Gibraltar) Limited
McKesson International Holdings II S.a.r.l.
McKesson International Holdings III S.a.r.l.
McKesson International Holdings IV S.a.r.l.
McKesson International Holdings V S.a.r.l.
McKesson International Holdings VII S.a.r.l.
McKesson International Holdings Limited
McKesson International Holdings LLC
McKesson International Holdings S.a.r.l.
McKesson International Holdings SRL
McKesson International LLC
McKesson International Netherlands BV
McKesson International Netherlands II B.V.
McKesson International S.a.r,l.
McKesson International SRL
McKesson International Topholdings S.a.r.l.
McKesson Ireland Limited
McKesson Israel Ltd.
McKesson Logistics Solutions



XS-24545 (03/2008)                                                      Page 2 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 87 of 437 Page ID
                                    #:119
McKesson Logistics Solutions LLC
McKesson Medical Imaging Company
McKesson Medical-Surgical FDT Inc.
McKesson Medical-Surgical Holdings Inc.
McKesson Medical-Surgical Inc.
McKesson Medical-Surgical International Limited
McKesson Medical-Surgical MediMart Inc.
McKesson Medical-Surgical Minnesota Inc.
McKesson Medical-Surgical Minnesota Supply Inc.
McKesson Nederland B.V.
McKesson New Zealand Limited
McKesson Pharmaceutical Holdings LLC
McKesson Pharmacy Optimization LLC
McKesson Pharmacy Systems LLC
McKesson Pharmacy Systems Canada ULC
McKesson Plasma and Biologics LLC
McKesson Property Company, Inc.
McKesson Services LLC
McKesson (Shanghai) Trading Company Limited
McKesson Specialty Arizona Inc.
McKesson Specialty Care Distribution Corporation
McKesson Specialty Care Distribution Joint Venture LP
McKesson Specialty Corporation
McKesson Specialty Distribution LLC
McKesson Specialty Holdings LLC
McKesson Specialty Prescription Services (B.C.) Corporation
McKesson Specialty Prescription Services Corporation
McKesson Transportation Systems, Inc.
McQueary Bros. Drug Company, LLC
Medcon UK Limited
Medical & Vaccine Products, Inc.
Medical Imaging SRL
Moore Medical LLC
MSA Products LLC
myhca, inc.
NADRO, S.A. de C.V.
NADRO Services, S. de R.L. de C.V.
National Oncology Alliance, Inc.
NDC of Canada, Inc.
NDCHealth Corporation
NDCHealth Pharmacy Systems and Services, Inc.
Northstar Healthcare Holdings Limited
Northstar Healthcare Limited
Northstar Rx LLC
Oncology Holdings II, Inc.
Oncology Holdings, Inc.
Oncology Therapeutics Network Corporation
Onmark, Inc.
OTN Generics, Inc.
OTN Participant, Inc.
Parata Systems, LLC
Patient Accoutn Management Services, Inc.
Per-Se Technologies Canada, Inc.
Per-Se Technologies, Inc.
Per-Se Transaction Services, Inc.
PhyServ Solutions, Inc.
Podiatry Online, Inc.
Proventy



XS-24545 (03/2008)                                                      Page 3 of 4
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 88 of 437 Page ID
                                    #:120
PST Products, LLC
PST Services, Inc.
Purchasing Alliance for Clinical Therapeutics, LLC
San Bruno Mountain Ltd.
S.K.U., Inc.
Sterling Medical Services, LLC
Strategic Health Alliance II, Inc.
Strategic Health Alliance Management Corp.
Titus Home Health Care LLC
VC Services, Inc.
Visitacion Associates
Walsh Distribution, L.L.C.
Walsh Healthcare Solutions LLC
Zee Medical Canada Corporation
Zee Medical, Inc.
Access Health UK Ltd (dissolved)
DC Land Company (merged into McKesson Property Company, Inc.)
DCAZ Land Company (merged into McKesson Property Company, Inc.)
McKesson Finance Company of Canada (merged 03/31/2009)
McKesson Health Solutions Canada Company (merged 03/31/2009)
McKesson Information Solutions Holdings II S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings III S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings IV S.a.r.l. (merged 04/2009)
McKesson Information Solutions Holdings V S.a.r.l. (merged 04/2009)
McKesson Specialty Pharmaceuticals LLC (sold 12/01/2008)
McKesson International Holdings VI S.a.r.l. (merged)
McKesson International Nova Scotia ULC (merged)
McKesson HBOC (Gibraltar) Limited (dissolved)
McKesson Medication Management LLC (sold 04/11/2008)
McKesson Medication Management Puerto Rico Inc. (sold 04/11/2008)
McKesson Medication Management Virgin Islands Inc. (dissolved 10/06/2006)
Per-Se Technologies (UK) Limited (merged 02/17/2009)
Soldier Acquisition Corp (merged 02/17/2009)
UNIDIS Albert ULC (sold 04/30/2009)
Verispan L.L.C. (sold 07/28/2008)




All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Agent




XS-24545 (03/2008)                                                                       Page 4 of 4
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 89 of 437 Page ID
                                  #:121
                           SCHEDULE OF UNDERLYING INSURANCE

Named Insured

McKesson Corporation                                                                                    Revised

Policy Symbol          Policy Number                  Policy Period                                     Effective Date of Endorsement

XOO                    G24900228                      07/01/2009 – 07/01/2010                           07/01/2009
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



      Foreign DIC General Liability

      Company: Insurance Company of the Sate of Pennsylvania $1,000,000 Each Occurrence
                                                             $2,000,000 Aggregate
      Policy Term: 07/01/2009 – 07/01/2010                   $4,000,000 Master Control
                                                                        Policy Aggregate


      Foreign DIC Automobile Liability

      Company: Insurance Company of the Sate of Pennsylvania $1,000,000 Each Occurrence

      Policy Term: 07/01/2009 – 07/01/2010


      Foreign DIC Employers Liability
                                                             Bodily Injury by Accident
      Company: Insurance Company of the Sate of Pennsylvania $1,000,000 Each Occurrence

      Policy Term: 07/01/2009 – 07/01/2010                                          Bodily Injury by Disease
                                                                                    $1,000,000 Each Policy
                                                                                    $1,000,000 Each Employee




      In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the Underlying
      lnsurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above schedule do not apply and no
      coverage shall be provided for Employers Liability under this policy.




      CC1E15                                                                                                          Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 90 of 437 Page ID
                                  #:122




                       EXHIBIT B
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 91 of 437 Page ID
                                  #:123
         Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 92 of 437 Page ID
                                           #:124
                                             SCHEDULE OF ENDORSEMENTS

Named Insured

McKesson Corporation
Policy Symbol            Policy Number                      Policy Period                        Effective Date of Endorsement

XOO                      G24910179                          07/01/2010 - 07/01/2011              07/01/2010
Issued By (Name of Insurance Company)
ACE Property And Casualty Insurance Company
XS9U57b (08/09)                 Schedule of Underlying Insurance
XS-20835 (08/06)                Commercial Umbrella Liability Policy
ALL-20887 (10/06)               ACE Producer Compensation Practices & Policies
XS-28500 (10/09)                Ace Groups Speciality Claims Loss Notification Form
IL P 001 (01/04)                U.S. Treasury Department's Office of Foreign Assets Control ("OFAC") Advisory Notice To
                                Policyholders
XS-22552 (06/07)                Catastrophe Management Policyholder Notice
EXFL64 (10/08)                  Florida Uninsured Motorists' Coverage
ILN151 (08 07)                  Wisconsin Underinsured Vehicle Coverage Policy Disclosure Statement
ILU018 (09/03)                  West Virginia Excess Uninsured/Underinsured Important Noctice
CC-1K11e (02/06)                Signatures
XS-22088 (04/07)                Catastrophe Management Coverage Endorsement
XS-20782 (08/06)                Cancellation Amendatory Endorsement
XS-20776 (08/06)                Clinical Trial Exclusion Endorsement
XS-21589 (01/07)                Foreign Liability Follow Form Endorsement
XS-20753 (08/06)                Knowledge Of Occurrence
XS-20755 (08/06)                Non-Concurrency Endorsement(Recognizes Non-Concurrency)
XS-20756 (08/06)                Notice Of Occurrence
XS-21580 (01/07)                Professional Services Liability Exclusion - Exception For Resulting Bodily Injury And Property
                                Damage
XS-25254 (02/09)                War Exclusion
XS-23501 (04/08)                Unintentional Failure to Disclose
XS-23634 (01/08)                Fellow Employee Exclusion Deleted
XS-26426 (02/09)                Employee Benefit Plan Limitation (Claims Made)
XS-26428(02/09)                 Incidental Medical Malpractice Endorsement
XS-26048 (02/09)                Foreign Entity Loss - Indemnity Endorsement
XS26429a (08/09)                Industrial Aid Aircraft Endorsement
XS20780a (08/09)                Pollution Exclusion - Combination Exception Time Element and NamedPeril (with Insureds Retained
                                Limit)
CC-1E15                         Trailing Retention Endorsement
XS-24545 (03/08)                Named Insured Endorsement
CC-1E15                         Joint Venture
CC-1E15                         Manufacture of Drugs Exclusion
CC-1E15                         Annual Period Extension - Natural Disaster Or Other Catastrophe
CC-1E15                         Retained Limit Amendatory Endorsement
CC-1E15                         Personal Injury Definition Amended To Include Discrimination
CC-1E15                         Newly Acquired Entity Endorsement [Revenue And Timeframe Parameters]
CC-1E15                         Coverage Territory Definition Amendment


CC1E15                                                                                                                           Page 1 of 2
         Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 93 of 437 Page ID
                                           #:125
                                           SCHEDULE OF ENDORSEMENTS

Named Insured

McKesson Corporation
Policy Symbol              Policy Number                   Policy Period                     Effective Date of Endorsement

XOO                        G24910179                       07/01/2010 - 07/01/2011           07/01/2010
Issued By (Name of Insurance Company)
ACE Property And Casualty Insurance Company
TRIA11b (01/08)                Disclosure Pursuant To Terrorism Risk Insurance Act
XS-23669 (01/2008)             Cap On Losses From Certified Acts Of Terrorism
XS-1V12a (07/04)               California Changes-Cancellation, Nonrenewal And State Required Conditions
CC-1E15                        Amendment Of Who Is An Insured
CC-1E15                        Permissive Use Of Auto




CC1E15                                                                                                                       Page 2 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 94 of 437 Page ID
                                  #:126
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 95 of 437 Page ID
                                  #:127
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 96 of 437 Page ID
                                       #:128
                                                                               ACE UMBRELLA PLUSSM
                                               COMMERCIAL UMBRELLA LIABILITY POLICY




 Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
 duties and what is and is not covered.
 Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
 other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our”
 refer to the company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.
 We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in
 the schedule of “underlying insurance” attached to this policy, and in return for the payment of premium and
 subject to its terms, conditions, and limits of insurance of this policy, agree with you as follows:
I.    INSURING AGREEMENT
      A. We will pay on behalf of the “insured” those sums in excess of the “retained limit” that the “insured”
         becomes legally obligated to pay as damages because of “bodily injury”, “property damage” or personal
         and advertising injury” to which this insurance applies.
          1. This insurance applies to “bodily injury” and “property damage” that takes place in the “coverage
             territory”, but only if:
              a.   The “bodily injury” or “property damage” is caused by an “occurrence”;
              b.   The “bodily injury” or “property damage” occurs during the “policy period”; and
              c.   Prior to the “policy period”, no “insured” and no “employee” authorized by you to give or receive
                   notice of an “occurrence” or claim, knew that the “bodily injury” or “property damage” had
                   occurred, in whole or in part. If any “insured” listed under Paragraph A. of Section II – Who Is An
                   Insured or any authorized “employee” knew, prior to the “policy period”, that the “bodily injury” or
                   “property damage” occurred, then any continuation, change or resumption of such “bodily injury”
                   or “property damage” during or after the “policy period” will be deemed to have been known prior
                   to the “policy period”.
          2. This insurance applies to “personal and advertising injury” that arises out of your business, but only if
             the offense causing the “personal and advertising injury” takes place in the “coverage territory” and
             during the “policy period”.
      B. “Bodily injury” or “property damage” which occurs during the “policy period” and was not, prior to the
         “policy period”, known to have occurred by any “insured” listed under Paragraph A. of Section II – Who Is
         An Insured or any “employee” authorized by you to give or receive notice of an “occurrence” or claim,
         includes any continuation, change or resumption of that “bodily injury” or “property damage” after the end
         of the “policy period”.

      C. “Bodily injury” or “property damage” will be deemed to have been known to have occurred at the earliest
         time when any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any “employee”
         authorized by you to give or receive notice of an “occurrence” or claim:
         1. Reports all, or any part, of the “bodily injury” or “property damage” to us or any other insurer;

          2. Receives a written or verbal demand or claim for damages because of the “bodily injury” or “property
             damage”; or
          3. Becomes aware by any other means that “bodily injury” or “property damage” has occurred or has
             begun to occur.




XS-20835 (08/06)                                                                                           Page 1 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 97 of 437 Page ID
                                   #:129

   D. Damages because of “bodily injury” include damages claimed by any person or organization for care, loss
      of services or death resulting at any time from the “bodily injury”.
       The amount we will pay for damages is limited as described in Section IV - Limits of Insurance.
II. WHO IS AN INSURED
   A. The following are “insureds”:
       1. The Named Insured named in Item 1 of the Declarations of this policy is an “insured”.
       2. Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any other
          organization under your control and active management at the inception date of this policy is an
          “insured”, providing such subsidiary or organization is included as an insured in the “underlying
          insurance”, and was made known to us prior to or at the inception date of this policy;
       3. If you are designated in the Declarations as:
           a. An individual, you and your spouse are “insureds”, but only with respect to the conduct of a
              business of which you are the sole owner.
           b. A partnership or joint venture, you are an “insured”. Your members, your partners, and their
              spouses are also “insureds”, but only with respect to the conduct of your business.
           c. A limited liability company, you are an “insured”. Your members are also “insureds”, but only with
              respect to the conduct of your business. Your managers are “insureds”, but only with respect to
              their duties as your managers.
           d. An organization other than a partnership, joint venture or limited liability company, you are an
              “insured”. Your “executive officers” and directors are “insureds”, but only with respect to their
              duties as your officers or directors. Your stockholders are also “insureds”, but only with respect to
              their liability as stockholders.
           e. A trust, you are an “insured”. Your trustees are also “insureds”, but only with respect to their
              duties as trustees.
   B. Each of the following is also an “insured”:

       1. Your “volunteer workers” only while performing duties related to the conduct of your business, or your
          “employees”, other than either your “executive officers” (if you are an organization other than a
          partnership, joint venture or limited liability company) or your managers (if you are a limited liability
          company), but only for acts within the scope of their employment by you or while performing duties
          related to the conduct of your business. However, none of these “employees” or “volunteer workers”
          are “insureds” for:
           a.   “Bodily injury” or “personal and advertising injury”:
                   (1) To you, to your partners or members (if you are a partnership or joint venture), to your
                       members (if you are a limited liability company), to a co-“employee” while in the course of his
                       or her employment or performing duties related to the conduct of your business, or to your
                       other “volunteer workers” while performing duties related to the conduct of your business;
                   (2) To the spouse, child, parent, brother or sister of that co-“employee” or “volunteer worker” as a
                       consequence of Paragraph a.(1) above;
                   (3) For which there is any obligation to share damages with or repay someone else who must
                       pay damages because of the injury described in Paragraphs a.(1) or (2) above; or
                (4) Arising out of his or her providing or failing to provide professional health care services.
           b.   “Property damage” to property:
                   (1) Owned, occupied or used by you,
                   (2) Rented to, in the care, custody or control of, or over which physical control is being exercised
                       for any purpose by you, any of your “employees”, “volunteer workers”, any partner or member
                       (if you are a partnership or joint venture), or any member (if you are a limited liability
                       company).



XS-20835 (08/06)                                                                                           Page 2 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 98 of 437 Page ID
                                   #:130

        2. Any person (other than your “employee” or “volunteer worker”), or any organization while acting as
           your real estate manager.
        3. Any person or organization having proper temporary custody of your property if you die, but only:
            a.     With respect to liability arising out of the maintenance or use of that property; and
            b.     Until your legal representative has been appointed.
        4. Your legal representative if you die, but only with respect to duties as such. That representative will
           have all your rights and duties under this policy.
        5. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability
           company, and over which you maintain ownership or majority interest, will qualify as an “insured” if it
           also qualifies as an insured in “underlying insurance“ and there is no other similar insurance available
           to that organization. However:
            a.   Coverage under this provision is afforded only until the 90th day after you acquire or form the
                 organization or the end of the “policy period”, whichever is earlier;
            b.     This insurance does not apply to “bodily injury” or “property damage” that occurred before you
                   acquired or formed the organization;
            c.     This insurance does not apply to “personal and advertising injury” arising out of an offense
                   committed before you acquired or formed the organization; and
            d.     We reserve the right to charge an additional premium if such organization qualifies as an
                   “insured.”
        6. Any person or organization, if insured under “underlying insurance”, provided that coverage provided
           by this policy for any such insured will be no broader than coverage provided by “underlying
           insurance”.
         Notwithstanding anything above, no person or organization is an “insured” with respect to the conduct of
         any current or past partnership, joint venture or limited liability company that is not shown as a Named
         Insured in the Declarations.
III. DEFENSE AND SUPPLEMENTARY PAYMENTS
   A.   We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily
        injury”, “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to
        which this insurance applies:
        1. When damages sought would be covered by “underlying insurance” but are not covered by that
           insurance because of the exhaustion of the applicable limits of “underlying insurance” by the payment
           of “loss” covered by this policy; or
        2. When damages sought would be covered under any “other insurance” but are not covered by that
           insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of
           “loss” covered under such “other insurance”; or
        3. When damages sought for “bodily injury”, “property damage” or “personal and advertising injury” are
           not covered by “underlying insurance” or any “other insurance”, or any applicable self-insured
           retention has been exhausted by the payment of “loss” covered by this policy.
   B.    We will have no duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
         “property damage” or “personal and advertising injury” to which this insurance does not apply.
   C.    We will have the right but not the duty to associate in the investigation of any claim and the defense of
         any “suit” which may, in our opinion, result in damages to which this insurance applies.
   D.    If we assume the defense of any “suit” against the “insured”, we will pay in addition to the applicable Limit
         of Insurance:
         1. All expenses we incur.
         2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or
            “property damage” covered by this policy. We do not have to furnish these bonds.



XS-20835 (08/06)                                                                                           Page 3 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 99 of 437 Page ID
                                    #:131
         3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
            Insurance. We do not have to furnish these bonds.
         4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts
            within the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
         5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of
            any claim or the defense of any “suit” covered under this policy, including actual loss of earnings
            because of time off from work.
         6. All costs taxed against the “insured” in the “suit”.
         7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the
            applicable Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of
            Insurance, we will not pay any prejudgment interest accruing after the offer.
         8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues
            after entry of the judgment and before we have paid, offered to pay, or deposited in court the part of
            the judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
    E.   Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been
         exhausted by the payment of “loss”.
IV. LIMITS OF INSURANCE
    A.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless
         of the number of:
         1. “Insureds”;
         2. Claims made or “suits” brought; or
         3. Persons or organizations making claims or bringing “suits”.
    B.   The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
         1. Damages because of “bodily injury” or “property damage” included in the “products-completed
            operations hazard”; and
         2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance
            or use of a covered “auto”.
    C.   The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay
         for damages because of “bodily injury” and “property damage” included in the “products-completed
         operations hazard”.
    D.   Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most
         we will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
         advertising injury” arising out of any one “occurrence”.
    E.   If the applicable limits of “underlying insurance” have been:
         1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the
            reduced limit of “underlying insurance”.
         2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
            “underlying insurance”.
    F.   The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
         remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
         Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
         months. In that case, the additional period will be deemed part of the last preceding period for purposes
         of determining the Limits of Insurance.




XS-20835 (08/06)                                                                                         Page 4 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 100 of 437 Page ID
                                   #:132
 V. EXCLUSIONS
    This insurance does not apply to:
    A. Aircraft or Watercraft
    “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or entrustment to others
    of any aircraft or watercraft owned or operated by or rented or loaned to any “insured”. Use includes
    operation and “loading or unloading”.
    This exclusion applies even if the claims against any “insured” allege negligence or other wrongdoing in the
    supervision, hiring, employment, training or monitoring of others by that “insured”, if the “occurrence” which
    caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to
    others of any aircraft or watercraft that is owned or operated by or rented or loaned to any “insured”.
    This exclusion does not apply to:
        1. A watercraft while ashore on premises you own or rent; or
        2. A watercraft you do not own that is:
             a. Less than 26 feet long; and
             b. Not being used to carry persons or property for a charge.
    This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
    have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
    “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
    coverage provided by “underlying insurance.”
    B. Asbestos
    Any “loss”, demand, claim or “suit” arising out of or related in any way to asbestos or asbestos-containing
    materials.
    C. Contractual Liability
    “Bodily injury” or “property damage” for which the “insured” is obligated to pay damages by reason of the
    assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
        1.   That the “insured” would have in the absence of the contract or agreement; or
        2.   Assumed in a contract or agreement that is an “insured contract”, provided the “bodily injury” or
             “property damage” occurs subsequent to the execution of the contract or agreement. Solely for the
             purposes of liability assumed in an “insured contract”, reasonable attorney fees and necessary
             litigation expenses incurred by or for a party other than an “insured” are deemed to be damages
             because of “bodily injury” or “property damage”, provided:
             a.    Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                   same “insured contract”; and
             b.    Such attorney fees and litigation expenses are for defense of that party against a civil or
                   alternative dispute resolution proceeding in which damages to which this insurance applies are
                   alleged.
    D. Damage to Impaired Property or Property Not Physically Injured
    “Property damage” to “impaired property” or property that has not been physically injured, arising out of:
        1. A defect, deficiency, inadequacy or dangerous condition in “your product” or “your work”; or
        2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
           accordance with its terms.
        This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
        physical injury to “your product” or “your work” after it has been put to its intended use.




XS-20835 (08/06)                                                                                         Page 5 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 101 of 437 Page ID
                                    #:133
    E. Damage to Property
    “Property damage” to:
         1.   Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other
              person, organization or entity, for repair, replacement, enhancement, restoration or maintenance of
              such property for any reason, including prevention of injury to a person or damage to another's
              property;
         2.   Premises you sell, give away or abandon, if the “property damage” arises out of any part of those
              premises;
         3.   Property loaned to you;
         4.   Personal property in the care, custody or control of the “insured”;
         5.   That particular part of real property on which you or any contractors or subcontractors working directly
              or indirectly on your behalf are performing operations, if the “property damage” arises out of those
              operations; or
         6.   That particular part of any property that must be restored, repaired or replaced because “your work”
              was incorrectly performed on it.
         Paragraphs 1, 3 and 4 of this exclusion do not apply to “property damage” (other than damage by fire) to
         premises, including the contents of such premises, rented to you for a period of seven (7) or fewer
         consecutive days.
         Paragraph 2 of this exclusion does not apply if the premises are “your work” and were never occupied,
         rented or held for rental by you.
         Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
         Paragraph 6 of this exclusion does not apply to “property damage” included in the “products-completed
         operations hazard”.
    F.   Damage to Your Product
    “Property damage” to “your product” arising out of it or any part of it.
    G. Damage to Your Work
    “Property damage” to “your work” arising out of it or any part of it and included in the “products-completed
    operations hazard”.
    This exclusion does not apply if the damaged work or the work out of which the damage arises was
    performed on your behalf by a subcontractor.
    H. Electronic Chat Rooms or Bulletin Boards
    “Personal and advertising injury” arising out of an electronic chat room or bulletin board the “insured” hosts,
    owns, or over which the “insured” exercises control.
    I.   Employer's Liability
    “Bodily injury” to:
         1. An “employee” of the “insured” arising out of and in the course of:
              a.   Employment by the “insured”; or
              b.   Performing duties related to the conduct of the “insured's” business; or
         2.    The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph 1
               above.
    This exclusion applies:
         1. Whether the “insured” may be liable as an employer or in any other capacity; and




XS-20835 (08/06)                                                                                          Page 6 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 102 of 437 Page ID
                                    #:134
         2.   To any obligation to share damages with or repay someone else who must pay damages because of
              the injury.
    This exclusion does not apply:
         1.   To liability assumed by the “insured” under an “insured contract”.
         2. To the extent that such coverage is provided by “underlying insurance” or would have been provided
            but for the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss”
            covered by this policy; provided, however, that coverage provided by this policy will be no broader
            than coverage provided by “underlying insurance”.
    J.   Employment Practices
    "Bodily injury", "property damage" or “personal and advertising injury” arising out of:
         1. Refusal to employ;
         2. Termination of employment;
         3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, failure
            to promote, retaliation, violation of civil rights, invasion of privacy, discrimination or other acts or
            omissions arising out of employment related practices, or other employment related practices,
            policies, acts or omissions; or
         4. Any consequential liability, damages, “loss”, cost or expense as a result of 1, 2 or 3 above.
    This exclusion applies whether or not the “insured” may be held liable as an employer or in any other
    capacity, and to any obligation to share damages with or repay someone else who must pay damages
    because of such injury or damages.
    K. Expected or Intended Injury
    “Bodily injury” or “property damage” expected or intended from the standpoint of the “insured”. This exclusion
    does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
    persons or property.
    L.   Infringement of Copyright, Patent, Trademark or Trade Secret
    “Personal and advertising injury” arising out of the infringement of copyright, patent, trademark, trade secret
    or other intellectual property rights.
    However, this exclusion does not apply to infringement, in your “advertisement”, of copyright, trade dress or
    slogan.
    M. “Insureds” in Media and Internet-Type Businesses
    “Personal and advertising injury” committed by an “insured” whose business is:
         1. Advertising, broadcasting, publishing or telecasting;
         2. Designing or determining content of web-sites for others; or
         3. An Internet search, access, content or service provider.
    However, this exclusion does not apply to Section VI - Definitions, R. “Personal and advertising injury”,
    Paragraphs 1, 2 and 3.
    For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
    anywhere on the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or
    telecasting.
    N. Liquor Liability
    “Bodily injury” or “property damage” for which any “insured” may be held liable by reason of:
         1. Causing or contributing to the intoxication of any person;
         2.   The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence
              of alcohol; or



XS-20835 (08/06)                                                                                        Page 7 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 103 of 437 Page ID
                                    #:135
        3. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
           beverages.
    This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or
    furnishing alcoholic beverages.
    This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
    have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
    “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
    coverage provided by “underlying insurance.”
    O. Miscellaneous Laws
    Any “loss”, demand, claim, or “suit” under:
        1. The Employee Retirement Income Security Act of 1974 including any amendment thereto or any
           similar law.
        2. Any workers' compensation, disability benefits or unemployment compensation laws or any similar
           laws.
        3. Any “auto” no-fault law, any uninsured or underinsured motorist law, any personal injury protection
           law or similar law.
    P. Nuclear
        1. To any injury or damage:
            a.     With respect to which an “insured” under the policy is also an “insured” under a nuclear energy
                   liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy
                   Liability Underwriters, Nuclear Insurance Association of Canada or any of their successors, or
                   would be an “insured” under any such policy but for its termination upon exhaustion of its limit of
                   insurance; or
            b.     Resulting from the “hazardous properties” of “nuclear material” and with respect to which (1) any
                   person or organization is required to maintain financial protection pursuant to the Atomic Energy
                   Act of 1954, or any law amendatory thereof, or (2) the “insured” is, or had this policy not been
                   issued would be, entitled to indemnity from the United States of America, or any agency thereof,
                   under any agreement entered into by the United States of America, or any agency thereof, with
                   any person or organization.
        2. To any injury or damage resulting form the “hazardous properties” of “nuclear material”, if:
            a.     The “nuclear material” (1) is at any “nuclear facility” owned by, or operated by or on behalf of, an
                   “insured” or (2) has been discharged or dispersed therefrom;
            b.     The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled,
                   used, processed, stored, transported or disposed of by or on behalf of an “insured”; or
            c.     The injury or damage arises out of the furnishing by an “insured” of services, materials, parts or
                   equipment in connection with the planning, construction, maintenance, operations or use of any
                   “nuclear facility”.
        As used in this exclusion:
            a.     “Hazardous properties” include radioactive, toxic or explosive properties;
            b.     “Nuclear material” means “source material”, “special nuclear material” or “by-product material”;
            c.     “Source material”, “special nuclear material”, and “by-product material” have the meanings given
                   them in the Atomic Energy act of 1954 or in any law amendatory thereof;
            d.     “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or
                   exposed to radiation in a “nuclear reactor”;




XS-20835 (08/06)                                                                                           Page 8 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 104 of 437 Page ID
                                    #:136
             e.    “Waste” means any waste material (a) containing “by-product material” other than the tailings or
                   waste produced by the extraction or concentration of uranium or thorium from any ore processed
                   primarily for its “source material” content, and (b) resulting from the operation by any person or
                   organization of any “nuclear facility” included under the first two paragraphs of the definition of
                   “nuclear facility”.
             f.    “Nuclear facility” means:
                   (1)       Any “nuclear reactor”;
                   (2)       Any equipment or device designed or used for (1) separating the isotopes of uranium or
                         plutonium, (2) processing or utilizing “spent fuel”, or (3) handling, processing or packaging
                         “waste”;
                   (3)       Any equipment or device used for the processing, fabricating or alloying of “special
                         nuclear material” if at any time the total amount of such material in the custody of the
                         “insured” at the premises where such equipment or device is located consists of or contains
                         more than 25 grams of plutonium or uranium 233 or any combination thereof, or more than
                         250 grams of uranium 235.
                   (4)       Any structure, basin, excavation, premises or place prepared or used for the storage or
                         disposal of “waste”;
                   and includes the site on which any of the foregoing is located, all operations conducted on such
                   site and all premises used for such operations.
             g. “Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-
                supporting chain reaction or to contain a critical mass of fissionable material.
             h. Injury or damage includes all forms of radioactive contamination of property.
    Q. Other “Personal and Advertising Injury”
        1. “Personal and advertising injury” caused by or at the direction of the “insured” with the knowledge that
           the act would violate the rights of another and would inflict “personal and advertising injury”.
        2. “Personal and advertising injury” arising out of oral or written publication of material, if done by or at
           the direction of the “insured” with knowledge of its falsity.
        3.   “Personal and advertising injury” arising out of oral or written publication of material whose first
             publication took place before the beginning of the “policy period”.
        4. Personal and advertising injury” arising out of a criminal act committed by or at the direction of the
           “insured”.
        5. “Personal and advertising injury” for which the “insured” has assumed liability in a contract or
           agreement. This exclusion does not apply to liability for damages:
                   a. That the “insured” would have in the absence of the contract or agreement; or
                   b. Assumed in a contract or agreement that is an “insured contract”, provided the “personal and
                   advertising injury” offense takes place subsequent to the execution of the contract or agreement.
                   Solely for the purposes of liability assumed in an “insured contract”, reasonable attorney fees and
                   necessary litigation expenses incurred by or for a party other than an “insured” are deemed to be
                   damages because of ““personal and advertising injury”, provided:
                         i. Liability to such party for, or for the cost of, that party's defense has also been assumed in
                             the same “insured contract”; and
                         ii. Such attorney fees and litigation expenses are for defense of that party against a civil or
                         alternative dispute resolution proceeding in which damages to which this insurance applies
                         are alleged.
        6. “Personal and advertising injury” arising out of a breach of contract, except an implied contract use
           another's advertising idea in your “advertisement”.




XS-20835 (08/06)                                                                                              Page 9 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 105 of 437 Page ID
                                    #:137
        7. “Personal and advertising injury” arising out of the failure of goods, products or services to conform
           with any statement of quality or performance made in your “advertisement”.
        8. “Personal and advertising injury” arising out of the wrong description of the price of goods, products
           or services stated in your “advertisement”.
    R. Pollution
        1. “Bodily injury”, “property damage” or “personal and advertising injury” arising out of the actual, alleged
           or threatened discharge, dispersal, seepage, migration, release or escape of “pollutants”:
            a.     At or from any premises, site or location which is or was at any time owned or occupied by, or
                   rented or loaned to, any “insured”;
            b.     At or from any premises, site or location which is or was at any time used by or for any “insured”
                   or others for the handling, storage, disposal, processing or treatment of waste;
            c.     Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
                   waste by or for:
                   (1)        Any “insured”; or
                   (2)        Any person or organization for whom you may be legally responsible;
            d. At or from any premises, site or location on which any “insured” or any contractors or
               subcontractors working directly or indirectly on any “insured's” behalf are performing operations if
               the “pollutants” are brought on or to the premises, site or location in connection with such
               operations by such “insured”, contractor or subcontractor;
            e.     At or from any premises, site or location on which any “insured” or any contractors or
                   subcontractors working directly or indirectly on any “insured's” behalf are performing operations if
                   the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or
                   in any way respond to, or assess the effects of, “pollutants”;
            f.     That are, or that are contained in any property that is:
                   (1)       Being transported or towed by, handled, or handled for movement into, onto or from, a
                          covered “auto”;
                   (2)        Otherwise in the course of transit by or on behalf of the “insured”; or
                   (3)        Being stored, disposed of, treated or processed in or upon a covered “auto”;
            g.     Before the “pollutants” or any property in which the “pollutants” are contained are moved from the
                   place where they are accepted by the “insured” for movement into or onto the covered “auto”; or
            h.     After the “pollutants” or any property in which the “pollutants” are contained are moved from a
                   covered “auto” to the place where they are finally delivered, disposed of or abandoned by the
                   “insured”.
            However, the following exceptions to this exclusion apply to the extent that such coverage is
            provided by “underlying insurance” or would have been provided but for the exhaustion of the
            applicable limits of “underlying insurance” by the payment of “loss” covered by this policy; provided,
            however, that coverage provided by this policy will be no broader than coverage provided by
            “underlying insurance”:
                 1.      Paragraph 1.a. of this exclusion does not apply to “bodily injury” if sustained within a building
                         and caused by smoke, fumes, vapor or soot from equipment used to heat that building.
                 2.      Paragraph 1.a. of this exclusion does not apply to “bodily injury” or “property damage” for
                         which you may be held liable, if you are a contractor and the owner or lessee of such
                         premises, site or location has been added to your policy as an additional insured with respect
                         to your ongoing operations performed for that additional insured at that premises, site or
                         location and such premises, site or location is not and never was owned or occupied by, or
                         rented or loaned to, any “insured”, other than that additional insured.




XS-20835 (08/06)                                                                                             Page 10 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 106 of 437 Page ID
                                    #:138
                  3.     Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising
                         out of the escape of fuels, lubricants or other operating fluids which are needed to perform
                         the normal electrical, hydraulic or mechanical functions necessary for the operation of “mobile
                         equipment” or its parts, if such fuels, lubricants or other operating fluids escape from a
                         vehicle part designed to hold, store or receive them. This exception does not apply if the
                         “bodily injury”or “property damage” arises out of the intentional discharge, dispersal or
                         release of the fuels, lubricants or other operating fluids, or if such fuels, lubricants or other
                         operating fluids are brought on or to the premises, site or location with the intent that they be
                         discharged, dispersed or released as part of the operations being performed by such
                         “insured”, contractor or subcontractor.
                  4.     Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage”
                         sustained within a building and caused by the release of gases, fumes or vapors from
                         materials brought into that building in connection with operations being performed by you or
                         on your behalf by a contractor or subcontractor.
                  5. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising
                     out of heat, smoke or fumes from a “hostile fire”.
                  6.     Paragraph 1.f. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or
                         other similar “pollutants” that are needed for or result from the normal electrical, hydraulic or
                         mechanical functioning of a covered “auto” or its parts, if:
                        a.    The “pollutants” escape, seep, migrate, or are discharged, dispersed or released directly
                              from an “auto” part designed by its manufacturer to hold, store, receive or dispose of
                              such “pollutants”; and
                        b.    The “bodily injury”, “property damage” or any covered pollution cost or expense does not
                              arise out of the operation of any equipment listed in Paragraphs 6.b. and 6.c. of the
                              definition of “mobile equipment”.
                   7. Paragraphs 1.g. and 1.h. of this exclusion do not apply to ”occurrences” that take place away
                      from premises owned by or rented to an “insured” with respect to “pollutants” not in or upon a
                      “covered auto” if:
                         a.   The “pollutants” or any property in which the “pollutants” are contained are upset,
                              overturned or damaged as a result of the maintenance or use of a covered “auto”; and
                         b.   The discharge, dispersal, seepage, migration, release or escape of the “pollutants” is
                              caused directly by such upset, overturn or damage.
        2. Any loss, cost or expense arising out of any:
             a.        Request, demand, order or statutory or regulatory requirement that any “insured” or others test
                       for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                       assess the effects of, “pollutants”; or
             b.        Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                       monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                       responding to, or assessing the effects of, “pollutants”.
        However, this Paragraph 2. does not apply to liability for damages because of “property damage” that the
        “insured” would have in the absence of such request, demand, order or statutory or regulatory
        requirement, or such claim or “suit” by or on behalf of a governmental authority.
    S. Recall of Products, Work or Impaired Property
        "Bodily injury", "property damage" or “personal and advertising injury” or any other “loss”, cost or expense
        incurred by you or others for the loss of use, withdrawal, recall, inspection, repair, replacement,
        adjustment,removal or disposal of:
        1. “Your product”;
        2. “Your work”; or
        3. “Impaired property”;



XS-20835 (08/06)                                                                                              Page 11 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 107 of 437 Page ID
                                    #:139
        if such product, work, or property is withdrawn or recalled from the market or from use by any person or
        organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in
        it.
    T. Trade or Economic Sanctions
        To the extent that trade or economic sanctions or other laws or regulations prohibit us from providing
        insurance, including, but not limited to, the payment of claims.
    U. Unauthorized Use of Another's Name or Product
        “Personal and advertising injury” arising out of the unauthorized use of another's name or product in your
        e-mail address, domain name or meta-tag, or any other similar tactics to mislead another's potential
        customers.
    V. Unsolicited Communications
        “Bodily injury”, “property damage” or “personal and advertising injury” arising out any form of
        communication, including but not limited to facsimile, electronic mail, posted mail or telephone, in which
        the recipient has not specifically requested the communication. This exclusion also applies to
        communications which are made or allegedly made in violation of the:
            1.       Telephone Consumer Protection Act (TCPA) including any
                     Amendment of or addition to such law; or
            2.       The CAN-SPAM Act of 2003, including any amendment of
                     Or addition to such law; or
            3.       Any statute, ordinance or regulation, other than the TCPA
                     Or CAN-SPAM Act of 2003, which prohibits or limits the sending, transmitting, communicating
                     or distribution of material or information.
    W. War
    "Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
    indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to
    war. War includes civil war, insurrection, civil commotion, rebellion or revolution.
VI. CONDITIONS
    A. Appeals
        In the event you or any underlying insurer elects not to appeal a judgment in excess of the amount of the
        “underlying insurance” or “other insurance”, we may elect to appeal. If we elect to appeal, we will be
        liable for,in addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred
        and intereston that amount of any judgment that does not exceed the applicable Limits of Insurance
        shown in theDeclarations related to such an appeal, subject to the limitations set forth in Section III -
        Defense And Supplementary Payments.
    B. Assignment of Your Rights and Duties
        Your rights and duties under this policy may not be transferred, except by an endorsement to this policy
        issued by us. If you die or are legally declared bankrupt, then your rights and duties will be transferred to
        your legal representative, but only while acting within the scope of duties as your legal representative.
        Until your legal representative is appointed, anyone having temporary custody of your property will have
        your rights and duties, but only with respect to that property.




XS-20835 (08/06)                                                                                         Page 12 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 108 of 437 Page ID
                                    #:140
    C. Bankruptcy
    Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy.
    In the event of bankruptcy, insolvency, refusal or inability to pay of any underlying insurer, the insurance
    afforded by this policy will not drop down or replace “underlying insurance”, but will apply as if the limits of
    such “underlying insurance” are fully available and collectible and we will not assume any obligation under
    “underlying insurance”.
    D. Cancellation
         1.   You may cancel this policy. You must mail or deliver to us advance written notice stating when
              cancellation is to take effect.
         2.   We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver
              to you not less than ten (10) days advance written notice stating when the cancellation is to take
              effect. If we cancel for any other reason, we must mail or deliver to you not less than sixty (60) days
              advance written notice stating when the cancellation is to take effect. Mailing that notice to you at
              your mailing address shown in the Declarations will be sufficient to prove notice.
         3.   The “policy period” will end on the day and hour stated in the cancellation notice.
         4.   If we cancel, final premium will be calculated pro rata based upon the time this policy was in force.
              Final premium will not be less than the pro rata share of the Minimum Premium as shown in the
              Declarations.
         5.   If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in
              force and increased by our short rate cancellation table and procedure. Final premium will not be
              less than the short rate share of the Minimum Premium as shown in the Declarations.
         6.   Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter,
              but the cancellation will be effective even if we have not made or offered any refund due you. Our
              check or our representative’s check, mailed or delivered, will be sufficient tender of any refund due
              you.
         7.   The first Named Insured shown in the Declarations will act on behalf of all other “insureds” with
              respect to the giving and receiving of notice of cancellation and the receipt of any refund that may
              become payable under this policy.
    E. Changes
    This policy may be changed only by a written endorsement to this policy issued by us.
    F.   Duties in the Event of “Occurrence”, Claim or “Suit”
         1. You must see to it that we are notified as soon as practicable of an “occurrence” which may result in a
            claim for damages under this policy. To the extent possible, notice should include:
                   a.   How, when and where the “occurrence” took place;
                   b.   The names and addresses of any injured persons and witnesses; and
                   c.   The nature and location of any injury or damage arising out of the “occurrence”.
         2. If a claim is made or “suit” is brought against any “insured” that is reasonably likely to involve this
            policy, you must:
                   a.   Immediately record the specifics of the claim or “suit” and the date received; and
                   b.   Notify us in writing as soon as practicable.
         3. You and any other involved “insured” must:
                   a.   Immediately send us copies of any demands, notices, summonses or legal papers received
                        in connection with the claim or “suit”;
                   b.   Authorize us to obtain records and other information;
                   c.   Cooperate with us in the investigation or settlement of the claim or defense against the “suit”;
                        and



XS-20835 (08/06)                                                                                           Page 13 of 19
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 109 of 437 Page ID
                                    #:141
                   d.   Assist us, upon our request, in the enforcement of any right against any person or
                        organization which may be liable to the “insured” because of injury or damage to which this
                        insurance may also apply.
         4. No “insured” will, except at that “insured’s” own cost, voluntarily make a payment, assume any
            obligation, or incur any expense, other than for first aid, without our written consent.
    G. Inspection and Audit
         1. We will be permitted, but not obligated to inspect the “insured’s” property and operations. Neither our
            right to make inspections nor the making thereof nor any report thereon will constitute an undertaking,
            on behalf of or for the benefit of the “insured” or others, to determine or warrant that such property or
            operations are safe.
         2. We may examine and audit the “insured’s” books and records during the “policy period” and any
            extensions thereof within three (3) years after the termination date of this policy.
    H. Legal Action Against Us
         1. No person or organization has a right under this policy to join us as a party or otherwise bring us into
            a “suit” asking for damages from an “insured”.
         2. You will have no right of action against us under this policy unless all of its terms have been fully
            complied with; and the amount that you seek to recover has been determined by settlement with our
            consent or by final judgment against an “insured”.
    I.   Maintenance of “Underlying Insurance”
         During the “policy period”, you agree:
         1. To keep “underlying insurance” and renewals or replacements thereof in full force and effect.
         2. That the limits of “underlying insurance” will be maintained except for any reduction or exhaustion of
            such limits by the payment of “loss” that would be covered by this policy.
         3. That the terms and conditions of “underlying insurance” will not materially change during the “policy
            period”.
         4. That any renewal or replacement of “underlying insurance” will not be more restrictive in coverage.
         5. That “underlying insurance” may not be canceled or non-renewed by you without notifying us, and
            you agree to notify us in the event an insurance company cancels or declines to renew any
            “underlying insurance”.
    Failure to maintain the “underlying insurance” as provided by this condition will not invalidate this policy. This
    policy will apply as if the “underlying insurance” were maintained as required by this policy.
    J.   Other Insurance
         If valid and collectible “other insurance” applies to damages that are also covered by this policy, this
         policy will apply excess of the “other insurance” and will not contribute with such “other insurance”. This
         provision will not apply if the “other insurance” is written to be excess of this policy.
    K. Premium
         The first Named Insured shown in the Declarations will be responsible for payment of all premiums when
         due.
    The premium stated in the Declarations is a flat premium. It is not subject to adjustment except as provided
       herein or as changed by an endorsement to this policy issued by us.
    L. Separation of “Insureds”
         Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first
         Named Insured, this insurance applies:
         1. As if each Named Insured were the only Named Insured; and




XS-20835 (08/06)                                                                                         Page 14 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 110 of 437 Page ID
                                   #:142
         2.   Separately to each “insured” against whom claim is made or “suit” is brought.
    M. Titles
    The titles to the various parts, sections, subsections and endorsements of this policy are intended solely for
    ease of reference and do not in any way limit, expand or otherwise affect the provisions of such parts,
    sections, subsections and endorsements.
    N. Transfer of Rights of Recovery Against Others to Us
         1. If the “insured” has rights to recover all or part of any payment we have made under this policy, those
            rights are transferred to us. The “insured” must do nothing after “loss” to impair them. At our request,
            the “insured” will bring “suit” or transfer those rights to us and help us enforce them.
         2.   Any amount recovered will be apportioned in the inverse order of payment of “loss” to the extent of
              actual payment. The expenses of all such recovery proceedings will be apportioned in the ratio of
              respective recoveries.
         3. If you and the insurer of “underlying insurance” waive any right of recovery against a specific person
            or organization for damages as required under an “insured contract”, we will also waive any such
            rights we may have against such person or organization provided that the “bodily injury” or “property
            damage” occurs subsequent to the execution of the “insured contract”.
    O.   When “Loss” is Payable
         Coverage under this policy will not apply until the “insured,” or the “insured’s” underlying insurer has paid
         or is obligated to pay the full amount of the “retained limit.”
         When the amount of damages is determined by an agreed settlement or on a final judgment against an
         “insured” obtained after an actual trial, we will promptly pay on behalf of the “insured” the amount of
         damages covered under the terms of this policy. The first Named Insured will promptly reimburse us for
         any amount within the “retained limit” paid by us.
VII. DEFINITIONS
    A. “Advertisement” means a notice that is broadcast or published to the general public or specific market
       segments about your goods, products or services for the purpose of attracting customers or supporters.
       For the purposes of this definition:
         1.   Notices that are published include material placed on the Internet or on similar electronic means of
              communication; and
         2.   Regarding web-sites, only that part of a web-site that is about your goods, products or services for the
              purposes of attracting customers or supporters is considered an “advertisement”.
    B. “Auto” means a land motor vehicle, trailer or semi trailer designed for travel on public roads, including any
       attached machinery or equipment. But “auto” does not include “mobile equipment”.
    C. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting
       from any of these at any time. “Bodily injury” includes mental anguish or mental injury resulting from
       bodily injury.
    D. “Coverage territory” means anywhere in the world, except to the extent that trade or economic sanctions
       or other laws or regulations prohibit us from providing insurance, including but not limited to the payment
       of claims.
    E.   “Employee” means an individual working for you in return for remuneration. ”Employee” includes a
         “leased worker”. “Employee” does not include a “temporary worker” or independent contractor.
    F.   “Executive officer” means a person holding any of the officer positions created by your charter,
         constitution, by-laws or any other similar governing document.
    G. “Hostile fire” means one which becomes uncontrollable or breaks out from where it was intended to be.
    H. “Impaired property” means tangible property, other than “your product” or “your work”, that cannot be
       used or is less useful because:




XS-20835 (08/06)                                                                                        Page 15 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 111 of 437 Page ID
                                                 #:143
     1. It incorporates “your product” or “your work” that is known or thought to be defective, deficient,
            inadequate or dangerous; or
       2. You have failed to fulfill the terms of a contract or agreement;
       if such property can be restored to use by:
       1. The repair, replacement, adjustment or removal of “your product” or “your work”; or
       2. Your fulfilling the terms of the contract or agreement.
    I. “Insured” means a person or organization meeting the qualifications set forth in Section II - Who Is An
       Insured
    J. “Insured contract” means that part of any contract or agreement pertaining to your business under which
       any “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a
       third person or organization. Tort liability means a liability that would be imposed by law in the absence of
       any contract or agreement.
       “Insured contract” does not include that part of any contract or agreement:
       1.   that indemnifies a railroad for “bodily injury” or “property damage” arising out of construction or
            demolition operations, within 50 feet of any railroad property and affecting any railroad bridge or
            trestle, tracks, road-beds, tunnel underpass or crossing;
       2.   that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                a.   preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys,
                     field orders, change orders or drawings and specifications; or
                b.   giving directions or instructions, or failing to give them, if that is the primary cause of the
                     injury or damage; or
       3.   under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or
            damage arising out of the “insured’s” rendering or failure to render professional services, including
            those shown in subparagraph 2 above and supervisory, inspection, architectural or engineering
            activities
    K. “Leased worker” means a person leased to you by a labor leasing firm under an agreement between you
       and the labor leasing firm, to perform duties related to the conduct of your business. “Leased worker”
       does not include a “temporary worker”.
    L. “Loading or unloading” means the handling of property:
       1. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft
          or “auto”;
       2.   While it is in or on an aircraft, watercraft or “auto”; or
       3.   While it is being moved from an aircraft, watercraft or “auto” to the place where it is finally delivered;
       but “loading or unloading” does not include the movement of property by means of a mechanical device,
       other than a hand truck, that is not attached to the aircraft, watercraft or “auto”.
    M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
       “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal
       and advertising injury”, after making proper deduction for all recoveries and salvages.
    N. “Mobile equipment” means any of the following types of land vehicles, including any attached machinery
       or equipment:
        1. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
        2. Vehicles maintained for use solely on or next to premises you own or rent;
        3. Vehicles that travel on crawler treads;
        4. Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
           mounted:




XS-20835 (08/06)                                                                                         Page 16 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 112 of 437 Page ID
           a.                                   #:144 or drills; or
               Power cranes, shovels, loaders, diggers
              b.    Road construction or resurfacing equipment such as graders, scrapers or rollers;
       5. Vehicles not described in 1, 2, 3 or 4 above that are not self-propelled and are maintained primarily to
          provide mobility to permanently attached equipment of the following types:
              a.    Air compressors, pumps and generators, including spraying, welding, building cleaning,
                    geophysical exploration, lighting and well servicing equipment; or
              b.    Cherry pickers and similar devices used to raise or lower workers;
       6. Vehicles not described in 1, 2, 3 or 4 above maintained primarily for purposes other than the
          transportation of persons or cargo.
           However, self-propelled vehicles with the following types of permanently attached equipment are not
           “mobile equipment” but will be considered “autos”:
              a.    Equipment designed primarily for:
                        i.    Snow removal;
                       ii.    Road maintenance, but not construction or resurfacing; or
                       iii.   Street cleaning;
              b.   Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise
                   or lower workers; and
              c.    Air compressors, pumps and generators, including spraying, welding, building cleaning,
                    geophysical exploration, lighting and well servicing equipment.
    O. “Occurrence” means:
       1. With respect to “bodily injury” or “property damage”, an accident, including continuous or repeated
          exposure to substantially the same general harmful conditions. All such exposure to substantially the
          same general conditions shall be considered as arising out of the same “occurrence”, regardless of
          the frequency or repetition thereof, or the number of claimants.
       2. With respect to “personal and advertising injury”, a covered offense. All damages that arise from the
          same act, publication or general conditions are considered to arise out of the same “occurrence”,
          regardless of the frequency or repetition thereof, the number or kind of media used or the number of
          claimants.
    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in
       part by this policy. “Other insurance” does not include “underlying insurance”, the amount shown in the
       Declarations as the Self-Insured Retention or any policy of insurance specifically purchased to be excess
       of this policy and providing coverage that this policy also provides.
    Q. “Policy period” means the time between the inception date of this policy shown in the Declaration and the
       expiration date shown or earlier termination date of this policy.
    R. “Personal and advertising injury” means injury, including consequential “bodily injury”, arising out of one
       or more of the following offenses:
       1. False arrest, detention or imprisonment;
       2. Malicious prosecution;
       3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
          room, dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord
          or lessor;
       4. Oral or written publication, in any manner, of material that slanders or libels a person or organization
          or disparages a person's or organization's goods, products or services;
       5. Oral or written publication, in any manner, of material that violates a person's right of privacy;




XS-20835 (08/06)                                                                                       Page 17 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 113 of 437 Page ID
                                                  #:145
     6. The use of another's advertising idea in your “advertisement”; or
       7. Infringing upon another's copyright, trade dress or slogan in your “advertisement”.
    S. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
       soot, fumes, acids, alkalis, chemicals and waste. As used in this definition, waste includes materials to
       be recycled, reconditioned or reclaimed.
    T. “Products-completed operations hazard”:
       1. Includes all “bodily injury” and “property damage” occurring away from premises you own or rent and
          arising out of “your product” or “your work” except:
               a.   Products that are still in your physical possession; or
               b.   Work that has not yet been completed or abandoned. However, “your work” will be deemed
                    completed at the earliest of the following times:
                        i.    When all of the work called for in your contract has been completed
                        ii.   When all of the work to be done at the job site has been completed if your contract
                              calls for work at more than one job site.
                       iii.   When that part of the work done at a job site has been put to its intended use by any
                              person or organization other than another contractor or subcontractor working on the
                              same project.
            Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
            complete, will be treated as completed.
       2. Does not include “bodily injury” or “property damage” arising out of:
            a. The transportation of property, unless the injury or damage arises out of a condition in or on a
               vehicle not owned or operated by you, and that condition was created by the “loading or
               unloading” of that vehicle by any “insured”;
            b. The existence of tools, uninstalled equipment or abandoned or unused materials.
    U. “Property damage” means:
       1. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of
          use will be deemed to occur at the time of the physical injury that caused it; or
       2. Loss of use of tangible property that is not physically injured. All such loss of use will be deemed to
          occur at the time of the “occurrence” that caused it.
       For the purposes of this insurance, electronic data is not tangible property.
       As used in this definition, electronic data means information, facts or programs stored as or on, created or
       used on, or transmitted to or from computer software, including systems and applications software, hard
       or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are
       used with electronically controlled equipment.
    V. “Retained limit” means either of the following:
       1. The total applicable limits of “underlying insurance” and any applicable limit of “other insurance”
          providing coverage to the “insured”; or
       2. The amount shown in the Declarations as the Self-Insured Retention applicable to each “occurrence”
          that results in damages not covered by “underlying insurance” or “other insurance”.
    W. “Suit” means a civil proceeding in which damages because of “bodily injury”, “property damage” or
       “personal and advertising injury” to which this insurance applies are alleged. “Suit” includes:
       1.   An arbitration proceeding in which such damages are claimed and to which the “insured” must submit
            or does submit with our consent; or
       2. Any other alternative dispute resolution proceeding in which such damages are claimed and to which
          the “insured” submits with our consent.




XS-20835 (08/06)                                                                                        Page 18 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 114 of 437 Page ID
                                   #:146
   X.    “Temporary worker” means a person who is furnished to you to substitute for a permanent “employee” on
         leave or to meet seasonal or short-term workload conditions.
   Y.    “Underlying insurance” means the policy or policies of insurance listed in the Schedule of “Underlying
         Insurance” attached to and forming a part of this policy.
   Z.    “Volunteer worker” means a person who is not your “employee”, and who donates his or her work and
         acts at the direction of and within the scope of duties determined by you, and is not paid a fee, salary or
         other compensation by you or anyone else for their work performed for you.
    AA. “Your product”:
        1.   Means:
                   a. Any goods or products, other than real property, manufactured, sold, handled, distributed or
                      disposed of by:
                        (1) You;
                        (2) Others trading under your name; or
                        (3) A person or organization whose business or assets you have acquired; and
                   b. Containers (other than vehicles), materials, parts or equipment furnished in connection with
                      such goods or products.
        2.   Includes:
                   a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of “your product”; and
                   b.   The providing of or failure to provide warnings or instructions.
        3. Does not include vending machines or other property rented to or located for the use of others but not
           sold.
    BB. “Your work”:
        1.   Means:
                   a.   Work or operations performed by you or on your behalf; and


                   b.   Materials, parts or equipment furnished in connection with such work or operations
        2.   Includes:
                   a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                      performance or use of “your work”, and
                   b.   The providing of or failure to provide warnings or instructions.




XS-20835 (08/06)                                                                                        Page 19 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 115 of 437 Page ID
                                      #:147




                                      ACE Producer Compensation
                                         Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and policies related to
the payment of compensation to brokers and independent agents. You can obtain that information by accessing
our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
1-866-512-2862.




ALL-20887 (10/06)
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 116 of 437 Page ID
                                        #:148

              ACE GROUP SPECIALTY                                           FORWARD BY FAX, MAIL OR E-MAILTO:
              CLAIMS LOSS NOTIFICATION                                      ACE Excess
              FORM                                                          P.O. Box 5103
                                                                            Scranton, PA 18505-0510
                                                                            Fax No.: (866)635-5687
Today’s Date: 22 June 2010
                                                                            CasualtyRiskExcessFirstNotice@acegroup.com

Notice of: (check all that apply)
      First-Party Claim                           Potential Claim

      Third-Party Claim                           Litigation Initiated

      Other_______________

Insured’s Name & Contact Information
Company Name:          McKesson Corporation                                       Point of Contact:
                       One Post St., 34th Floor
Address:
                       San Francisco CA 94104
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name:          MARSH RISK & INSURANCE SERVICES                            Point of Contact:     Linda Miner
                       345 CALIFORNIA STREET
Address:
                       SAN FRANCISCO CA 94104
Phone Number:

Policy Information

Policy Number:         XOO G24910179                                               Policy Period:     07/01/2010 - 07/01/2011

Limits of Liability:     25,000,000        per      25,000,000              agg    Self-Insured Retention/Deductible:      25,000.00

Loss Information

Date of Incident/Claim:                                     Location:

Claimant Name/Address:
Description of Loss:




Please list all attached or enclosed documentation:                       (check if none provided)




Name of Person Completing This Form:                                                        Signature:

XS-28500 (10/09)                                                                                                                Page 1 of 1
                                                                 © 2009
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 117 of 437 Page ID
                                    #:149

                                                                                                    IL P 001 01 04


  U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
              ASSETS CONTROL ("OFAC")
         ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your pol-
icy. You should read your policy and review your Declarations page for complete information on the coverages you
are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
     Foreign agents;
     Front organizations;
     Terrorists;
     Terrorist organizations; and
     Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                               Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 118 of 437 Page ID
                                  #:150

                  COMMERCIAL UMBRELLA LIABILITY
    INFORMATION FOR POLICYHOLDERS TO HELP YOU IN THE EVENT OF A
    CLAIM FOR CATASTROPHE MANAGEMENT COVERAGE

    A CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT is attached
    to your commercial umbrella liability policy from ACE Excess Casualty.
    This informational notice has been prepared in conjunction with the
    implementation of changes to your policy. It contains a brief synopsis of the
    Catastrophe Management Coverage endorsement.*
    Please read your policy, and the endorsements attached to your policy, carefully.
    When this endorsement is attached to your policy:
         Insurance is provided for covered catastrophe management costs arising
           out of a “catastrophe management event” as defined in the endorsement.
         In order to activate your catastrophe management coverage (make a
           claim), you must call the following toll free number:
               1-877-366-3747
         If you attempt to report directly to a firm that provides catastrophe
          management services on our behalf, you will be re-directed to the toll free
          number shown above.
         Please be prepared to provide the following information:
              o Caller’s name, title and contact telephone number
              o Name of Insured
              o Policy Number
              o A description of the incident
              o Any witnesses
              o Property, Product or Vehicle Information
              o Incident Location
              o Contact Person
              o Number and nature of bodily injuries (including any fatalities and
                the number of people injured)
              o Current status of the situation
   *The coverage description in this notice is a summary only. It is not part of the policy and does
   not amend or alter your policy. Please see your policy for actual terms and conditions. ACE
   Excess Casualty is one of the U.S.-based business groups of ACE USA. Insurance policies are
   issued by ACE Property and Casualty insurance Company or one of its insurance company
   affiliates.




   XS-22552 (06/2007)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 119 of 437 Page ID
                                       #:151
                                                           FLORIDA UNINSURED MOTORISTS' COVERAGE




Dear Policyholder:


Under Florida law, we must provide Uninsured Motorists' Coverage (including Underinsured Motorists' Coverage)
at a limit up to the Bodily Injury Liability limit of your policy or $1 million, whichever is less, unless you select one
of the available options.

Uninsured Motorists' Coverage provides for payment of certain benefits for damages caused by owners or
operators of uninsured motor vehicles because of bodily injury or death resulting therefrom. Such benefits may
include payments for certain medical expenses, lost wages, and pain and suffering, subject to limitations and
conditions contained in the policy. For the purpose of this coverage, an uninsured motor vehicle may include a
motor vehicle as to which the bodily injury limits are less than your damages. If coverage is selected, coverage
will respond on a “Non Stacked” basis. This means that under this form if injury occurs in a vehicle owned or
leased by you or any family member who resides with you, this policy will apply only to the extent of coverage (if
any) which applies to that vehicle in this policy.

Your Uninsured Motorists' Coverage limit options are as follows:

1. You can completely reject Uninsured Motorists' Coverage.

2. You can choose Uninsured Motorists' Coverage up to the Bodily Injury limit of your policy or $1 million,
   whichever is less.

If you wish to choose any of these options, please complete the selection form and send it to your agent or
broker.




Excess FL Supplement 64 (02/09)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 120 of 437 Page ID
                                       #:152
                                                                                                      IL N 151 08 07


         WISCONSIN UNDERINSURED VEHICLE COVERAGE
               POLICY DISCLOSURE STATEMENT
 Policy Number: G24910179                                 Policy Effective Date: 07/01/2010

 Company: ACE Property And Casualty Insurance             Producer: MARSH RISK & INSURANCE SERVICES
 Company
 Applicant/Named Insured: McKesson Corporation




          Underinsured motorist coverage may not be purchased under this policy.

          Underinsured motorist coverage may be purchased under this policy. You should contact us or your agent
          if you have any questions regarding underinsured motorist coverage and your options with respect to this
          coverage.




IL N 151 08 07                             © ISO Properties, Inc., 2007                             Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 121 of 437 Page ID
                                       #:153
                                                                                                       IL U 018 09 03

      WEST VIRGINIA EXCESS UNINSURED/UNDERINSURED
                     IMPORTANT NOTICE
                       RETURN ATTACHED FORMS WITHIN THIRTY (30) DAYS
TO: PROPOSED POLICYHOLDER (APPLICANT)
IF YOU DO NOT RETURN THESE FORMS TO YOUR INSURER WITHIN THIRTY (30) DAYS YOU WILL BE
PRESUMED TO HAVE REJECTED UNINSURED AND UNDERINSURED MOTOR VEHICLE COVERAGES.
OR
PRESENT POLICYHOLDER
IF YOU DO NOT RETURN THESE FORMS TO YOUR INSURER WITHIN THIRTY (30) DAYS YOUR
COVERAGE WILL STAY THE SAME AS IT IS NOW. THIS IS AN OPPORTUNITY TO CHANGE THE
COVERAGE YOU PRESENTLY HAVE.
A. UNinsured Motor Vehicle Coverage
The State of West Virginia requires that you purchase UNinsured motor vehicle coverage with limits not less of
$20,000 per person, $40,000 per accident for uninsured bodily injury losses, and $10,000 for uninsured property
losses under your basic automobile coverage. In your case, you have already done so, and you have opted to
purchase excess or umbrella type coverage which is also written to cover automobile liability. Therefore, the law
also requires that you be given the opportunity to purchase uninsured motor vehicle coverage in an amount not
less than the liability limit or limits selected on the excess or umbrella policy as well.
UNinsured Motor Vehicle Coverage may protect you and passengers in your car if you are injured in an accident
that was caused by a driver who was at-fault, or an unidentified driver who was at-fault but who does not have
insurance to pay for your damages.
 B. UNDERinsured Motor Vehicle Coverage
The State of West Virginia does not require you to purchase any UNDERinsured motor vehicle coverage under
your basic automobile policy. However, the law does state that you must be given the opportunity to purchase this
coverage in an amount not less than your liability coverage. In your case, you have opted to purchase excess or
umbrella coverage which is also written to cover automobile liability. Therefore, the law also requires that you be
given the opportunity to purchase underinsured motor vehicle coverage in an amount not less than the liability limit
or limits selected on the excess or umbrella policy as well
UNDERinsured motor vehicle coverage may protect you and passengers in your car if you are involved in an
accident which was caused by a driver who was at-fault but the at-fault driver's insurance policy is not sufficient to
pay for your damages. In some cases the at-fault driver will not have enough liability coverage to pay for all the
damages you have suffered. In order for you to protect yourself and others in your car, UNDERinsured motor
vehicle coverage is available to you. This type of coverage may pay for the remainder of your damages up to your
policy limits.
C. Example:
You have purchased UNDERinsured motor vehicle coverage under your auto policy with limits of $100,000 per
person with a maximum of $300,000 for any accident. You have also purchased underinsured motor vehicle cov-
erage under your umbrella in the amount of $1,000,000. You are in an accident where the other driver is at fault.
The at-fault driver's liability policy limits are $20,000 per person. You suffered damages of $300,000. You receive
$20,000 from the at-fault driver's insurance. Since you still have outstanding losses of $280,000, you can receive
$100,000 from your UNDERinsured motor vehicle coverage under your auto policy and $180,000 from your un-
derinsured motor vehicle coverage under your umbrella.
If you do not have UNDERinsured motor vehicle coverage, you may have found yourself in a situation where
you did not have enough coverage to meet all of the losses you sustained in the accident.




IL U 018 09 03                           © ISO Properties, Inc., 2003                                     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 122 of 437 Page ID
                                        #:154
                                                         SIGNATURES

  Named Insured                                                                                Endorsement Number

  McKesson Corporation                                                                         1
  Policy Symbol              Policy Number               Policy Period                         Effective Date of Endorsement

  XOO                        G24910179                   07/01/2010 - 07/01/2011               07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.

                            By signing and delivering the policy to you, we state that it is a valid contract.

                                    INDEMNITY INSURANCE COMPANY OF NORTH AMERICA
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                      BANKERS STANDARD FIRE AND MARINE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         BANKERS STANDARD INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                            ACE INDEMNITY INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                            ACE AMERICAN INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                    ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         INSURANCE COMPANY OF NORTH AMERICA
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                         PACIFIC EMPLOYERS INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106

                                      ACE FIRE UNDERWRITERS INSURANCE COMPANY
                                 436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106




                                          WESTCHESTER FIRE INSURANCE COMPANY
                                    1325 Avenue of the Americas, 19th Floor, New York, NY 10019




                                                                                             Authorized Agent
CC-1K11e (02/06) Ptd. in U.S.A.
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 123 of 437 Page ID
                                      #:155
                 CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT

Named Insured                                                                                    Endorsement Number

McKesson Corporation                                                                             2
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement

XOO                        G24910179                     07/01/2010 - 07/01/2011                 07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies all insurance provided under the following:
                                        COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third
parties at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first
commencing during the “policy period,” up to the amount of the “catastrophe management costs” Limit of
Insurance shown in the Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period”
when a “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management
event” and will end when we determine that any one of the necessary elements listed in the definition of a
“catastrophe management event” no longer exists or when the “catastrophe management cost” Limit of Insurance
shown in the Declarations has been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a
determination of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this
endorsement will not (1) be a determination of any other rights or obligations under this policy, (2) create any duty
to defend any “suit” under any other part of this policy, or (3) operate as a waiver of any right or defense we have
with respect to the coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or
“suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media
that is reasonably likely to have a negative impact on the “insured” with respect to its income, reputation,
community relations, public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the
Named Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or
“personal and advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and
(3) a need for “catastrophe management services” due to “adverse media coverage”. “Catastrophe management


XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission                  Page 1 of 2
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 124 of 437 Page ID
                                                         #:156
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents
resulting in multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries;
or injuries from contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform
“catastrophe management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in
advising the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management
event” by managing “adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the
extent that the insured or a third party arranges for such services resulting in these expenses and the expenses
are pre-approved by us:

   1.   expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
        services” for the “insured”;

   2.   expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents
        of the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe
        management firm”; expenses to secure the scene of a “catastrophe management event;”

   3.   medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary
        living expenses or other necessary response costs and approved by us, incurred by or advanced to third
        parties directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
General Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole
proprietorship) of the “insured”. A “key executive” also means any other person holding a title designated by you,
approved by us, and shown by endorsement to this policy.




All other terms and conditions of this policy remain unchanged.




                                                               __________
                                                                                      Authorized Agent




XS-22088 (04/07)        Includes copyrighted material of Insurance Services Office, Inc. with its permission   Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 125 of 437 Page ID
                                        #:157
                              CANCELLATION AMENDATORY ENDORSEMENT

  Named Insured                                                                        Endorsement Number

  McKesson Corporation                                                                 3
  Policy Symbol              Policy Number            Policy Period                    Effective Date of Endorsement

  XOO                        G24910179                07/01/2010 to 07/01/2011         07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY


Parts 1., 2., 5 and 6. of Condition D of Section VI CONDITIONS are deleted and replaced by the following:


1. This policy may be cancelled by you by mailing to us written notice stating when such cancellation shall be
effective.

2. This policy may be cancelled by us by mailing to you at your last known address, written notice stating when,
not less than one hundred twenty (120) days thereafter, ten (10) days if cancellation is for non-payment of any unpaid
portion of the premium, such cancellation shall be effective. The mailing of notice shall be sufficient proof of notice.
The effective date and hour of cancellation stated in the notice shall be the end of the “policy period”. Under no
circumstance will our notice of cancellation to you be less than the minimum required by State law or regulation.

5. If you cancel, earned premiums shall be computed in accordance with the applicable short rate table or
procedure. If we cancel, earned premium shall be computed pro-rata.

6. Premium adjustment may be made at the time cancellation becomes effective. our check or the check of our
representative mailed to you shall be sufficient proof of any refund or premium due you.


All other terms and conditions of the policy remain unchanged.




                                                                                       Authorized Agent


XS-20782 (08/06)                                                                                                       Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 126 of 437 Page ID
                                      #:158
                              CLINICAL TRIAL EXCLUSION ENDORSEMENT

Named Insured                                                                      Endorsement Number

McKesson Corporation                                                               4
Policy Symbol              Policy Number           Policy Period                   Effective Date of Endorsement

XOO                        G24910179               07/01/2010 to 07/01/2011        07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY



This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out
of a “clinical trial”.

“Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted for the
purpose of testing or experimenting with a device, drug, technique, treatment, intervention, procedure, method, or
diagnosis.



All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Agent

XS-20776 (08/06)                                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 127 of 437 Page ID
                                       #:159
                        FOREIGN LIABILITY FOLLOW FORM ENDORSEMENT

 Named Insured                                                                             Endorsement Number

 McKesson Corporation                                                                      5
 Policy Symbol              Policy Number            Policy Period                         Effective Date of Endorsement

 XOO                        G24910179                07/01/2010 to 07/01/2011              07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs
outside the United States of America, its territories and possessions, Puerto Rico and Canada.

Definition D. (Coverage Territory) is amended to exclude anywhere except the United States of America, its
territories and possessions, Puerto Rico and Canada.

However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided
by a policy listed in the “scheduled underlying insurance:”

   1) This exclusion and amendment of the Coverage Territory shall not apply; and

   2) Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury”
      will follow the terms, definitions, conditions and exclusions of “scheduled underlying insurance,” subject to
      the “policy period,” limits of insurance, premium and all other terms, definitions, conditions and exclusions
      of this policy. Coverage provided by this policy will be no broader than the coverage provided by
      “scheduled underlying insurance.”

Notwithstanding 1 and 2 above, this insurance does not apply to “loss,” injury, damage claim or “suit,” arising
directly or indirectly as a result of or in connection with terrorism that occurs in the following countries:

         Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bahrain, Bosnia & Herzegovina, Burundi,
         Cambodia, Central African Republic, Colombia, Cote d’Ivoire, Cuba, Democratic Republic of Congo,
         Egypt, Ethiopia, Federal Republic of Yugoslavia, Georgia, Guinea-Bissau, Haiti, India, Indonesia, Iran,
         Iraq, Jordan, Kosovo, Kuwait, Kyrgyz Republic, Lebanon, Liberia, Libya, Macedonia, Nigeria, North Korea,
         Northern Ireland, Oman, Pakistan, Peru, Philippines, Qatar, Rwanda, Saudi Arabia, Serbia, Sierra Leone,
         Somalia, Sri Lanka, Sudan, Syria, Tajikistan, Turkey, Uganda, United Arab Emirates, Uzbekistan,
         Venezuela, West Bank and Gaza, Yemen, Zaire, Zimbabwe.


All other terms and conditions of this policy remain unchanged.




                                                                     ___________________________________________________
                                                                                          Authorized Agent




XS-21589 (01/07)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 128 of 437 Page ID
                                       #:160
                                            KNOWLEDGE OF OCCURRENCE

 Named Insured                                                                     Endorsement Number

 McKesson Corporation                                                              6
 Policy Symbol              Policy Number           Policy Period                  Effective Date of Endorsement

 XOO                        G24910179               07/01/2010 to 07/01/2011       07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY




 With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of an
 “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself constitute
 knowledge by you, unless your Risk Manager or Senior Corporate Counsel shall have received notice from said
 agent, servant, employee or any other person.


All other terms and conditions of this policy remain unchanged.




                                                                                               Authorized Agent



XS-20753 (08/06)                                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 129 of 437 Page ID
                                       #:161
                                         NON-CONCURRENCY ENDORSEMENT
                                           (Recognizes Non-Concurrency)
 Named Insured                                                                            Endorsement Number

 McKesson Corporation                                                                     7
 Policy Symbol              Policy Number          Policy Period                          Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 to 07/01/2011               07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Whereas, the policy (ies) listed in the schedule of “underlying insurance” are non-concurrent with the “policy
period” hereunder;

In the event of reduction or exhaustion of the aggregate limit(s) of the policy (ies) by reason of “occurrences” prior
to the inception of this policy, it is agreed that such insurance as is afforded by this policy shall:

      (1) in the event of reduction apply in excess of the reduced underlying limit; or
      (2) in the event of exhaustion continue in force as “underlying insurance”.

Anything in this endorsement to the contrary notwithstanding this policy applies only to “occurrences” happening
during the “policy period”.

“Policy period” means the period stated in the Declarations of this policy.

All other terms and conditions remain unchanged.




                                                                                                     Authorized Agent


XS-20755 (08/06)                                                                                                          Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 130 of 437 Page ID
                                       #:162
                                             NOTICE OF OCCURRENCE

 Named Insured                                                                       Endorsement Number

 McKesson Corporation                                                                8
 Policy Symbol              Policy Number           Policy Period                    Effective Date of Endorsement

 XOO                        G24910179               07/01/2010 to 07/01/2011         07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the
loss was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us
within a reasonable time once you become aware of such error.


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent


XS-20756 (08/06)                                                                                                     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 131 of 437 Page ID
                                        #:163
         PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR
              RESULTING BODILY INJURY AND PROPERTY DAMAGE
  Named Insured                                                                    Endorsement Number

  McKesson Corporation                                                             9
  Policy Symbol              Policy Number        Policy Period                    Effective Date of Endorsement

  XOO                        G24910179            07/01/2010 to 07/01/2011         07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                  This endorsement modifies insurance provided under the following:

                                    COMMERCIAL UMBRELLA LIABILITY POLICY



This insurance does not apply to any liability arising out of the providing or failing to provide any services of a
professional nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs
as a result of such services of a professional nature.


All other terms and conditions of the policy remain unchanged.




                                                                                  Authorized Agent




XS-21580 (01/07)
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 132 of 437 Page ID
                                      #:164
                                                 WAR EXCLUSION

Named Insured                                                                           Endorsement Number

McKesson Corporation                                                                    10
Policy Symbol              Policy Number          Policy Period                         Effective Date of Endorsement

XOO                        G24910179              07/01/2010 to 07/01/2011              07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:
                                        COMMERCIAL UMBRELLA LIABILITY POLICY


Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to war.
War includes civil war, insurrection, rebellion or revolution.


All other terms and conditions of the policy remain unchanged.




                                                                                       Authorized Agent




 XS-25254 (02/09)                                                                                                       Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 133 of 437 Page ID
                                      #:165
                                   UNINTENTIONAL FAILURE TO DISCLOSE

Named Insured                                                                                    Endorsement Number

McKesson Corporation                                                                             11
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement

XOO                        G24910179                     07/01/2010 to 07/01/2011                07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies all insurance provided under the following:
                                        COMMERCIAL UMBRELLA LIABILITY POLICY




Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of this policy shall not
prejudice the coverage afforded by this policy provided such failure to disclose all hazards or prior “occurrences” is not
intentional.


All other terms and conditions of this policy remain unchanged.




                                                                                                   Authorized Agent



XS-23501 (04/08)              Includes copyrighted material of Insurance Services Office, Inc. with its permission               Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 134 of 437 Page ID
                                      #:166
                                FELLOW EMPLOYEE EXCLUSION DELETED

Named Insured                                                                    Endorsement Number

McKesson Corporation                                                             12
Policy Symbol              Policy Number           Policy Period                 Effective Date of Endorsement

XOO                        G24910179               07/01/2010 to 07/01/2011      07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its
entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a
    limited liability company) while in the course of his or her employment or performing duties related to the
    conduct of your business

All other terms and conditions of this policy remain unchanged.




                                                                                 Authorized Agent




XS-23634 (01/2008)                                                                                               Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 135 of 437 Page ID
                                       #:167
                                     EMPLOYEE BENEFIT PLAN LIMITATION
                                              [CLAIMS MADE]
 Named Insured                                                                            Endorsement Number

 McKesson Corporation                                                                     13
 Policy Symbol              Policy Number                  Policy Period                  Effective Date of Endorsement

 XOO                        G24910179                      07/01/2010 to 07/01/2011       07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

                                                                 SCHEDULE



1. Underlying Insurance
         Company:                        Insurance Company of the State of Pennsylvania

         Policy Number:                  TBA

         Expiration Date:                July 1, 2011

         Retroactive Date:               None

         Limits of Insurance:

         Each Employee                   $ 1,000,000

         Aggregate:                      $ 1,000,000



         Company:                        Old Republic Insurance Company

         Policy Number:                  TBA

         Expiration Date:                July 1, 2011

         Retroactive Date:               None

         Limits of Insurance:

         Each Employee                   $ 1,000,000

         Aggregate:                      $ 1,000,000


2. Our Retroactive Date:                    July 1, 2009

3. Coverage


XS-26426 (02/09)                                                                                                     Page 1 of 3
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 136 of 437 Page ID
   Except insofar as coverage is available to you in the #:168
                                                         “underlying insurance” and for the full limits of insurance shown
   above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error, omission,
   misstatement, misleading statement, neglect or breach of duty in the “Administration” of any “Employee benefit
   programs”.

   “Administration” included but is not limited to performing any of the following functions for an “employee benefit
   program”:

   a. Counseling “employees” on your “employee benefit programs”;
   b. Interpreting your “employee benefit programs”;
   c.   Handling records for your “employee benefit programs”;
   d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
   e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit programs”.
   f.   Collection of contributions and application of contributions as provided in your “employee benefit programs”;
   g. Preparation of reports required by government agencies, or “employee” communication materials concerning your
      “employee” benefit programs”; or
   h. Processing of claims for your “employee benefit programs”.

   “Employee benefit programs” include but are not limited to group life insurance, group accident or health insurance,
   pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans, social security benefits,
   unemployment insurance, workers’ compensation and disability benefits insurance, and any other similar benefit
   program.

4. Claims Made Provision

   To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

   a. Retroactive Date

        If the “underlying insurance” above applies on the basis of claims first made against you during the period of that
        policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

        i.    The date such claim is first made against you is during OUR policy period, and
        ii.   The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and prior to the
              termination of this policy.

   b. Extended Reporting Period

        If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our policy
        will apply to that claim on the same basis and in like manner, subject to all of the following:
        i.    Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period provided
              by the “underlying insurance”, and
        ii.   The injury or damage must occur on or after our Retroactive Date and prior to the termination of this policy,
              and
        iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or extend
             our “policy period”.

   c.   Aggregate Limits

        If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate limit basis,
        and if the aggregate limit has been reduced or exhausted by payment for claims expense, then our policy shall
        apply in excess of such reduced or exhausted aggregate limit provided that:

        i.    The claim must first be made against you during our “policy period” or during an Extended Reporting Period
              provided by this policy, and
XS-26426 (02/09)                                                                                             Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 137 of 437 Page ID
                                       #:169
        ii.   Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date and
              prior to the termination of this policy, and
        iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or claims
             expense other than those specified in c.1) and c.2) above, then our policy shall apply as if such payments had
             not been made.

    d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is amended
       to add paragraph 5. as follows:

        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.


All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




XS-26426 (02/09)                                                                                           Page 3 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 138 of 437 Page ID
                                       #:170
                      INCIDENTAL MEDICAL MALPRACTICE ENDORSEMENT

 Named Insured                                                                        Endorsement Number

 McKesson Corporation                                                                 14
 Policy Symbol              Policy Number          Policy Period                      Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 to 07/01/2011           07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


 Section II. WHO IS AN INSURED, Section B.1.a.(4) is deleted and replaced by the following:

     (4) arising out of his or her providing or failing to provide professional health care services, except for “bodily
         injury” arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist, nurse or
         other licensed medical practitioner employed by “you” and acting within the scope of his or her license.
         The insurance provided hereunder to such persons shall not apply to liability arising out of services
         performed outside the scope of their duties as your “employees” Any series of continuous, repeated or
         related acts or omissions by such “employees” will be treated as a single “occurrence”.

 The following definition is added:

 “Incidental Medical Malpractice Injury” means “bodily injury” arising out of the rendering of or failure to render the
 following services:

      a. medical, surgical dental, x-ray or nursing service or treatment or the furnishing of food or beverages in
         connection therewith; or
      b. the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

 The coverage provided by this endorsement does not apply to you or any insured if you are engaged in the
 business or occupation of providing any of the services described in the definition of “Incidental Medical
 Malpractice Injury.”


 All other terms and conditions of this policy remain unchanged.




                                                                                             Authorized Agent




XS-26428 (02/09)                                                                                                      Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 139 of 437 Page ID
                                       #:171
                        FOREIGN ENTITY LOSS - INDEMNITY ENDORSEMENT

 Named Insured                                                                           Endorsement Number

 McKesson Corporation                                                                    15
 Policy Symbol              Policy Number           Policy Period                        Effective Date of Endorsement

 XOO                        G24910179               07/01/2010 to 07/01/2011             07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

The Insuring Agreements, Who is an Insured, Limits of Insurance, Defense and Supplementary Payments,
Exclusions, Definitions and Conditions sections of the policy are amended to add the following:


                                  FIRST NAMED INSURED INDEMNITY COVERAGE
I. INSURING AGREEMENT

We will indemnify the “First Named Insured”, in excess of the “retained limit”, for “loss” as a result of “bodily
injury”, “property damage” or “personal and advertising injury” to which the insurance provided by this
endorsement applies.

The insurance provided by this endorsement applies only when “bodily injury”, “property damage” “personal and
advertising injury”, or the “foreign entity occurrence” causing such “bodily injury”, “property damage” “personal and
advertising injury”, takes place in a jurisdiction where we are not licensed.

The terms, conditions and limitations set forth in sub-section A.1., A.2., B., C. and D. of Section I. Insuring
Agreement in the policy shall apply to our duty to indemnify the First Named Insured.


II. WHO IS AN INSURED

Notwithstanding anything in Section II (WHO IS AN INSURED), no “foreign entity” is an insured under this policy.


III. DEFENSE AND SUPPLEMENTARY PAYMENTS - ASSIGNMENT OF RIGHTS

When the insurance provided by this endorsement applies, we shall indemnify the “First Named Insured” for
defense costs incurred in defending a “suit” brought against a “foreign entity”, provided that (a) the “First Named
Insured” shall enter into a written agreement with the “foreign entity” governing the handling of any claim or “suit”,
and requiring, at a minimum, that the “First Named Insured” shall have the right to control the investigation,
adjustment, defense and settlement of the “loss” and (b) the “First Named Insured” has assigned such rights to
us.

The terms, conditions and limitations set forth in sub-sections A through E. of Section III. DEFENSE AND
SUPPLEMENTARY PAYMENTS in the policy shall apply to our right and duty to indemnify the First Named
Insured for defense costs and supplementary payments and to our rights as assigned to us by the “First Named
Insured”.




XS-26048 (11/08)                                                                                                         Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 140 of 437 Page ID
                                       #:172
IV. LIMITS OF INSURANCE

A. When the insurance provided by this endorsement applies, the insurance provided is subject to the applicable
aggregate and each occurrence limits of liability stated in the Declarations, and any “losses” for which we pay
indemnity shall erode and be counted against such limits.

B. Subject to C. below. if the “First Named Insured” has a direct or indirect ownership interest in the “foreign
entity”, our limit of liability for “loss” arising out of any one “foreign entity occurrence” shall be an amount equal to
the percentage ownership interest of the “First Named Insured” in the “foreign entity”, as stated in the schedule of
“foreign entities”, multiplied by the amount of the “loss.”

C. If the “First Named Insured” does not have a direct or indirect ownership interest in the “foreign entity”, or has
an ownership interest of less than 100% but is liable to indemnify the “foreign entity” for the full amount of the
“loss”, then, subject to the applicable aggregate and each occurrence limits of liability stated in the declarations,
our limit of liability for “loss” will be the amount which the “First Named Insured”:

     (1)     has indemnified a “foreign entity”, or

     (2)     represents and warrants to us that it has a legal obligation to indemnify the “foreign entity”.

The terms, conditions and limitations set forth in Section IV. LIMITS OF INSURANCE in the policy shall apply to
our duty to indemnify the First Named Insured.

V. EXCLUSIONS

The following exclusions are added to the policy:

A. Foreign Entity Exclusion

This insurance does not apply to any “bodily injury”, property damage” or “personal and advertising injury” arising
out of a “foreign entity occurrence”, except as provided by this Foreign Entity Loss - Indemnity endorsement.

B. Trade or Economic Sanctions

This insurance does not apply if trade or economic sanctions would prohibit us from providing direct insurance,
including, but not limited to, the payment of claims, for, on behalf of, or to any person or entity.

VI. CONDITIONS

When the insurance provided by this endorsement applies, the following conditions apply in addition to the
conditions and limitations provided elsewhere in the policy, which apply as if any “foreign entity” were an insured,
or any “foreign entity loss” were insured under this policy.

A. Claims Made/Reported Coverage (if applicable)

Any requirements in the policy that a claim be first made during the policy period or any discovery or extended
reporting period shall apply to all claims made against a “foreign entity” for which the “First Named Insured” seeks
indemnification hereunder to the same extent that such requirements apply to a covered claim under the policy.

B. Additional Duties of the “First Named Insured”

The “First Named Insured” must notify us, in writing, as soon as practicable after its Risk Management
Department or General Counsel (or equivalent positions) knows of a “foreign entity occurrence,” or a “foreign
entity claim” by a “foreign entity” against the “First Named Insured” for which the “First Named Insured” would
have a legal obligation to which this insurance applies. Notice must include:

               (1) How, when and where the ”foreign entity occurrence” took place; and

               (2) A description of the “loss”, injury or damage.


XS-26048 (11/08)                                                                                                  Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 141 of 437 Page ID
                                                           #:173 the “First Named Insured” for a “foreign entity loss”,
If a “foreign entity claim” is made by a “foreign entity” against
the “First Named Insured” must give us written notice, as soon as practicable, of the “foreign entity claim”.

In no event may the notices required by this endorsement be given after the time period required in this policy for
giving notice of an “occurrence” if the “foreign entity” were an insured.

C. Proof of Insurance

This policy shall not serve as proof of insurance in any country where non-admitted insurance is prohibited by
local applicable law.


D. Concealment, Misrepresentation and Fraud

By accepting this policy, you agree:

(1) The statements and warranties in this policy, including, but not limited to, warranties contained within the
policy forms, and any statements in the Declarations are accurate and complete;
(2) Those statements and warranties constitute representations the “First Named Insured” made to us; and
(3) We have issued the policy in reliance upon those representations.
(4) This policy is void in any case of fraud by you as it relates to this endorsement at any time. It is also void if you
or any other insured, at any time, intentionally conceal or misrepresent a material fact concerning this policy,
including the risk to be insured; a “foreign entity”; a “loss”, claim or “suit” or a “foreign entity occurrence”


VII. DEFINITIONS

When the insurance provided by this endorsement applies, Definition M. in the policy is deleted and replaced with
the following:

   M. “Loss” means those sums paid in the settlement of a claim or “suit” or satisfaction of a judgment which the
   “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal and
   advertising injury”, after making proper deduction for all recoveries and salvages; or, in the case of a “foreign
   entity occurrence”, such sums paid by a “foreign entity” or which a “foreign entity” is legally liable to pay and
   for which the “foreign entity” makes a claim for reimbursement from the “First Named Insured”.

The following definitions are added to the policy and apply to the coverage provided by this endorsement:

    “First Named Insured” means the first Named Insured shown in the Declarations.

    “Foreign entity” means an organization that would be an “insured” under Section II.A.2. of the policy but for
    the fact that its principal place of business, statutory domicile, residence, or business operation subject to
    liability for otherwise covered “bodily injury”, property damage” or “personal and advertising injury” is located
    in a jurisdiction where we are not licensed.

    “Foreign entity occurrence” means an “occurrence” arising from the premises, operations or products of a
    “foreign entity” taking place in or causing “bodily injury”, “property damage” “personal and advertising injury”
    in a jurisdiction where we are not licensed.

    “Ownership interest” means the percentage ownership interest that the “first named insured” in the “foreign
    entity”, as set out in the Schedule in this endorsement or listed in a separate endorsement.


All other terms and conditions of the policy remain unchanged.


                                                                                    Authorized Agent

XS-26048 (11/08)                                                                                                Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 142 of 437 Page ID
                                        #:174
                                INDUSTRIAL AID AIRCRAFT ENDORSEMENT

Named Insured                                                                                     Endorsement Number

McKesson Corporation                                                                              16
Policy Symbol              Policy Number                 Policy Period                            Effective Date of Endorsement

XOO                        G24910179                     07/01/2010 to 07/01/2011                 07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I.    LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
      Retention:

      $500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and “suits”
      seeking damages for “bodily injury” or “property damage” arising out of the ownership, maintenance use, or
      entrustment to others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”. Use includes
      operation and “loading and unloading”).

II.   For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
      Paragraph A. is deleted in its entirety, and replaced by the following:

      We will have no duty to defend any “suit” against the ”insured”. We will, however, have the right, but not the
      duty, to participate in the defense of any ”suit” and the investigation of any claim to which this policy may
      apply. If we exercise this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
     Paragraph D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

      The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled
      “underlying insurance” or ”other insurance”

      The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”

V.    For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
      V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

      A.   Aircraft
           This insurance does not apply to “bodily injury” or “property damage” arising out of the ownership,
           maintenance, use or entrustment to others of any aircraft owned or operated by or rented or loaned to
           any ”insured”. Use includes operation and “loading and unloading”.




XS-26429a (08/09)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.               Page 1 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 143 of 437 Page ID
                                        #:175
            This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing in
            the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the ”occurrence”
            which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or
            entrustment to others of any aircraft that is owned or operated by or rented or loaned to any ”insured”.

            This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
            maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or rented
            or loaned to any “insured”. Use includes operation and “loading and unloading”.

            It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A.
            remains unchanged, unless amended by separate endorsement.

VI.    For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
       addition definitions:

       “Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation,
       settlement or defense, including but not limited to:

       1.   attorney’s fees and all other investigation, loss adjustment and litigation expenses;
       2.   premiums on bonds to release attachments;
       3.   premiums on appeal bonds required by law to appeal any claim or “suit”;
       4.   costs taxed against the ”insured” in any claim or ”suit”;
       5.   pre-judgment interest awarded against the ”insured”; and
       6.   interest that accrues after entry of judgment

      “Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including
      crew) used solely for business travel of “employees” and their non fee paying passenger guests.

      All other terms and conditions of this policy remain unchanged.



                                                                                         Authorized Representative




XS-26429a (08/09)         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 144 of 437 Page ID
                                       #:176
     POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND
                               NAMED PERIL
                       (with Insureds Retained Limit)
Named Insured                                                                         Endorsement Number

McKesson Corporation                                                                  17
Policy Symbol              Policy Number           Policy Period                      Effective Date of Endorsement

XOO                        G24910179               07/01/2010 to 07/01/2011           07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:
This insurance does not apply:
1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.
2. To any “loss”, cost or expense arising out of any:
      a. Directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test
         for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
         the effects of “pollutants”; or
      b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
         cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
         assessing the effects of “pollutants”.
Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any
“pollutants”, if such “pollutants” have, or are alleged to have, the effect of making the environment impure,
harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or water,
including underground water, and biota.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge,
dispersal, seepage, migration, release or escape of "pollutants":
1. Is both unexpected and unintended from the standpoint of the “insured”;
2. Commenced abruptly and can be clearly identified as having commenced entirely at a specific time on a
   specific date during the “policy period”; and
3.    Is caused:
      a.   Solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion,
           flood, earthquake, sprinkler leakage, or discharge from a heating, ventilating or air conditioning system or
           collision or upset of a motor vehicle, mobile equipment or an aircraft;
      b.   Or arises out of "your product" included in the "products-completed operations hazard"; or




XS-20780a (08/09)                                            © 2009                                                   Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 145 of 437 Page ID
                                       #:177


     c. By any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
        seepage, migration, release or escape of "pollutants":
        (1) Is at or from any:
            (a) Premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”;
                or
            (b) Premises, site or location on which any “insured” or any contractors or subcontractors working
                directly or indirectly on any "insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such
                “insured”, contractor or subcontractor;
                And
        (2) Is known by any “insured” within twenty (20) days of the commencement of the discharge, dispersal,
            seepage, migration, release or escape of “pollutants”; and
        (3) Is reported to us within eighty (80) days of the commencement of the discharge, dispersal, seepage,
            migration, release or escape of “pollutants”.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution,
this policy shall not apply to:
1.   Loss of, damage to or loss of use of property directly or indirectly resulting from subsurface operations of the
     “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2.   Any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
     actual or alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or
     location which is or was at the time used by any “insured” or by others for the storage, disposal, processing or
     treatment of waste of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground,
     treatment, storage and disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall,
     injection well or any other repository of waste of any kind, whether permitted or not. Waste means any
     substance that:
     a. Is left over, or no longer in use, or discarded;
     b. Is to be reclaimed or recycled, or reconditioned; or
     c. Has been removed, treated, stored or disposed of as part of any environmental remediation effort.
It is further agreed that solely with respect to any “occurrence” resulting in “bodily injury” or “property damage”
caused by pollution which is covered by this policy but not covered by the “underlying insurance” due to any
exclusion or exclusions contained therein, the “insured's” “retained limit” in the Limits of Insurance section of the
Declarations is amended to $5,000,000.

All other terms and conditions of the policy remain unchanged.




                                                                             Authorized Representative




XS-20780a (08/09)                                          © 2009                                           Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 146 of 437 Page ID
                                       #:178
                                         TRAILING RETENTION ENDORSEMENT

 Named Insured                                                                                  Endorsement Number

 McKesson Corporation                                                                           18
 Policy Symbol              Policy Number                   Policy Period                       Effective Date of Endorsement

 XOO                        G24910179                       07/01/2010 to 07/01/2011            07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

                                                                  SCHEDULE
                                 Trailing Retention:                        $ 500,000    Each Occurrence
Aggregate Trailing Retention:            $ Not Applicable
Section IV. LIMITS OF INSURANCE is amended as follows:
With respect to the application of part E. of Section IV., LIMITS OF INSURANCE, that relates to the reduction or
exhaustion of the aggregate limits of liability under any “retained limit” by reason of “loss” paid thereunder, this policy is
amended as follows:
A. If the aggregate limits of liability under any “retained limit” are reduced or exhausted solely by reason of “loss” paid
   thereunder arising out of “bodily injury,” “personal and advertising injury,” or “property damage” which takes place
   during our “policy period,” then this policy shall:
    1. In the event of reduction, pay the excess of the reduced underlying limit; but only in excess of the amount of the
       “trailing retention” and subject to the “aggregate trailing retention” as stated in the Schedule above.
    2. In the event of exhaustion continue in force, but only for any excess above the amount of the “trailing retention”
       and subject to the “aggregate trailing retention” as stated in the Schedule above.
Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, Part A is amended to read as follows:
1. With respect to any “occurrence” covered by the “retained limit” listed in the schedule of “retained limit” or any “other
   insurance” to which this policy applies, whether the aggregate limit of said “retained limit” or “other insurance” is
   exhausted or not, we shall not be called upon to assume charge of the investigation, settlement or defense of any
   “suit” brought against the “insured,” but we shall have the right and be given the opportunity to be associated in the
   defense and trial of any “suits” relative to any “occurrence” which, in our opinion, may create liability on the part of us
   under the terms of the policy.
2. With respect to any “occurrence” not covered by the “retained limit” or any “other insurance” but covered by the terms
   and conditions of this policy, we shall defend such “suit” against the “insured” seeking damages on account of “bodily
   injury,” “personal and advertising injury,” or “property damage” and we may make such investigation and effect
   settlement of any “suit” so defended. Provided, however, we shall have no obligation to defend until the “insured”
   losses have exceeded the “trailing retention” amount set out in the Schedule above.
    Furthermore, we shall not be obligated to defend any “suit” after the applicable limits of this policy have been
    exhausted.
Section VII. DEFINITIONS, is amended as follows:
The following Definitions are added:
“Trailing retention” means the amount shown in the Schedule above, which is the amount in excess of the reduced or
exhausted limit of “retained limit” you will pay in the settlement of any claim or “suit” to which this policy applies. Our
policy does not apply until you have paid the “trailing retention.”
“Aggregate trailing retention” means the amount shown in the Schedule above which is the most you will pay for the sum
of all “trailing retention” amounts.
All other terms and conditions of this policy remain unchanged.
                                                                                ________________________________
                                                                                Authorized Agent
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 147 of 437 Page ID
                                       #:179

                                            NAMED INSURED ENDORSEMENT

 Named Insured                                                                    Endorsement Number

 McKesson Corporation                                                             19
 Policy Symbol              Policy Number          Policy Period                  Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 to 07/01/2011       07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as Named
Insureds:

 McKesson Corporation
 3071406 Nova Scotia Company
 3087601 Nova Scotia Company
 A.L.I. Holdings LLC
 A.L.I. Technologies (Deutschland) GmbH
 A.L.I. Technologies (Europe) B.V.
 Beldere Corporation*
 California Golden State Finance Company
 Cancer Clinics of Excellence LLC (McKesson ownership is 27.5%)
 CGSF Funding Corporation
 City Properties, S.A. (20%)*
 Clinique Sante Corporation
 CPG Industries, Inc.
 Crocker Plaza Company
 Cypress Medical Products LLC
 D&K Healthcare Resources LLC
 D&K Pharmacy Solutions, Inc.
 Diversified Healthcare, LLC
 Edwards Medical Supply, Inc.
 FAR-SUR
 Fastpro International, Inc.
 Fitness2Live (UK) Limited
 Fitness2Live Pty Limited
 Foremost de Venezuela, S.A. (Forvensa) (40% owned by McKesson Corp., 60% by City Property)*
 Foremost Iran Corporation*
 Foremost Shir, Inc.*
 Foremost Tehran, Inc.*
 Golden State Corporate Services LLC




XS-24545 (03/08)                                                                                              Page 1 of 4
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 148 of 437 Page ID
                                       #:180
 Golden State Insurance Company Limited
 HBOC Medical Ltd. *
 Health Mart Systems, Inc.
 Health Nexus LLC (McKesson owns 34.039%)
 HF Land Company
 Intercal, Inc. (15% owned by McKesson Corp.)
 Jaron, Inc.
 Jewett Drug LLC
 KWS & P, Inc.
 KWS & P/SFA, Inc.
 McKesson (Shanghai) Trading Co., Ltd.
 McKesson Asia-Pacific Pty Limited
 McKesson Automation Canada Corporation
 McKesson Automation Inc.
 McKesson Automation Systems Inc.
 McKesson Canada Corporation***
 McKesson Canada Support Services Corporation
 McKesson Capital Funding Corporation
 McKesson Capital LLC
 McKesson Central Fill LLC
 McKesson China Holdings S.a.r.l.
 McKesson Financial Holdings II Limited
 McKesson Financial Holdings Limited
 McKesson Foundation Inc.
 McKesson Funding Company of Canada
 McKesson Health Solutions Holdings LLC
 McKesson Health Solutions LLC
 McKesson Health Solutions Puerto Rico Inc.
 McKesson Health Solutions Texas Inc.
 McKesson High Volume Solutions Inc.
 McKesson Information Solutions Canada Company
 McKesson Information Solutions Capital S.a.rl.
 McKesson Information Solutions Finance S.a.r.l.
 McKesson Information Solutions France SAS
 McKesson Information Solutions Holdings France S.a.r.l.
 McKesson Information Solutions Holdings I SRL***
 McKesson Information Solutions Holdings S.a.r.l.
 McKesson Information Solutions I SRL***
 McKesson Information Solutions Netherlands B.V.
 McKesson Information Solutions Sweden AB
 McKesson Information Solutions UK Limited
 McKesson International Capital S.a.r.l.
 McKesson International Finance S.a.r.l.
 McKesson International Holdings II S.a.r.l.
 McKesson International Holdings III S.a.r.l.



XS-24545 (03/08)                                                           Page 2 of 4
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 149 of 437 Page ID
                                      #:181
 McKesson International Holdings IV S.à.r.l.
 McKesson International Holdings Limited
 McKesson International Holdings LLC
 McKesson International Holdings S.a.r.l.
 McKesson International Holdings SRL***
 McKesson International Holdings V S.a.r.l.
 McKesson International Holdings VII S.à.r.l.
 McKesson International LLC
 McKesson International Netherlands B.V.*
 McKesson International Netherlands II B.V.*
 McKesson International S.à.r.l.
 McKesson International SRL***
 McKesson International Sweden I AB
 McKesson International Sweden II AB
 McKesson International Sweden III AB
 McKesson International Topholdings S.a.r.l.
 McKesson Ireland Limited
 McKesson Israel Ltd.
 McKesson Medical Imaging Company
 McKesson Medical-Surgical FDT Inc.
 McKesson Medical-Surgical Holdings Inc.
 McKesson Medical-Surgical Inc.
 McKesson Medical-Surgical International Limited
 McKesson Medical-Surgical Medimart Inc.
 McKesson Medical-Surgical Minnesota Inc.
 McKesson Medical-Surgical Minnesota Supply Inc.
 McKesson Nederland B.V.
 McKesson New Zealand Limited
 McKesson Pharmaceutical Holdings LLC
 McKesson Pharmacy Optimization LLC
 McKesson Pharmacy Systems Canada ULC (formerly NDCHealth Pharmacy Systems and Services ULC)
 McKesson Pharmacy Systems LLC
 McKesson Plasma and Biologics LLC
 McKesson Property Company, Inc.
 McKesson Specialty Arizona Inc.
 McKesson Specialty Care Distribution Corporation
 McKesson Specialty Care Distribution Joint Venture L.P.****
 McKesson Specialty Corporation
 McKesson Specialty Distribution LLC
 McKesson Specialty Holdings LLC
 McKesson Specialty Prescription Services (B.C.) Corporation
 McKesson Specialty Prescription Services Corporation
 McKesson Technologies Inc.(formerly named Per-Se Technologies Inc.)
 McKesson Transportation Systems, Inc.
 McQueary Bros. Drug Company LLC



XS-24545 (03/08)                                                                           Page 3 of 4
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 150 of 437 Page ID
                                      #:182
 Medcon Systems (1993)*
 Medcon UK Limited
 Medical & Vaccine Products, Inc.
 Medical Imaging SRL
 Moore Medical LLC
 MSA Products LLC
 myhca, inc.
 Nadro S.A. de C.V.***
 Nadro Services, S. de R.L. de C.V.
 National Oncology Alliance, Inc.
 NDCHealth Corporation
 NDCHealth Pharmacy Systems and Services, Inc.
 Northstar Healthcare Holdings Limited
 Northstar Healthcare Limited
 Northstar Rx LLC
 Oncology Holdings II, Inc.
 Oncology Holdings, Inc.
 Oncology Therapeutics Network Corporation
 OnMark, Inc.
 OTN Generics, Inc.
 OTN Participant, Inc.
 Parata Systems, LLC (owned 39.06%)
 Per-Se Technologies Canada, Inc.*
 Pharmessor Group Corporation
 Podiatry Online, Inc.
 Proventy
 PST Services, Inc.
 Purchasing Alliance for Clinical Therapeutics, LLC
 S.K.U., Inc. (50%)**
 San Bruno Mountain Ltd. (McKesson ownership is 5%)*
 Sterling Medical Services, LLC
 Strategic Health Alliance II, Inc.
 Strategic Health Alliance Management Corp.
 Titus Home Health Care LLC
 VC Services, Inc.
 Visitaction Associates (Mckesson ownership 50%)*
 Walsh Distribution, LLC
 Walsh Healthcare Solutions LLC
 Zee Medical Canada Corporation
 Zee Medical, Inc.



                                                        Authorized Agent




XS-24545 (03/08)                                                           Page 4 of 4
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 151 of 437 Page ID
                                        #:183
                                                       JOINT VENTURE

  Named Insured                                                                           Endorsement Number

  McKesson Corporation                                                                    20
  Policy Symbol              Policy Number               Policy Period                    Effective Date of Endorsement

  XOO                        G24910179                   07/01/2010 - 07/01/2011          07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              This endorsement modifies insurance provided under the following:

                                                   UMBRELLA LIABILITY POLICY


It is hereby understood and agreed that in the event of any “occurrence” caused by or arising out of any Joint Venture,
Co-Venture, Joint Lease, Joint Operating Agreement, Partnership or Limited Liability Company [hereinafter Joint Venture]
in which the “insured” has an interest, the Limits of Insurance under our policy shall be limited to the total liability coverage
afforded the “insured” by this policy.

It is further agreed that the Limits if Insurance of the “retained limit” shall not be reduced by the percentage of the
“insured” interest in said Joint Venture and our liability shall be excess of the sum of

                                   1. The limits of underlying “retained limits”, and
                                   2. The limits of any “other insurance”.


All other terms and conditions of this policy remain unchanged.




                                                                                                  Authorized Agent
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 152 of 437 Page ID
                                       #:184
                                     MANUFACTURE OF DRUGS EXCLUSION

 Named Insured                                                                        Endorsement Number

 McKesson Corporation                                                                 21
 Policy Symbol              Policy Number          Policy Period                      Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 - 07/01/2011            07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section V. EXCLUSIONS is amended to include the following additional exclusion.

    This insurance does not apply to any liability arising out of the manufacture of drugs, including prescription and over
    the counter drugs, by or on behalf of the Insured”.


    For the purposes of this exclusion, the term manufacture shall not include packaging or labeling of drugs.




All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




CC-1E15
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 153 of 437 Page ID
                                       #:185
ANNUAL PERIOD EXTENSION - NATURAL DISASTER OR OTHER CATASTROPHE

 Named Insured                                                                            Endorsement Number

 McKesson Corporation                                                                     22
 Policy Symbol              Policy Number            Policy Period                        Effective Date of Endorsement

 XOO                        G24910179                07/01/2010 - 07/01/2011              07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

         In the event of a natural disaster or other catastrophe that prevents all written, telephonic and electronic
         communication between us and the Named Insured at the expiration of the “policy period”, the “policy period” will
         automatically be extended until the earlier of the two following times:
              1. thirty (30) calendar days from the original expiration date of such “policy period”; or
              2. fourteen (14) calendar days after written, telephonic or electronic communication between us and the
                  Named Insured is once again possible.

         The additional premium for such extension will be calculated on a pro-rata basis. Such extension will be
         cancelled automatically retroactive to its inception if the additional premium or proof of payment thereof is not
         received by us within thirty (30) calendar days following the earlier of 1. or 2. above.

         Nothing in this endorsement will operate to increase or reinstate the Limits of Liability as stated in the
         Declarations.

All other terms and conditions of this policy remain unchanged.

                                                                     ________________________________
                                                                     Authorized Agent
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 154 of 437 Page ID
                                       #:186
                             RETAINED LIMIT AMENDATORY ENDORSEMENT

 Named Insured                                                                        Endorsement Number

 McKesson Corporation                                                                 23
 Policy Symbol              Policy Number           Policy Period                     Effective Date of Endorsement

 XOO                        G24910179               07/01/2010 - 07/01/2011           07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

With respect to those coverages listed in the Schedule of Retained Limits in this endorsement only, the following shall
apply:

1. The preamble in the policy is deleted and replaced with the following:

    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties
    and what is and is not covered.

    Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
    other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to
    the company providing this insurance.

    Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII. DEFINITIONS.

    We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
    Schedule of Retained Limits attached to this policy, and in return for the payment of premium and subject to its terms,
    conditions, and limits of insurance of this policy, agree with you as follows:

2. Paragraph A., of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, is deleted and replaced with the
   following:

    A. We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
       “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
       insurance applies:

         1. When the applicable limits listed on the Schedule of Retained Limits, have been exhausted by payment of
            “loss”; or
         2. When damages sought would be covered under any “other insurance” but are not covered by that insurance
            because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss” covered under
            such “other insurance”.

The defense and supplemental payment expenses will be included within the “retained limit” and within the applicable
Limits of Insurance of this policy. Any such payment we make shall reduce the Limits of Insurance. Provided, however,
that if the “retained limit” is specifically designated in the Schedule of Retained Limits as not including defense and/or
supplemental payment expenses, then solely with respect to coverage afforded by this policy that is subject to such
“retained limit”, such defense and/or supplemental payment expenses shall be in addition to the applicable Limits of
Insurance of this policy and any such payment we make shall not reduce the Limit of Insurance of this policy.

3. Paragraph E. of Section IV. LIMITS OF INSURANCE. is deleted and replaced with the following:

    E. If the applicable “retained limits” listed on the Schedule of Retained Limits have been:
       1. Reduced by the payments of “loss” covered by this policy then this policy will be excess of the remaining
            underlying “retained limits”; or

         2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as primary
            insurance, subject to the terms, conditions and limitations of the policy.
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 155 of 437 Page ID
                                                 #:187
4. Exclusions A., I. and N. of Section V. EXCLUSIONS are deleted, unless replaced or amended by separate
    endorsement excluding or limiting coverage for Aircraft or watercraft (Exclusion A.), Employer’s Liability (Exclusion I.),
    or Liquor Liability (Exclusion N.).

5. Conditions A., C., and I. and Paragraph 3. only of Condition N. of Section VI. CONDITIONS are deleted and replaced
   with the following:

    A. Appeals

         In the event you elect not to appeal a judgment in excess of the “retained limits” or “other insurance”, we may
         elect to appeal. If we elect to appeal, we will be liable for, in addition to the applicable Limits of Insurance of this
         policy, all court costs, expenses incurred and interest on that amount of any judgment that does not exceed the
         applicable Limits of Insurance shown in the Declarations related to such an appeal, subject to the limitations set
         forth in Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS.

    C. Bankruptcy

         Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. This
         policy will not drop down or replace the “retained limits”, but will apply as if the “retained limits” are fully available
         and collectible and we will not assume any obligation under “retained limits”.

    I.   Maintenance of “Underlying Insurance” is deleted.

    N. Transfer of Rights of Recovery Against Others to Us

         3. If you waive any right of recovery against a specific person or organization for damages as required under an
            “insured contract”, we will also waive any such rights we may have against such person or organization
            provided that the “bodily injury” or “property damage” occurs subsequent to the execution of the “insured
            contract”.

6. Definitions P., and V. of Section VII. DEFINITIONS are deleted and replaced with the following:

    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by this
       policy. “Other insurance” does not include any policy of insurance specifically purchased to be excess of this
       policy and providing coverage that this policy also provides.

    V. “Retained limit” means the total applicable self-insured limits listed in the Schedule of Retained Limits in this
       endorsement below. The “retained limits” will apply whether or not there is any available “other insurance”. If there
       is “other insurance” applicable to a “loss”, amounts received through such “other insurance” for payment of the
       “loss” may be applied to reduce or exhaust the “retained limit”.

7. Definition Y. of Section VII. DEFINITIONS (“Underlying insurance”) is deleted.

                                                 Schedule of Retained Limits

          Coverage(s)                                                          Retained
                                                                               Limit
          General Liability                                                    $5,000,000      Each Occurrence
                                                                               $7,500,000      General Aggregate
          Products Liability                                                   $5,000,000      Each Occurrence
                                                                               $5,000,000      Aggregate
          Auto Liability                                                       $5,000,000      Each Occurrence

All other terms and conditions of this policy remain unchanged.

                                                                     ________________________________
                                                                     Authorized Agent
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 156 of 437 Page ID
                                       #:188
    PERSONAL INJURY DEFINITION AMENDED TO INCLUDE DISCRIMINATION

 Named Insured                                                                         Endorsement Number

 McKesson Corporation                                                                  24
 Policy Symbol              Policy Number          Policy Period                       Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 - 07/01/2011             07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Section VII, DEFINITIONS, Part R. “Personal and advertising injury” is deleted and replaced with the following:

    R. “Personal and advertising injury” means injury, including consequential “bodily injury,” arising out of one or more
       of the following offenses:

    1. False arrest, detention or imprisonment;
    2. Malicious prosecution;
    3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling or
       premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
    4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
       disparages a person’s or organization’s goods, products or services;
    5. Oral or written publication, in any manner, of material that violates a person’s right of privacy;
    6. Discrimination or humiliation on account of religion, age, sex, handicap, appearance, health, mental disorder,
       marital status, race, color, creed or national origin but only is such discrimination or humiliation is:
            a. Not intentionally committed by the “insured,”
            b. Not committed by, at the direction of, or with the knowledge of you and/or any of your executive officers or
                directors,
            c. Not directly or indirectly related to the employment of the person or persons by you, and
            d. Not in violation of any provision(s) of the Americans with Disabilities Act (including but not limited to any
                amendments or revisions thereto and any rules or regulation promulgated thereunder) or any similar
                common or statutory law,
    7. The sue of another’s advertising idea in your “advertisement,” or
    8. Infringing upon another’s copyright, trade dress or slogan in your “advertisement.”


All other terms and conditions of the policy remain unchanged.




                                                                                      Authorized Agent




CC1E15
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 157 of 437 Page ID
                                        #:189
                                  NEWLY ACQUIRED ENTITY ENDORSEMENT
                                             [Revenue and Timeframe Parameters]
  Named Insured                                                                           Endorsement Number

  McKesson Corporation                                                                    25
  Policy Symbol              Policy Number            Policy Period                       Effective Date of Endorsement

  XOO                        G24910179                07/01/2010 - 07/01/2011             07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          This endorsement modifies insurance provided under the following:

                                          COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION II, WHO IS AN INSURED, Section B.5. is deleted and replaced with the following:


5.      Any organization(s) you newly acquire or form, other than a partnership or joint venture, and over which you
maintain ownership or majority interest, will qualify as a Named Insured; subject to the following:

a.       at the time of acquisition, inception of control or formation, (a) the annual gross revenues of the organization
newly acquired, controlled or formed by you do not exceed $500,000,000 and (b) the operations of any organization
newly acquired, controlled or formed by you are not materially different from your operations prior to such acquisition,
formation or merger, then coverage under this endorsement shall apply automatically from the date of acquisition,
inception of control or formation, with no additional premium charge, provided that you notify us within 90 days of such
acquisition, inception of control or formation.

b.      If, at the time of acquisition, inception of control or formation (a) the annual gross revenues of the organization
newly acquired, controlled or formed by you do exceed $500,000,000 or (b) the operations of any organization newly
acquired, controlled or formed by you are materially different from your operations prior to such acquisition, formation or
                                                                     th
merger, then coverage under this policy applies only until the 90 day after you acquire, take control of or form the
organization, or the end of the ”policy period,” whichever is earlier.

c.       For any organization covered by paragraph b. above, coverage will expire on the 90th day after you acquire, take
control of or form the organization, or the end of the ”policy period,” whichever is earlier, unless, within the 90 day period,
you request us to include such organization as a Named Insured, and we agree to do so.

d.      We may, at our option, make an additional premium charge for any organization that you acquire, take control of
or form during the “policy period,” when that organization is not automatically covered in 5 .a. above.

e.      Coverage does not apply to any liability arising out of an “occurrence” or offense committed before you acquire,
take control of or form any organization covered by this endorsement; and


Notwithstanding anything to the contrary contained above, coverage does not apply to any liability arising out of the
conduct of any current, past, or newly acquired or formed partnership or joint venture that is not stated in the Declarations
of this policy as a Named Insured.




All other terms and conditions of the policy remain unchanged.


                                                                                                 Authorized Agent

CC-1E15
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 158 of 437 Page ID
                                       #:190
                          COVERAGE TERRITORY DEFINITION AMENDMENT

 Named Insured                                                                        Endorsement Number

 McKesson Corporation                                                                 26
 Policy Symbol              Policy Number          Policy Period                      Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 - 07/01/2011            07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII., DEFINITIONS, part D. “Coverage territory” is deleted and replaced with the following:


D. “Coverage territory” means anywhere in the world.



All other terms and conditions of this policy remain unchanged.




                                                                         Authorized Agent




CC-1E15
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 159 of 437 Page ID
                                        #:191
                               DISCLOSURE PURSUANT TO TERRORISM RISK
                                           INSURANCE ACT
  Named Insured                                                                                 Endorsement Number

  McKesson Corporation                                                                          27
  Policy Symbol              Policy Number               Policy Period                          Effective Date of Endorsement

  XOO                        G24910179                   07/01/2010 to 07/01/2011               07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% of that portion of the amount of such insured losses that
exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist acts
certified under the Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1 through
December 31), the Treasury shall not make any payment for any portion of the amount of such losses that
exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible under
the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $30,952.




                                                                         ____________________________________________
                                                                                   Authorized Agent




                          Includes copyrighted material of Insurance Services office, Inc., with its permission
TRIA11b (1/08)
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 160 of 437 Page ID
                                        #:192
                     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

  Named Insured                                                                                     Endorsement Number

  McKesson Corporation                                                                              28
  Policy Symbol              Policy Number                 Policy Period                            Effective Date of Endorsement

  XOO                        G24910179                     07/01/2010 - 07/01/2011                  07/01/2010
  Issued By (Name of Insurance Company)

  ACE Property And Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a Program Year (January 1 through December 31) and we have met our insurer
   deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
   subject to pro rata allocation in accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in concurrence with
   the Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the
   federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a
   “certified act of terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the United
       States or to influence the policy or affect the conduct of the United States Government by coercion.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other
   insurance” due to any exclusion or exclusions contained therein or because of the exhaustion of the
   aggregate limits of insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                    “Certified act of terrorism retained limit” $5,000,000.
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses
       that you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of
       terrorism”, which is covered by this policy but not covered by the “underlying insurance” or any “other
       insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein or
       because of the exhaustion of the aggregate limit of insurance. “Certified act of terrorism” does not include
       any costs of investigation, settlement or defense and such costs shall not erode the “certified act of
       terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense Provisions and Supplement Payments is
       amended as follows:
          a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying
             insurance” or “other insurance” applies due to any exclusion or exclusions contained therein or
             because of the exhaustion of the aggregate limit of insurance, we shall not be called upon to assume
             charge of the investigation, settlement or defense of such “suit” against the “insured” seeking
             damages on account of “bodily injury”, “property damage”, “personal or advertising injury”, or injury or
             damage to the environment arising directly or indirectly out of a “certified act of terrorism”. However,
             we shall have the right and be given the opportunity to be associated in the defense and trial of any
             such “suit” relative to any “certified act of terrorism” which in our opinion may create liability on our
             part under the terms of this policy.

XS23669 (01/2008)                 Includes copyrighted material of Insurance Services office, Inc., with its permission             Page 1 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 161 of 437 Page ID
                                                  #:193
       b. We shall have no obligation to defend the “insured” in such “suit” until the “insured’s” losses, which
            exclude any costs of investigation, settlement or defense have exceeded the “certified act of terrorism
            retained limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will
            assume charge of the settlement or defense of any such “suit”. We may make such investigation as
            we require and effect settlement of any “suit” so defended.
        c. We shall not be obligated to defend any “suit” after the applicable limits of this policy have been
           exhausted.



All other terms and conditions of this policy remain unchanged.




                                                                                        Authorized Representative




XS-23669 (01/2008)        Includes copyrighted material of Insurance Services office, Inc., with its permission     Page 2 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 162 of 437 Page ID
                                      #:194
                CALIFORNIA CHANGES - CANCELLATION, NONRENEWAL AND
                             STATE REQUIRED CONDITIONS
Named Insured                                                                                       Endorsement Number

McKesson Corporation                                                                                29
Policy Symbol              Policy Number                   Policy Period                            Effective Date of Endorsement

XOO                        G24910179                       07/01/2010 - 07/01/2011                  07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY
                                                  EXCESS LIABILITY POLICY
                                            EXCESS LIABILITY CATASTROPHE POLICY

   A. The Cancellation Condition is replaced by the following:
        1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
           advance written notice of cancellation.
        2. All Policies In Effect For 60 Days Or Less
            If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
            issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
            shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
            for cancellation, at least:
            a. 10 days before the effective date of cancellation if we cancel for:
                (1) Nonpayment of premium; or
                (2) Discovery of fraud by:
                   (a) Any insured or his or her representative in obtaining this insurance; or
                   (b) You or your representative in pursuing a claim under this policy.
            b. 30 days before the effective date of cancellation if we cancel for any other reason.
        3. All Policies In Effect For More Than 60 Days
            a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
               cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
               following:
                (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                    current policy term covering the same risks.
                (2) Discovery of fraud or material misrepresentation by:
                    (a) Any insured or his or her representative in obtaining this insurance; or
                    (b) You or your representative in pursuing a claim under this policy.
                (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                    law, having as one of its necessary elements an act which materially increases any of the risks
                    insured against.
                (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                    regulations establishing safety standards, by you or your representative, which materially increase
                    any of the risks insured against.
                (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                    by you as a condition of policy issuance, or which were conditions precedent to our use of a
                    particular rate or rating plan, if that failure materially increases any of the risks insured against.
                (6) A determination by the Commissioner of Insurance that the:

   XS-1V12a (07/04)                        Reprinted with permission of Insurance Services Office                                   Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 163 of 437 Page ID
                                   #:195

             (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                  financial integrity or solvency; or
             (b) Continuation of the policy coverage would:
                 (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
              enterprise, which results in a materially added, increased or changed risk, unless the added,
              increased or changed risk is included in the policy.
    4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
    5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
       refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
       cancellation will be effective even if we have not made or offered a refund.
    6. If notice is mailed, proof of mailing will be sufficient proof of notice.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
              underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
              replaced without lapse.
         (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
              policies based on an evaluation obtained from a recognized financial rating organization.
       b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
          first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
              discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
              Paragraph 3.a.
B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.
      We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
      address shown in the policy.




                                                                                         Authorized Agent




XS-1V12a (07/04)               Reprinted with permission of Insurance Services Office                        Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 164 of 437 Page ID
                                       #:196
                                         AMENDMENT OF WHO IS AN INSURED

 Named Insured                                                                           Endorsement Number

 McKesson Corporation                                                                    30
 Policy Symbol              Policy Number             Policy Period                      Effective Date of Endorsement

 XOO                        G24910179                 07/01/2010 - 07/01/2011            07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Section II WHO IS AN INSURED Paragraph B. is hereby amended to add the following:

7. Any person or organization you become obligated to include as an additional “insured” under the policy, as a result of
any contract or agreement you enter into which requires you to furnish insurance to that person or organization, but only
with respect to liability for “bodily injury”, “property damage”, or “personal and advertising injury” arising out of your
operations or premises owned by or rented to you.

However, the insurance provided by this endorsement will not be broader than the coverage provided by this policy.

All other terms and conditions of this policy remain unchanged.

                                                                      ________________________________
                                                                      Authorized Agent
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 165 of 437 Page ID
                                        #:197
                            PERMISSIVE USE OF AUTOMOBILE

        Named Insured:                                                            Endorsement Number:

        McKesson Corporation                                                      31
        Policy                                                                    Effective Date of
        Symbol       Policy Number              Policy Period                     Endorsement

        XOO           G24910179           07/01/2010 – 07/01/2011                 07/01/2010
        Issued By (Name of Insurance Company)

        ACE Property And Casualty Insurance Company


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:
                               COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION II. WHO IS AN INSURED Paragraph B. is amended to include the following:

    7. Any person while using with your permission a covered "auto" you own, hire or borrow except:
       a. The owner or anyone else from whom you hire or borrow a covered "auto". This exception does not
           apply if the covered "auto" is a trailer connected to a covered "auto" you own.
       b. Your "employee" if the covered "auto" is owned by that "employee" or a member of his or her
           household.
       c. Someone using a covered "auto" while he or she is working in a business of selling, servicing,
           repairing, parking or storing "autos" unless that business is yours.
        d.   Anyone other than your "employees", partners (if you are a partnership) , members (if you are a
           limited liability company) , or a lessee or borrower or any of their "employees", while moving property
           to or from a covered "auto".
        e. A partner (if you are a partnership) , or a member (if you are a limited liability company) for a covered
           "auto" owned by him or her or a member of his or her household.

All other terms and conditions of this policy remain unchanged.

                                                                  ________________________________
                                                                  Authorized Agent
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 166 of 437 Page ID
                                   #:198


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           32
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24910179              07/01/2010 – 07/01/2011         07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:

                   Endorsement 18 – Trailing Retention Endorsement is deleted and replaced with
                    Endorsement 33 – Trailing Retention Endorsement
                   Endorsement 34 – Non-Contributory Endorsement for Additional Insureds is
                    added
                   Revised Schedule of Endorsements
                   Revised Schedule of Underlying


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 167 of 437 Page ID
                                  #:199

                                 Trailing Retention Endorsement
                                   (No Underlying Insurance)
 Named Insured:                                                                 Endorsement Number:

 McKesson Corporation                                                           33
 Policy                                                                         Effective Date of
 Symbol       Policy Number              Policy Period                          Endorsement

 XOO           G24910179              07/01/2010 – 07/01/2011                   07/01/2010
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company

       Insert the policy number. The remainder of the information is to be completed only when this
                     endorsement is issued subsequent to the preparation of the policy.

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                   This endorsement modifies insurance provided under the following:
                        COMMERCIAL UMBRELLA LIABILITY POLICY

                                                SCHEDULE
 Trailing Retention – Products & Completed Operations: $ 500,000            Each Occurrence
 Aggregate Trailing Retention:    $ Not Applicable


 Section IV. LIMITS OF INSURANCE is amended as follows:
 With respect to the application of part E. of Section IV., LIMITS OF INSURANCE, that relates to the
 reduction or exhaustion of the aggregate limits of liability under any “retained limit” by reason of “loss”
 paid thereunder, this policy is amended as follows:
 A. If the aggregate limits of liability under any “retained limit” are reduced or exhausted solely by reason
    of “loss” paid thereunder arising out of “bodily injury,” “personal and advertising injury,” or “property
    damage” which takes place during our “policy period,” then this policy shall:
     1. In the event of reduction, pay the excess of the reduced underlying limit; but only in excess of the
        amount of the “trailing retention” and subject to the “aggregate trailing retention” as stated in the
        Schedule above.
     2. In the event of exhaustion continue in force, but only for any excess above the amount of the
        “trailing retention” and subject to the “aggregate trailing retention” as stated in the Schedule
        above.
 Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, Part A is amended to read as follows:
 1. With respect to any “occurrence” covered by the “retained limit” listed in the schedule of “retained
    limit” or any “other insurance” to which this policy applies, whether the aggregate limit of said
    “retained limit” or “other insurance” is exhausted or not, we shall not be called upon to assume charge
    of the investigation, settlement or defense of any “suit” brought against the “insured,” but we shall
    have the right and be given the opportunity to be associated in the defense and trial of any “suits”
    relative to any “occurrence” which, in our opinion, may create liability on the part of us under the
    terms of the policy.
 2. With respect to any “occurrence” not covered by the “retained limit” or any “other insurance” but
    covered by the terms and conditions of this policy, we shall defend such “suit” against the “insured”
    seeking damages on account of “bodily injury,” “personal and advertising injury,” or “property
    damage” and we may make such investigation and effect settlement of any “suit” so defended.
    Provided, however, we shall have no obligation to defend until the “insured” losses have exceeded
    the “trailing retention” amount set out in the Schedule above.
 CC1E15                                                                                     Page 1 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 168 of 437 Page ID
                                  #:200

     Furthermore, we shall not be obligated to defend any “suit” after the applicable limits of this policy
     have been exhausted.


 Section VII. DEFINITIONS, is amended as follows:
 The following Definitions are added:
 “Trailing retention” means the amount shown in the Schedule above, which is the amount in excess of the
 reduced or exhausted limit of “retained limit” you will pay in the settlement of any claim or “suit” to which
 this policy applies. Our policy does not apply until you have paid the “trailing retention.”
 “Aggregate trailing retention” means the amount shown in the Schedule above which is the most you will
 pay for the sum of all “trailing retention” amounts.


 All other terms and conditions of this policy remain unchanged.




                                                                    Authorized Agent




 CC1E15                                                                                      Page 2 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 169 of 437 Page ID
                                  #:201

                  Non-Contributory Endorsement for Additional Insureds
 Named Insured:                                                                              Endorsement Number:

 McKesson Corporation                                                                        34
 Policy                                                                                      Effective Date of
 Symbol       Policy Number                     Policy Period                                Endorsement

 XOO           G24910179              07/01/2010 – 07/01/2011                                07/01/2010
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company

        Insert the policy number. The remainder of the information is to be completed only when this
                      endorsement is issued subsequent to the preparation of the policy.

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:
                            COMMERCIAL UMBRELLA LIABILITY POLICY

                                                         Schedule
 Organization                                                                Additional Insured Endorsement

 (If no information is filled in, the schedule shall read: “All persons or entities added as additional insureds
 through an endorsement with the term “Additional Insured” in the title)


 For organizations that are listed in the Schedule above that are also an Additional Insured under an
 endorsement attached to this policy, the following is added to Section VI. CONDITIONS Paragraph J.
 Other Insurance

          If “other insurance” is available to an “insured” we cover under any of the endorsements listed or
          described above (the “Additional Insured”) for a “loss” we cover under this policy, this insurance
          will apply to such “loss” on a primary basis and we will not seek contribution from the “other
          insurance” available to the Additional Insured. Your “retained limit” still applies to such “loss”.




 All other terms and conditions of this policy remain unchanged.




                                                                             Authorized Agent
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 170 of 437 Page ID
                                   #:202


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           35
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24910179              07/01/2010 – 07/01/2011         07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:

                   Endorsement 19 – Named Insured Endorsement is deleted and replaced with
                    Endorsement 36 – Named Insured Endorsement


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 171 of 437 Page ID
                                       #:203

                                            NAMED INSURED ENDORSEMENT

 Named Insured                                                                    Endorsement Number

 McKesson Corporation                                                             36
 Policy Symbol              Policy Number          Policy Period                  Effective Date of Endorsement

 XOO                        G24910179              07/01/2010 to 07/01/2011       07/01/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as Named
Insureds:

 McKesson Corporation
 McKesson Specialty Prescription Services (Atlantic) Corporation
 3087601 Nova Scotia Company
 A.L.I. Holdings LLC
 A.L.I. Technologies (Deutschland) GmbH
 A.L.I. Technologies (Europe) B.V.
 Beldere Corporation*
 California Golden State Finance Company
 Cancer Clinics of Excellence LLC (McKesson ownership is 27.5%)
 CGSF Funding Corporation
 City Properties, S.A. (20%)*
 Clinique Sante Corporation
 CPG Industries, Inc.
 Crocker Plaza Company
 Cypress Medical Products LLC
 D&K Healthcare Resources LLC
 D&K Pharmacy Solutions, Inc.
 Diversified Healthcare, LLC
 Edwards Medical Supply, Inc.
 FAR-SUR
 Fastpro International, Inc.
 Fitness2Live (UK) Limited
 Fitness2Live Pty Limited
 Foremost de Venezuela, S.A. (Forvensa) (40% owned by McKesson Corp., 60% by City Property)*
 Foremost Iran Corporation*
 Foremost Shir, Inc.*
 Foremost Tehran, Inc.*
 Golden State Corporate Services LLC




XS-24545 (03/08)                                                                                              Page 1 of 4
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 172 of 437 Page ID
                                       #:204
 Golden State Insurance Company Limited
 HBOC Medical Ltd. *
 Health Mart Systems, Inc.
 Health Nexus LLC (McKesson owns 34.039%)
 HF Land Company
 Intercal, Inc. (15% owned by McKesson Corp.)
 Jaron, Inc.
 Jewett Drug LLC
 KWS & P, Inc.
 KWS & P/SFA, Inc.
 McKesson (Shanghai) Trading Co., Ltd.
 McKesson Asia-Pacific Pty Limited
 McKesson Automation Canada Corporation
 McKesson Automation Inc.
 McKesson Automation Systems Inc.
 McKesson Canada Corporation***
 McKesson Canada Support Services Corporation
 McKesson Capital Funding Corporation
 McKesson Capital LLC
 McKesson Central Fill LLC
 McKesson China Holdings S.a.r.l.
 McKesson Financial Holdings II Limited
 McKesson Financial Holdings Limited
 McKesson Foundation Inc.
 McKesson Funding Company of Canada
 McKesson Health Solutions Holdings LLC
 McKesson Health Solutions LLC
 McKesson Health Solutions Puerto Rico Inc.
 McKesson Health Solutions Texas Inc.
 McKesson High Volume Solutions Inc.
 McKesson Information Solutions Canada Company
 McKesson Information Solutions Capital S.a.rl.
 McKesson Information Solutions Finance S.a.r.l.
 McKesson Information Solutions France SAS
 McKesson Information Solutions Holdings France S.a.r.l.
 McKesson Information Solutions Holdings I SRL***
 McKesson Information Solutions Holdings S.a.r.l.
 McKesson Information Solutions I SRL***
 McKesson Information Solutions Netherlands B.V.
 McKesson Information Solutions Sweden AB
 McKesson Information Solutions UK Limited
 McKesson International Capital S.a.r.l.
 McKesson International Finance S.a.r.l.
 McKesson International Holdings II S.a.r.l.
 McKesson International Holdings III S.a.r.l.



XS-24545 (03/08)                                                           Page 2 of 4
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 173 of 437 Page ID
                                      #:205
 McKesson International Holdings IV S.à.r.l.
 McKesson International Holdings Limited
 McKesson International Holdings LLC
 McKesson International Holdings S.a.r.l.
 McKesson International Holdings SRL***
 McKesson International Holdings V S.a.r.l.
 McKesson International Holdings VII S.à.r.l.
 McKesson International LLC
 McKesson International Netherlands B.V.*
 McKesson International Netherlands II B.V.*
 McKesson International S.à.r.l.
 McKesson International SRL***
 McKesson International Sweden I AB
 McKesson International Sweden II AB
 McKesson International Sweden III AB
 McKesson International Topholdings S.a.r.l.
 McKesson Ireland Limited
 McKesson Israel Ltd.
 McKesson Medical Imaging Company
 McKesson Medical-Surgical FDT Inc.
 McKesson Medical-Surgical Holdings Inc.
 McKesson Medical-Surgical Inc.
 McKesson Medical-Surgical International Limited
 McKesson Medical-Surgical Medimart Inc.
 McKesson Medical-Surgical Minnesota Inc.
 McKesson Medical-Surgical Minnesota Supply Inc.
 McKesson Nederland B.V.
 McKesson New Zealand Limited
 McKesson Pharmaceutical Holdings LLC
 McKesson Pharmacy Optimization LLC
 McKesson Pharmacy Systems Canada ULC (formerly NDCHealth Pharmacy Systems and Services ULC)
 McKesson Pharmacy Systems LLC
 McKesson Plasma and Biologics LLC
 McKesson Property Company, Inc.
 McKesson Specialty Arizona Inc.
 McKesson Specialty Care Distribution Corporation
 McKesson Specialty Care Distribution Joint Venture L.P.****
 McKesson Specialty Corporation
 McKesson Specialty Distribution LLC
 McKesson Specialty Holdings LLC
 McKesson Specialty Prescription Services (B.C.) Corporation
 McKesson Specialty Prescription Services Corporation
 McKesson Technologies Inc.(formerly named Per-Se Technologies Inc.)
 McKesson Transportation Systems, Inc.
 McQueary Bros. Drug Company LLC



XS-24545 (03/08)                                                                           Page 3 of 4
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 174 of 437 Page ID
                                      #:206
 Medcon Systems (1993)*
 Medcon UK Limited
 Medical & Vaccine Products, Inc.
 Medical Imaging SRL
 Moore Medical LLC
 MSA Products LLC
 myhca, inc.
 Nadro S.A. de C.V.***
 Nadro Services, S. de R.L. de C.V.
 National Oncology Alliance, Inc.
 NDCHealth Corporation
 NDCHealth Pharmacy Systems and Services, Inc.
 Northstar Healthcare Holdings Limited
 Northstar Healthcare Limited
 Northstar Rx LLC
 Oncology Holdings II, Inc.
 Oncology Holdings, Inc.
 Oncology Therapeutics Network Corporation
 OnMark, Inc.
 OTN Generics, Inc.
 OTN Participant, Inc.
 Parata Systems, LLC (owned 39.06%)
 Per-Se Technologies Canada, Inc.*
 Pharmessor Group Corporation
 Podiatry Online, Inc.
 Proventy
 PST Services, Inc.
 Purchasing Alliance for Clinical Therapeutics, LLC
 S.K.U., Inc. (50%)**
 San Bruno Mountain Ltd. (McKesson ownership is 5%)*
 Sterling Medical Services, LLC
 Strategic Health Alliance II, Inc.
 Strategic Health Alliance Management Corp.
 Titus Home Health Care LLC
 VC Services, Inc.
 Visitaction Associates (Mckesson ownership 50%)*
 Walsh Distribution, LLC
 Walsh Healthcare Solutions LLC
 Zee Medical Canada Corporation
 Zee Medical, Inc.




                                                                   Authorized Agent




XS-24545 (03/08)                                                            Page 4 of 4
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 175 of 437 Page ID
                                  #:207
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 176 of 437 Page ID
                                   #:208


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           37
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24910179              07/01/2010 – 07/01/2011         07/01/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:

                   Endorsement 31 – Permissive Use Of Automobile is deleted and replaced with
                    Endorsement 38 – Automobile Liability Limitation Endorsement
                   Endorsement 34 – Non-Contributory Endorsement For Additional Insureds is
                    deleted and replaced with Endorsement 39 – Non-Contributory Endorsement For
                    Additional Insureds


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 177 of 437 Page ID
                                  #:209

                        Automobile Liability Limitation Endorsement
 Named Insured:                                                                 Endorsement Number:

 McKesson Corporation                                                           38
 Policy                                                                         Effective Date of
 Symbol       Policy Number              Policy Period                          Endorsement

 XOO           G24910179              07/01/2010 – 07/01/2011                   07/01/2010
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                   This endorsement modifies insurance provided under the following:
                        COMMERCIAL UMBRELLA LIABILITY POLICY

 Automobile Liability

 Coverage for “bodily injury” or “property damage” associated with automobiles is listed in the “Scheduled
 of Retained Limits,” on the Retained Limit Amendatory Endorsement. Coverage under this policy for such
 “bodily injury” or “property damage” will follow the terms, definitions, conditions and exclusions of Old
 Republic Insurance Company, Policy #MWTB20990 and Old Republic Insurance Company of Canada
 Policy #CTB20990 subject to the “policy period,” limits of insurance, premium and all other terms,
 definitions, conditions and exclusions of this policy. In no event will the coverage provided by this policy
 be broader than the coverage provided by Old Republic Insurance Company, Policy #MWTB20990 and
 Old Republic Insurance Company of Canada Policy #CTB20990.



 All other terms and conditions of this policy remain unchanged.




                                                                   Authorized Agent
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 178 of 437 Page ID
                                  #:210

                Non-Contributory Endorsement for Additional Insureds
 Named Insured:                                                                   Endorsement Number:

 McKesson Corporation                                                             39
 Policy                                                                           Effective Date of
 Symbol       Policy Number               Policy Period                           Endorsement

 XOO           G24910179              07/01/2010 – 07/01/2011                     07/01/2010
 Issued By (Name of Insurance Company)
 ACE Property And Casualty Insurance Company


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                  This endorsement modifies insurance provided under the following:
                        COMMERCIAL UMBRELLA LIABILITY POLICY



 For any person or organization qualifying as an “insured” under Section II WHO IS AN INSURED,
 Paragraph B.7. (as added by endorsement to this policy) the following is added to
 Section VI. CONDITIONS Paragraph J. Other Insurance

         If “other insurance” is available to an “insured” we cover under any of the endorsements listed or
         described above (the “Additional Insured”) for a “loss” we cover under this policy, this insurance
         will apply to such “loss” on a primary basis and we will not seek contribution from the “other
         insurance” available to the Additional Insured. Your “retained limit” still applies to such “loss” and
         any payments you receive from “other insurance” will not erode your “retained limit”.




 All other terms and conditions of this policy remain unchanged.




                                                                    Authorized Agent
 Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 179 of 437 Page ID
                                   #:211


                                           AMENDATORY ENDORSEMENT

Named Insured                                                                   Endorsement Number

McKesson Corporation                                                           40
Policy Symbol           Policy Number          Policy Period                   Effective Date of Endorsement

XOO                     G24910179              07/01/2010 – 07/01/2011         11/16/2010
Issued By (Name of Insurance Company)

ACE Property And Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:


                                        COMMERCIAL UMBRELLA LIABILITY POLICY



          It is understood and agreed that this policy is amended per the following:

                   Endorsement 41 – Clinical Trials Exclusion Endorsement With Exception added.


          All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent




          CC1E15
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 180 of 437 Page ID
                                  #:212

           CLINICAL TRIALS EXCLUSION ENDORSEMENT WITH EXCEPTION

 Named Insured:                                                                  Endorsement Number:

 McKesson Corporation                                                            41
 Policy                                                                          Effective Date of
 Symbol       Policy Number               Policy Period                          Endorsement

 XOO           G24910179           07/01/2010 – 07/01/2011                       11/16/2010
 Issued By (Name of Insurance Company)

 ACE Property And Casualty Insurance Company

       Insert the policy number. The remainder of the information is to be completed only when this
                     endorsement is issued subsequent to the preparation of the policy.

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                   This endorsement modifies insurance provided under the following:
                        COMMERCIAL UMBRELLA LIABILITY POLICY


 The following exclusion is added to the policy:

 This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury”
 arising out of a “clinical trial”. However, this exclusion does not apply to late phase trial services,
 otherwise referred to as Phase IV, and provided by McKesson Specialty Canada.

 “Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted
 for the purpose of testing or experimenting with a device, drug, technique, treatment, intervention,
 procedure, method, or diagnosis.

 All other terms and conditions of this policy remain unchanged.




                                                                    Authorized Agent
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 181 of 437 Page ID
                                  #:213




                       EXHIBIT C
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 182 of 437 Page ID
                                  #:214
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 183 of 437 Page ID
                                  #:215
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 184 of 437 Page ID
                                  #:216
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 185 of 437 Page ID
                                  #:217
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 186 of 437 Page ID
                                  #:218
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 187 of 437 Page ID
                                  #:219
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 188 of 437 Page ID
                                  #:220
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 189 of 437 Page ID
                                  #:221
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 190 of 437 Page ID
                                  #:222
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 191 of 437 Page ID
                                  #:223
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 192 of 437 Page ID
                                  #:224
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 193 of 437 Page ID
                                  #:225
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 194 of 437 Page ID
                                  #:226
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 195 of 437 Page ID
                                  #:227
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 196 of 437 Page ID
                                  #:228
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 197 of 437 Page ID
                                  #:229
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 198 of 437 Page ID
                                  #:230
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 199 of 437 Page ID
                                  #:231
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 200 of 437 Page ID
                                  #:232
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 201 of 437 Page ID
                                  #:233
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 202 of 437 Page ID
                                  #:234
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 203 of 437 Page ID
                                  #:235
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 204 of 437 Page ID
                                  #:236
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 205 of 437 Page ID
                                  #:237
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 206 of 437 Page ID
                                  #:238
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 207 of 437 Page ID
                                  #:239
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 208 of 437 Page ID
                                  #:240
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 209 of 437 Page ID
                                  #:241
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 210 of 437 Page ID
                                  #:242
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 211 of 437 Page ID
                                  #:243
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 212 of 437 Page ID
                                  #:244
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 213 of 437 Page ID
                                  #:245
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 214 of 437 Page ID
                                  #:246
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 215 of 437 Page ID
                                  #:247
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 216 of 437 Page ID
                                  #:248
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 217 of 437 Page ID
                                  #:249
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 218 of 437 Page ID
                                  #:250
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 219 of 437 Page ID
                                  #:251
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 220 of 437 Page ID
                                  #:252
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 221 of 437 Page ID
                                  #:253
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 222 of 437 Page ID
                                  #:254
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 223 of 437 Page ID
                                  #:255
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 224 of 437 Page ID
                                  #:256
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 225 of 437 Page ID
                                  #:257
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 226 of 437 Page ID
                                  #:258
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 227 of 437 Page ID
                                  #:259
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 228 of 437 Page ID
                                  #:260
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 229 of 437 Page ID
                                  #:261
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 230 of 437 Page ID
                                  #:262
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 231 of 437 Page ID
                                  #:263
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 232 of 437 Page ID
                                  #:264
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 233 of 437 Page ID
                                  #:265
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 234 of 437 Page ID
                                  #:266
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 235 of 437 Page ID
                                  #:267
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 236 of 437 Page ID
                                  #:268
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 237 of 437 Page ID
                                  #:269
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 238 of 437 Page ID
                                  #:270
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 239 of 437 Page ID
                                  #:271
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 240 of 437 Page ID
                                  #:272
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 241 of 437 Page ID
                                  #:273
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 242 of 437 Page ID
                                  #:274
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 243 of 437 Page ID
                                  #:275
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 244 of 437 Page ID
                                  #:276
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 245 of 437 Page ID
                                  #:277
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 246 of 437 Page ID
                                  #:278
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 247 of 437 Page ID
                                  #:279
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 248 of 437 Page ID
                                  #:280
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 249 of 437 Page ID
                                  #:281
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 250 of 437 Page ID
                                  #:282
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 251 of 437 Page ID
                                  #:283
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 252 of 437 Page ID
                                  #:284
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 253 of 437 Page ID
                                  #:285
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 254 of 437 Page ID
                                  #:286
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 255 of 437 Page ID
                                  #:287
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 256 of 437 Page ID
                                  #:288
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 257 of 437 Page ID
                                  #:289
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 258 of 437 Page ID
                                  #:290
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 259 of 437 Page ID
                                  #:291
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 260 of 437 Page ID
                                  #:292
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 261 of 437 Page ID
                                  #:293
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 262 of 437 Page ID
                                  #:294
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 263 of 437 Page ID
                                  #:295
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 264 of 437 Page ID
                                  #:296
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 265 of 437 Page ID
                                  #:297
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 266 of 437 Page ID
                                  #:298
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 267 of 437 Page ID
                                  #:299
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 268 of 437 Page ID
                                  #:300
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 269 of 437 Page ID
                                  #:301
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 270 of 437 Page ID
                                  #:302
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 271 of 437 Page ID
                                  #:303
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 272 of 437 Page ID
                                  #:304
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 273 of 437 Page ID
                                  #:305
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 274 of 437 Page ID
                                  #:306
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 275 of 437 Page ID
                                  #:307
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 276 of 437 Page ID
                                  #:308
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 277 of 437 Page ID
                                  #:309
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 278 of 437 Page ID
                                  #:310
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 279 of 437 Page ID
                                  #:311
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 280 of 437 Page ID
                                  #:312
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 281 of 437 Page ID
                                  #:313
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 282 of 437 Page ID
                                  #:314
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 283 of 437 Page ID
                                  #:315
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 284 of 437 Page ID
                                  #:316
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 285 of 437 Page ID
                                  #:317




                       EXHIBIT D
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 286 of 437 Page ID
                                  #:318
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 287 of 437 Page ID
                                  #:319
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 288 of 437 Page ID
                                  #:320
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 289 of 437 Page ID
                                  #:321
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 290 of 437 Page ID
                                  #:322
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 291 of 437 Page ID
                                  #:323
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 292 of 437 Page ID
                                  #:324
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 293 of 437 Page ID
                                  #:325
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 294 of 437 Page ID
                                  #:326
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 295 of 437 Page ID
                                  #:327
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 296 of 437 Page ID
                                  #:328
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 297 of 437 Page ID
                                  #:329
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 298 of 437 Page ID
                                  #:330
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 299 of 437 Page ID
                                  #:331
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 300 of 437 Page ID
                                  #:332
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 301 of 437 Page ID
                                  #:333
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 302 of 437 Page ID
                                  #:334
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 303 of 437 Page ID
                                  #:335
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 304 of 437 Page ID
                                  #:336
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 305 of 437 Page ID
                                  #:337
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 306 of 437 Page ID
                                  #:338
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 307 of 437 Page ID
                                  #:339
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 308 of 437 Page ID
                                  #:340
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 309 of 437 Page ID
                                  #:341
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 310 of 437 Page ID
                                  #:342
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 311 of 437 Page ID
                                      #:343




                                      ACE Producer Compensation
                                          Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and policies related to
the payment of compensation to brokers and independent agents. You can obtain that information by accessing
our website at http://www.aceproducercompensation.com or by calling the following toll-free telephone number:
1-866-512-2862.




ALL-20887 (10/06)
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 312 of 437 Page ID
                                        #:344
              ACE GROUP SPECIALTY                                          FORWARD BY FAX, MAIL OR E-MAILTO:
              CLAIMS LOSS NOTIFICATION                                     ACE Excess
              FORM                                                         P.O. Box 5103
                                                                           Scranton, PA 18505-0510
                                                                           Fax No.: (866)635-5687
Today’s Date: 24 July 2012
                                                                           CasualtyRiskExcessFirstNotice@acegroup.com

Notice of: (check all that apply)
      First-Party Claim                          Potential Claim
      Third-Party Claim                          Litigation Initiated

      Other_______________

Insured’s Name & Contact Information
Company Name:          McKesson Corporation                                      Point of Contact:
                       One Post St, 34th Floor
Address:
                       San Francisco CA 94104
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name:          MARSH RISK & INSURANCE SERVICES                           Point of Contact:     Linda Miner
                       345 CALIFORNIA STREET
Address:
                       SAN FRANCISCO CA 94104
Phone Number:

Policy Information

Policy Number:         XOO G24903229                                              Policy Period:     07/01/2012 - 07/01/2013

Limits of Liability:     25,000,000       per      25,000,000              agg    Self-Insured Retention/Deductible:      25,000.00

Loss Information

Date of Incident/Claim:                                   Location:

Claimant Name/Address:
Description of Loss:




Please list all attached or enclosed documentation:                      (check if none provided)




Name of Person Completing This Form:                                                       Signature:

XS-28500 (10/09)                                                                                                               Page 1 of 1
                                                                © 2009
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 313 of 437 Page ID
                                    #:345
                                                                                                    IL P 001 01 04

  U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
              ASSETS CONTROL ("OFAC")
         ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your pol-
icy. You should read your policy and review your Declarations page for complete information on the coverages you
are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
     Foreign agents;
     Front organizations;
     Terrorists;
     Terrorist organizations; and
     Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                               Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 314 of 437 Page ID
                                  #:346
                    &200(5&,$/ 80%5(//$ /,$%,/,7<

    ,1)250$7,21 )25 32/,&<+2/'(56 72 +(/3 <28 ,1 7+( (9(17 2)
    $ &/$,0 )25 &$7$67523+( 0$1$*(0(17 &29(5$*(

    $ &$7$67523+( 0$1$*(0(17 &29(5$*( (1'256(0(17 LV DWWDFKHG WR
    \RXU FRPPHUFLDO XPEUHOOD OLDELOLW\ SROLF\ IURP $&( ([FHVV &DVXDOW\

    7KLV LQIRUPDWLRQDO QRWLFH KDV EHHQ SUHSDUHG LQ FRQMXQFWLRQ ZLWK WKH LPSOHPHQWDWLRQ RI
    FKDQJHV WR \RXU SROLF\ ,W FRQWDLQV D EULHI V\QRSVLV RI WKH &DWDVWURSKH 0DQDJHPHQW
    &RYHUDJH HQGRUVHPHQW

    3OHDVH UHDG \RXU SROLF\ DQG WKH HQGRUVHPHQWV DWWDFKHG WR \RXU SROLF\ FDUHIXOO\

    :KHQ WKLV HQGRUVHPHQW LV DWWDFKHG WR \RXU SROLF\

          ,QVXUDQFH LV SURYLGHG IRU FRYHUHG FDWDVWURSKH PDQDJHPHQW FRVWV DULVLQJ RXW RI D
           ³FDWDVWURSKH PDQDJHPHQW HYHQW´ DV GHILQHG LQ WKH HQGRUVHPHQW
          ,Q RUGHU WR DFWLYDWH \RXU FDWDVWURSKH PDQDJHPHQW FRYHUDJH PDNH D FODLP  \RX
           PXVW FDOO WKH IROORZLQJ WROO IUHH QXPEHU

                 
          ,I \RX DWWHPSW WR UHSRUW GLUHFWO\ WR D ILUP WKDW SURYLGHV FDWDVWURSKH PDQDJHPHQW
           VHUYLFHV RQ RXU EHKDOI \RX ZLOO EH UHGLUHFWHG WR WKH WROO IUHH QXPEHU VKRZQ
           DERYH
          3OHDVH EH SUHSDUHG WR SURYLGH WKH IROORZLQJ LQIRUPDWLRQ
               R &DOOHU¶V QDPH WLWOH DQG FRQWDFW WHOHSKRQH QXPEHU
               R 1DPH RI ,QVXUHG
               R 3ROLF\ 1XPEHU
               R $ GHVFULSWLRQ RI WKH LQFLGHQW
               R $Q\ ZLWQHVVHV
               R 3URSHUW\ 3URGXFW RU 9HKLFOH ,QIRUPDWLRQ
               R ,QFLGHQW /RFDWLRQ
               R &RQWDFW 3HUVRQ
               R 1XPEHU DQG QDWXUH RI ERGLO\ LQMXULHV LQFOXGLQJ DQ\ IDWDOLWLHV DQG WKH
                  QXPEHU RI SHRSOH LQMXUHG
               R &XUUHQW VWDWXV RI WKH VLWXDWLRQ

    7KH FRYHUDJH GHVFULSWLRQ LQ WKLV QRWLFH LV D VXPPDU\ RQO\ ,W LV QRW SDUW RI WKH SROLF\ DQG GRHV QRW DPHQG
   RU DOWHU \RXU SROLF\ 3OHDVH VHH \RXU SROLF\ IRU DFWXDO WHUPV DQG FRQGLWLRQV $&( ([FHVV &DVXDOW\ LV RQH RI
   WKH 86EDVHG EXVLQHVV JURXSV RI $&( 86$ ,QVXUDQFH SROLFLHV DUH LVVXHG E\ $&( 3URSHUW\ DQG &DVXDOW\
   LQVXUDQFH &RPSDQ\ RU RQH RI LWV LQVXUDQFH FRPSDQ\ DIILOLDWHV




   ;6    
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 315 of 437 Page ID
                                      #:347
                                                       SIGNATURES

Named Insured                                                                                Endorsement Number

McKesson Corporation                                                                         1
Policy Symbol              Policy Number               Policy Period                         Effective Date of Endorsement
XOO                        G24903229                   07/01/2012 - 07/01/2013               07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


 THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
 NAMED ON THE FIRST PAGE OF THE DECLARATIONS.


                          By signing and delivering the policy to you, we state that it is a valid contract.


                       INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                         BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                            BANKERS STANDARD INSURANCE COMPANY (A stock company)
                               ACE AMERICAN INSURANCE COMPANY (A stock company)
                       ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                             INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                            PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                          ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                            WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                           436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                          Authorized Representative




 CC-1K11g (01/11)
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 316 of 437 Page ID
                                       #:348

                                         NON-CONCURRENCY ENDORSEMENT
                                           (Recognizes Non-Concurrency)
 Named Insured                                                                            Endorsement Number

 McKesson Corporation                                                                     2
 Policy Symbol              Policy Number          Policy Period                          Effective Date of Endorsement
 XOO                        G24903229              07/01/2012 - 07/01/2013                07/01/2012
 Issued By (Name of Insurance Company)

 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Whereas, the policy (ies) listed in the schedule of “underlying insurance” are non-concurrent with the “policy
period” hereunder;

In the event of reduction or exhaustion of the aggregate limit(s) of the policy (ies) by reason of “occurrences” prior
to the inception of this policy, it is agreed that such insurance as is afforded by this policy shall:

      (1) in the event of reduction apply in excess of the reduced underlying limit; or
      (2) in the event of exhaustion continue in force as “underlying insurance”.

Anything in this endorsement to the contrary notwithstanding this policy applies only to “occurrences” happening
during the “policy period”.

“Policy period” means the period stated in the Declarations of this policy.

All other terms and conditions remain unchanged.




                                                                                                     Authorized Agent


XS-20755 (08/06)                                                                                                          Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 317 of 437 Page ID
                                       #:349
                                             NOTICE OF OCCURRENCE

 Named Insured                                                                       Endorsement Number

 McKesson Corporation                                                                3
 Policy Symbol              Policy Number           Policy Period                    Effective Date of Endorsement

 XOO                        G24903229               07/01/2012 - 07/01/2013          07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the
loss was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us
within a reasonable time once you become aware of such error.


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent


XS-20756 (08/06)                                                                                                     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 318 of 437 Page ID
                                        #:350

                              CANCELLATION AMENDATORY ENDORSEMENT

  Named Insured                                                                       Endorsement Number

  McKesson Corporation                                                                4
  Policy Symbol              Policy Number            Policy Period                   Effective Date of Endorsement
  XOO                        G24903229                07/01/2012 - 07/01/2013         07/01/2012
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY


Parts 1., 2., 5 and 6. of Condition D of Section VI CONDITIONS are deleted and replaced by the following:


1. This policy may be cancelled by you by mailing to us written notice stating when such cancellation shall be
effective.

2. This policy may be cancelled by us by mailing to you at your last known address, written notice stating when,
not less than one hundred twenty (120) days thereafter, ten (10) days if cancellation is for non-payment of any unpaid
portion of the premium, such cancellation shall be effective. The mailing of notice shall be sufficient proof        of
notice. The effective date and hour of cancellation stated in the notice shall be the end of the “policy period”. Under
no circumstance will our notice of cancellation to you be less than the minimum required by State law or regulation.

5. If you cancel, earned premiums shall be computed in accordance with the applicable short rate table or
procedure. If we cancel, earned premium shall be computed pro-rata.

6. Premium adjustment may be made at the time cancellation becomes effective. our check or the check of our
representative mailed to you shall be sufficient proof of any refund or premium due you.


All other terms and conditions of the policy remain unchanged.




                                                                                      Authorized Agent


XS-20782 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 319 of 437 Page ID
                                        #:351

         PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR
              RESULTING BODILY INJURY AND PROPERTY DAMAGE
  Named Insured                                                                    Endorsement Number

  McKesson Corporation                                                             5
  Policy Symbol              Policy Number        Policy Period                    Effective Date of Endorsement
  XOO                        G24903229            07/01/2012 - 07/01/2013          07/01/2012
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                  This endorsement modifies insurance provided under the following:

                                    COMMERCIAL UMBRELLA LIABILITY POLICY



This insurance does not apply to any liability arising out of the providing or failing to provide any services of a
professional nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs
as a result of such services of a professional nature.


All other terms and conditions of the policy remain unchanged.




                                                                                  Authorized Agent




XS-21580 (01/07)
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 320 of 437 Page ID
                                      #:352

                 CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT

Named Insured                                                                                    Endorsement Number

McKesson Corporation                                                                             6
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement

XOO                        G24903229                     07/01/2012 - 07/01/2013                 07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies all insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third
parties at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first
commencing during the “policy period,” up to the amount of the “catastrophe management costs” Limit of
Insurance shown in the Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period”
when a “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management
event” and will end when we determine that any one of the necessary elements listed in the definition of a
“catastrophe management event” no longer exists or when the “catastrophe management cost” Limit of Insurance
shown in the Declarations has been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a
determination of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this
endorsement will not (1) be a determination of any other rights or obligations under this policy, (2) create any duty
to defend any “suit” under any other part of this policy, or (3) operate as a waiver of any right or defense we have
with respect to the coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or
“suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media
that is reasonably likely to have a negative impact on the “insured” with respect to its income, reputation,
community relations, public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the
Named Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or
“personal and advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and
(3) a need for “catastrophe management services” due to “adverse media coverage”. “Catastrophe management


XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission                  Page 1 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 321 of 437 Page ID
                                      #:353
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents
resulting in multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries;
or injuries from contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform
“catastrophe management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in
advising the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management
event” by managing “adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the
extent that the insured or a third party arranges for such services resulting in these expenses and the expenses
are pre-approved by us:

   1.   expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
        services” for the “insured”;

   2.   expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents
        of the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe
        management firm”; expenses to secure the scene of a “catastrophe management event;”

   3.   medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary
        living expenses or other necessary response costs and approved by us, incurred by or advanced to third
        parties directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President,
General Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole
proprietorship) of the “insured”. A “key executive” also means any other person holding a title designated by you,
approved by us, and shown by endorsement to this policy.




All other terms and conditions of this policy remain unchanged.




                                                               __________
                                                                                     Authorized Agent




XS-22088 (04/07)        Includes copyrighted material of Insurance Services Office, Inc. with its permission   Page 2 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 322 of 437 Page ID
                                      #:354
                                CANCELLATION PRO-RATA ENDORSEMENT

Named Insured                                                                                     Endorsement Number

McKesson Corporation                                                                              7
Policy Symbol              Policy Number                  Policy Period                           Effective Date of Endorsement
XOO                        G24903229                      07/01/2012 - 07/01/2013                 07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:


                                        COMMERICAL UMBRELLA LIABILITY POLICY

Paragraphs 4 and 5 of Condition D. Cancellation are deleted and replaced with the following:
If this policy is cancelled, the final premium will be calculated pro rata based upon the time this policy was in
force. Final premium will not be less than the pro rata share of the Annual Premium as shown in the Declarations.


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Representative




XS-30060 (09/10)              Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 323 of 437 Page ID
                                      #:355
                          COVERAGE TERRITORY DEFINITION AMENDMENT

Named Insured                                                                        Endorsement Number
McKesson Corporation                                                                 8
Policy Symbol              Policy Number           Policy Period                     Effective Date of Endorsement

XOO                        G24903229               07/01/2012 - 07/01/2013           07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII., DEFINITIONS, Item D. “Coverage territory” is deleted and replaced with the following:

D. “Coverage territory” means anywhere in the world.


All other terms and conditions of this policy remain unchanged.




                                                                             Authorized Representative




XS-30063 (07/10)                                                   © 2010                                            Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 324 of 437 Page ID
                                       #:356
                                        EMPLOYEE BENEFIT PLAN LIMITATION
                                                 [CLAIMS MADE]
Named Insured                                                                           Endorsement Number

McKesson Corporation                                                                    9
Policy Symbol              Policy Number              Policy Period                     Effec ive Date of Endorsement

XOO                        G24903229                  07/01/2012 - 07/01/2013           07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY


                                                            SCHEDULE

1.   Underlying Insurance
           Company:                          Old Republic Insurance Company of Canada

           Policy Number:                    CZY59583

           Expiration Date:                  07/01/2013

           Retroactive Date:                 None

           Limits of Insurance:              $25,000,000

           Each Employee                     $5,000,000

           Aggregate:                        $5,000,000



           Company:                          Insurance Company of the State of Pennsylvania

           Policy Number:                    XX-XXXXXXX

           Expiration Date:                  07/01/2013

           Retroactive Date:                 None

           Limits of Insurance:              $25,000,000

           Each Employee                     $1,000,000

           Aggregate:                        $5,000,000




 XS-26426 (02/09)                                                                                                       Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 325 of 437 Page ID
                                       #:357
         Company:                       Illinois Union Insurance Company

         Policy Number:                 TBD

         Expiration Date:               07/01/2013

         Retroactive Date:              07/01/2006

         Limits of Insurance:           $25,000,000

         Each Employee                  $5,000,000

         Aggregate:                     $5,000,000



2.   Our Retroactive Date:            07/01/2006

3.   Coverage
     Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
     shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
     omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
     “Employee benefit programs”.

     “Administration” included but is not limited to performing any of the following functions for an “employee
     benefit program”:

     a. Counseling “employees” on your “employee benefit programs”;
     b. Interpreting your “employee benefit programs”;
     c. Handling records for your “employee benefit programs”;
     d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
     e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
        programs”.
     f. Collection of contributions and application of contributions as provided in your “employee benefit
        programs”;
     g. Preparation of reports required by government agencies, or “employee” communication materials
        concerning your “employee” benefit programs”; or
     h. Processing of claims for your “employee benefit programs”.

     “Employee benefit programs” include but are not limited to group life insurance, group accident or health
     insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
     social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
     and any other similar benefit program.




 XS-26426 (02/09)                                                                                           Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 326 of 437 Page ID
                                       #:358
4.   Claims Made Provision

     To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

     a. Retroactive Date

        If the “underlying insurance” above applies on the basis of claims first made against you during the period
        of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

        i.   The date such claim is first made against you is during OUR policy period, and
        ii. The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
            prior to the termination of this policy.

     b. Extended Reporting Period

        If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
        policy will apply to that claim on the same basis and in like manner, subject to all of the following:
        i.   Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
             provided by the “underlying insurance”, and
        ii. The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
            policy, and
        iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
             extend our “policy period”.

     c. Aggregate Limits

        If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
        limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
        then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

        i.   The claim must first be made against you during our “policy period” or during an Extended Reporting
             Period provided by this policy, and
        ii. Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
            and prior to the termination of this policy, and
        iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
             claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
             such payments had not been made.
     d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
        amended to add paragraph 5. as follows:
        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.



 All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Agent



 XS-26426 (02/09)                                                                                              Page 3 of 3
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 327 of 437 Page ID
                                      #:359
                                FELLOW EMPLOYEE EXCLUSION DELETED

Named Insured                                                                    Endorsement Number

McKesson Corporation                                                             10
Policy Symbol              Policy Number           Policy Period                 Effective Date of Endorsement
XOO                        G24903229               07/01/2012 - 07/01/2013       07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its
entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a
    limited liability company) while in the course of his or her employment or performing duties related to the
    conduct of your business

All other terms and conditions of this policy remain unchanged.




                                                                                 Authorized Agent




XS-23634 (01/2008)                                                                                               Page 1 of 1
         Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 328 of 437 Page ID
                                           #:360
                                     FOREIGN LOSS INDEMNITY ENDORSEMENT

     Named Insured                                                                  Endorsement Number

     McKesson Corporation                                                           11
     Policy Symbol              Policy Number            Policy Period              Effective Date of Endorsement
     XOO                        G24903229                07/01/2012 - 07/01/2013    07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                             COMMERCIAL UMBRELLA LIABILITY POLICY

THIS ENDORSEMENT APPLIES ONLY WHEN A “FOREIGN OCCURRENCE”, ARISING OUT OF A
“FOREIGN BUSINESS OPERATION” AND CAUSING “BODILY INJURY”, “PROPERTY DAMAGE” OR
“PERSONAL AND ADVERTISING INJURY”, TAKES PLACE IN A COUNTRY WHERE WE ARE NOT
“LICENSED”.


The policy is amended to add the following:


                                    FIRST NAMED INSURED INDEMNITY COVERAGE
I.     INSURING AGREEMENT

This endorsement applies only when a “foreign occurrence”, arising out of a “foreign business operation” and
causing “bodily injury”, “property damage” or “personal and advertising injury”, takes place in a country where we
are not “licensed”.

In that case, rather than directly pay on behalf of and defend your “foreign business operation”, we will indemnify
the “First Named Insured”, in excess of the “retained limit”, for “loss” and defense and supplementary payments in
accordance with this endorsement. This endorsement provides the only coverage under the policy for “bodily
injury”, “property damage” or “personal and advertising injury” arising out of a “foreign occurrence”.

The terms, conditions and limitations in sub-section A.1., A.2., B., C. and D. of Section I. INSURING
AGREEMENT in the policy will apply to our duty to indemnify the “First Named Insured”.


II. WHO IS AN INSURED

Section II. WHO IS AN INSURED, is amended to provide that a “foreign business operation” is not an “insured”
on whose behalf we have a direct duty to pay settlements or judgments or a direct duty to defend under this
policy.


III. DEFENSE AND SUPPLEMENTARY PAYMENTS - ASSIGNMENT OF RIGHTS

When this endorsement applies, rather than directly defend your “foreign business operation”, we will indemnify
the “First Named Insured” for defense costs incurred in defending a “suit” brought against a “foreign business
operation”, provided that (a) the “foreign business operation” gives the “First Named Insured” the right to control




XS-28727a (01/11)                                                                                              Page 1 of 3
                                                               © 2011
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 329 of 437 Page ID
the investigation, defense and settlement of the “suit” #:361
                                                        and (b) the “First Named Insured” assigns this right to us.
We will associate with the “First Named Insured” to conduct such investigation, defense and settlement as
provided in Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, except that we will indemnify the “First
Named Insured” rather than directly defend and pay supplementary payments.

IV. LIMITS OF INSURANCE

    A. The insurance provided by this endorsement is subject to the applicable aggregate and each occurrence
       limits of liability stated in the Declarations, and any “losses” for which we pay indemnity will erode and be
       counted against such limits.

    B. Subject to the applicable aggregate and each occurrence limits of liability stated in the declarations, our
       limit of liability for “loss” will be the amount which the “First Named Insured”:

        1. Has indemnified a “foreign business operation”, or

        2. Represents to us that it is obligated to indemnify the “foreign business operation”.

    However, if this policy provides for a percentage allocation of liability with respect to the insured’s or the
    “foreign business operation’s” interest in a joint venture, limited liability company or partnership, the allocation
    set forth in such provision will apply.

    The terms, conditions and limitations set forth in Section IV. LIMITS OF INSURANCE in the policy will apply
    to our duty to indemnify the “First Named Insured”.

V. CONDITIONS

When this endorsement applies, the following conditions apply in addition to the conditions and limitations
provided elsewhere in the policy.

    A. Claims Made/Reported Coverage (if applicable)

        Any requirements in the policy that a claim be first made during the policy period or any discovery or
        extended reporting period will also apply to all claims made against a “foreign business operation” for
        which the “First Named Insured” seeks indemnification.

    B. Additional Notice Duties of the “First Named Insured”

        With respect to a “foreign occurrence” which may result in a claim for damages under this endorsement,
        the “First Named Insured” assumes the duty to notify us, and must notify us in accordance with the
        standards described in Condition F. Duties in the Event of “Occurrence”, Claim or “Suit” in the policy.

    C. Proof of Insurance

        This policy may not be offered as proof of insurance unless permitted by local applicable law.

    D. Truthfulness and Accuracy of Material Information

        When this endorsement applies, the “First Named Insured”:
        1. Is responsible for the truthfulness and accuracy of any material information provided to us with
           respect to a “foreign business operation”, “foreign occurrence”, claim, “suit” or “loss”; and




XS-28727a (01/11)                                                                                            Page 2 of 3
                                                        © 2011
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 330 of 437 Page ID
                                                   #:362
      2. Will not, at any time, intentionally conceal or misrepresent a material fact concerning this policy,
            including the risk to be insured, a “foreign business operation”, a “loss”, claim or “suit” or a “foreign
            occurrence”.


VI. DEFINITIONS

When this endorsement applies, Definition M. “Loss” in the policy is deleted and replaced with the following:

    M. “Loss” means those sums paid in the settlement of a claim or “suit” or satisfaction of a judgment which the
       “foreign business operation” is legally liable to pay as damages because of “bodily injury”, “property
       damage”, or “personal and advertising injury”, for which the “foreign business operation” makes a claim
       for reimbursement from the “First Named Insured”, after making proper deduction for all recoveries and
       salvages.

The following definitions are added to the policy and apply to the coverage provided by this endorsement:

    “First Named Insured” means the first Named Insured shown in the Declarations.

    “Foreign business operation” means a subsidiary of the “First Named Insured” and any other organization
    under its control or active management at the inception date of the policy or added by endorsement, and
    having its principal place of business, statutory domicile, residence, or business operation subject to liability for
    otherwise covered “bodily injury”, “property damage” or “personal and advertising injury” located in a
    country where we are not “licensed”.

    “Foreign occurrence” means an “occurrence” arising from the premises, operations or products of a “foreign
    business operation” taking place in or causing “bodily injury”, “property damage” or “personal and advertising
    injury” in a country where we are not “licensed”. Country includes any political jurisdiction that independently
    regulates the licensing of insurance companies.

    “Licensed” means expressly approved in accordance with law by the applicable regulatory body to conduct
    the business of insurance in a country as a regulated, authorized insurer. “Licensed” is synonymous with
    admitted and authorized. It does not include being recorded as an eligible foreign or alien non-admitted
    insurer.


All other terms and conditions of this policy remain unchanged.




                                                                                  Authorized Representative

XS-28727a (01/11)                                                                                             Page 3 of 3
                                                        © 2011
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 331 of 437 Page ID
                                      #:363
                                           FOREIGN LIABILITY LIMITATION

Named Insured                                                                         Endorsement Number
McKesson Corporation                                                                  12
Policy Symbol              Policy Number           Policy Period                      Effective Date of Endorsement

XOO                        G24903229               07/01/2012 - 07/01/2013            07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY



Section V. EXCLUSIONS is amended to include the following:
Foreign Liability
This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs
outside the United States of America, its territories and possessions, Puerto Rico and Canada.
However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided
by a policy listed in the “scheduled underlying insurance:”
     1) This exclusion shall not apply; and
     2) Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury”
        will follow the terms, definitions, conditions and exclusions of “scheduled underlying insurance,” subject to
        the “policy period,” limits of insurance, premium and all other terms, definitions, conditions and exclusions
        of this policy. Coverage provided by this policy will be no broader than the coverage provided by
        “scheduled underlying insurance.”



All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Agent



XS-23637 (01/2008)                                                                                                    Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 332 of 437 Page ID
                                       #:364
                      INCIDENTAL MEDICAL MALPRACTICE ENDORSEMENT

 Named Insured                                                                        Endorsement Number
 McKesson Corporation                                                                 13
 Policy Symbol              Policy Number           Policy Period                     Effective Date of Endorsement

 XOO                        G24903229               07/01/2012 - 07/01/2013           07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


 Section II. WHO IS AN INSURED, Section B.1.a.(4) is deleted and replaced by the following:

     (4) arising out of his or her providing or failing to provide professional health care services, except for “bodily
         injury” arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist, nurse or
         other licensed medical practitioner employed by “you” and acting within the scope of his or her license.
         The insurance provided hereunder to such persons shall not apply to liability arising out of services
         performed outside the scope of their duties as your “employees” Any series of continuous, repeated or
         related acts or omissions by such “employees” will be treated as a single “occurrence”.

 The following definition is added:

 “Incidental Medical Malpractice Injury” means “bodily injury” arising out of the rendering of or failure to render the
 following services:

      a. medical, surgical dental, x-ray or nursing service or treatment or the furnishing of food or beverages in
         connection therewith; or
      b. the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

 The coverage provided by this endorsement does not apply to you or any insured if you are engaged in the
 business or occupation of providing any of the services described in the definition of “Incidental Medical
 Malpractice Injury.”


 All other terms and conditions of this policy remain unchanged.




                                                                                             Authorized Agent




XS-26428 (02/09)                                                                                                      Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 333 of 437 Page ID
                                       #:365
                                INDUSTRIAL AID AIRCRAFT ENDORSEMENT

Named Insured                                                                                    Endorsement Number
McKesson Corporation                                                                             14
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement

XOO                        G24903229                     07/01/2012 - 07/01/2013                 07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                           COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I.   LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
     Retention:

     $500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and “suits”
     seeking damages for “bodily injury” or “property damage” arising out of the ownership, maintenance use, or
     entrustment to others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”. Use
     includes operation and “loading and unloading”).

II. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
    Paragraph A. is deleted in its entirety, and replaced by the following:

     We will have no duty to defend any “suit” against the ”insured”. We will, however, have the right, but not the
     duty, to participate in the defense of any ”suit” and the investigation of any claim to which this policy may
     apply. If we exercise this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
     Paragraph D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

     The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled
     “underlying insurance” or ”other insurance”.

     The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”.

V. For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
   V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

     A. Aircraft
        This insurance does not apply to “bodily injury” or “property damage” arising out of the ownership,
        maintenance, use or entrustment to others of any aircraft owned or operated by or rented or loaned to
        any ”insured”. Use includes operation and “loading and unloading”.




XS-26429b (02/11)          Includes copyrighted material of Insurance Services Office, Inc., with its permission                 Page 1 of 2
   Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 334 of 437 Page ID
                                                   #:366
      This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing in
         the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the ”occurrence”
         which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or
         entrustment to others of any aircraft that is owned or operated by or rented or loaned to any ”insured”.

         This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
         maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or rented
         or loaned to any “insured”. Use includes operation and “loading and unloading”.

         It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A.
         remains unchanged, unless amended by separate endorsement.

VI. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
    addition definitions:

    “Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation,
    settlement or defense, including but not limited to:

    1.   attorney’s fees and all other investigation, loss adjustment and litigation expenses;
    2.   premiums on bonds to release attachments;
    3.   premiums on appeal bonds required by law to appeal any claim or “suit”;
    4.   costs taxed against the ”insured” in any claim or ”suit”;
    5.   pre-judgment interest awarded against the ”insured”; and
    6.   interest that accrues after entry of judgment

    “Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including
    crew) used predominantly for business travel of “employees” and their non fee paying passenger guests.

All other terms and conditions of this policy remain unchanged.




                                                                                         Authorized Representative

XS-26429b (02/11)       Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 335 of 437 Page ID
                                       #:367
                                            KNOWLEDGE OF OCCURRENCE

 Named Insured                                                                  Endorsement Number
 McKesson Corporation                                                           15
 Policy Symbol              Policy Number           Policy Period               Effective Date of Endorsement

 XOO                        G24903229               07/01/2012 - 07/01/2013     07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY




With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of
an “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself
constitute knowledge by you, unless a corporate officer of yours shall have received notice from said agent,
servant, employee or any other person.


All other terms and conditions of this policy remain unchanged.




                                                                                            Authorized Agent



XS-20753 (08/06)                                                                                                Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 336 of 437 Page ID
                                      #:368
                                           NAMED INSURED ENDORSEMENT

Named Insured                                                                  Endorsement Number
McKesson Corporation                                                           16
Policy Symbol              Policy Number           Policy Period               Effec ive Date of Endorsement

XOO                        G24903229               07/01/2012 - 07/01/2013     07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies insurance provided under the following:


                                        EXCESS LIABILITY CATASTROPHE POLICY
                                               EXCESS LIABILITY POLICY
                                        COMMERCIAL UMBRELLA LIABILITY POLICY

It is hereby understood and agreed that the following persons and organizations are added to the Declarations as
Named Insureds:


    McKesson Corporation
    10101 Woodloch Forest LLC
    A.L.I. Technologies (Deutschland) GmbH
    AccessMed Holdings, LLC
    AccessMed, LLC
    AOR Holding Company of Indiana, LLC
    AOR Management Company of Arizona, LLC
    AOR Management Company of Indiana, LLC
    AOR Management Company of Missouri, LLC
    AOR Management Company of Oklahoma, LLC
    AOR Management Company of Pennsylvania LLC
    AOR Management Company of Virginia LLC
    AOR of Indiana Management Partnership
    AOR of Texas Management, LLC
    AOR Real Estate, LLC
    AOR Synthetic Real Estate LLC
    AORT Holding Company, Inc.
    Ascalon International LLC
    Ashville CC, LLC (in process of being sold)
    Beldere Corporation
    Bluestar Group
    Cancer Treatment Associates of Northeast Missouri, Ltd.
    Care Records Ltd.
    CCCN NW Building,JV
    CGSF Funding Corproration
    City Properties, S.A.
    Colorado Cancer Centers, LLC
    Conscia Enterprise Systems




    XS-24545 (03/2008)                                                                        Page 1 of 5
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 337 of 437 Page ID
                                  #:369
Cypress Medical Products LLC
D & K Healthcare Resources LLC
Delta Clinical Research LLC
East Indy CC, LLC
FAR-SUR
Foremost de Venezuela, S.A. (Forvensa)
Foremost Iran Corporation
Foremost Shir, Inc.
Foremost Tehran, Inc.
Golden State Corporate Services LLC
Golden State Insurance Company Ltd.
Greenville Radiation Care, Inc.
HBOC Medical Ltd.
Health Mart Systems, Inc.
Health Nexus LLC
HF Land Company
Innovent Oncology, LLC
Intercal, Inc.
Iowa Pharmaceutical Services, LLC
IQ Systems Services
KCCC JV, LLC
KCCC/SMMC Cancer Center, LLC
KWS & P/SFA, Inc.
Liquidlogic Limited
McKesson (Shanghai) Trading Co. Ltd.
McKesson Automation Canada Corporation
McKesson Automation Inc.
McKesson Automation Systems Inc.
McKesson Canada Corporation
McKesson Capital Funding Corporation
McKesson Capital LLC
McKesson Central Fill LLC
McKesson China Holdings S.a.r.l.
McKesson Corporation
McKesson Financial Holdings
McKesson Financial Holdings II
McKesson Funding Company of Canada
McKesson Health Solutions Holdings LLC
McKesson Health Solutions LLC
McKesson Health Solutions Puerto Rico Inc.
McKesson High Volume Solutions Inc.
McKesson Information Solutions Canada Company
McKesson Information Solutions Capital S.a.r.l.
McKesson Information Solutions Finance S.a.r.l.
McKesson Information Solutions France SAS
McKesson Information Solutions Holdings France S.a.r.l.
McKesson Information Solutions Holdings S.a.r.l.
McKesson Information Solutions Netherlands B.V.
McKesson Information Solutions Sweden AB
McKesson Information Solutions Topholdings S.a.r.l.
McKesson Information Solutions UK Limited
McKesson International Bermuda IP2A Limited
McKesson International Bermuda IP2B Limited
McKesson International Bermuda IP3A Limited
McKesson International Bermuda IP3B Limited
McKesson International Bermuda IP4A Limited
McKesson International Bermuda IP4B Unlimited
McKesson International Bermuda IP5A Limited
McKesson International Bermuda IP5B Unlimited


XS-24545 (03/2008)                                              Page 2 of 5
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 338 of 437 Page ID
                                  #:370
McKesson International Bermuda Opco 1A Limited
McKesson International Bermuda Opco 1B Unlimited
McKesson International Bermuda Opco3A Limited
McKesson International Bermuda Opco3B Unlimited
McKesson International Bermuda Opco4A Limited
McKesson International Bermuda Opco4B Limited
McKesson International Capital S.a.r.l.
McKesson International Finance S.a.r.l.
McKesson International Holdings
McKesson International Holdings II S.a.r.l.
McKesson International Holdings III S.a.r.l.
McKesson International Holdings IV S.a.r.l.
McKesson International Holdings S.a.r.l.
McKesson International Holdings SRL
McKesson International Holdings V S.a.r.l.
McKesson International Holdings VII S.a.r.l.
McKesson International Malaysia SND.BHD
McKesson International S.a.r.l.
McKesson International SRL
McKesson International Sweden I AB
McKesson International Sweden II AB
McKesson International Sweden III AB
McKesson International Topholdings S.a.r.l.
McKesson Intrernational Holdings LLC
McKesson Ireland
McKesson Israel Ltd.
McKesson Medical Imaging Company
McKesson Medical-Surgical Holdings Inc.
McKesson Medical-Surgical Inc.
McKesson Medical-Surgical International
McKesson Medical-Surgical MediMart Inc.
McKesson Medical-Surgical Minnesota Inc.
McKesson Medical-Surgical Minnesota Supply Inc.
McKesson Nederland B.V.
McKesson Pharmaceutical Holdings LLC
McKesson Pharmacy Optimization LLC
McKesson Pharmacy Systems Canada ULC
McKesson Pharmacy Systems LLC
McKesson Plasma and Biologics LLC
McKesson Property Company, Inc.
McKesson Specialty Arizona Inc.
McKesson Specialty Care Distribution Corporation
McKesson Specialty Care Distribution Joint Venture LP
McKesson Specialty Care Distribution Joint Venture LP
McKesson Specialty Distribution LLC
McKesson Specialty Health Pharmaceutical & Biotech Solutions, LP (formerly named US Oncology
Integrated Solutions, LP)
McKesson Specialty Holdings LLC
McKesson Specialty Prescription (BC) Services Corporation
McKesson Specialty Prescription Services Corporation
McKesson Technologies Inc.
McKesson Transportation Systems, Inc.
McKesson UK Holdings Limited
McQueary Bros. Drug Company, LLC
Med Fusion, LLC
Medcon Systems (1993)
Medcon UK Limited
Medical & Vaccine Products, Inc.
Metropolitian Integrated Cancer Center, LLC
MH/USON Radiation Management Company, LLC
MHD-USO General, LLC

XS-24545 (03/2008)                                                                  Page 3 of 5
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 339 of 437 Page ID
                                  #:371
MHD-USO Management Company, LP
Moore Medical LLC
MSA Products LLC
Nadro S. de R.L. de C.V.
Nadro S.A. de C.V.
National Oncology Alliance, Inc.
NDCHealth Corporation
NDCHealth Pharmacy Systems and Services, Inc.
Nebraska Pharmaceutical Services, LLC
New Mexico Pharmaceutical Services, LLC
Nexcura, LLC
North Carolina Pharmaceutical Services, LLC
Northstar Healthcare
Northstar Healthcare Holdings
Northstar Healthcare Singapore Pte. Ltd.
Northstar Rx LLC
Oncology Holdings II, Inc.
Oncology Holdings, Inc.
Oncology Portal, LLC
Oncology RX Care Advantage, LP
Oncology Therapeutics Network Corporation
Oncology Today, LP
Onmark, Inc.
Oregon Cancer Centers Ltd
OTN Generics, Inc.
OTN Participant, Inc.
peerVue, Inc.
Perigon Ltd.
Per-Se Technologies Canada, Inc.
Physician Reliance Maryland, L.P.
Physician Reliance Maryland, LLC (formerly named The Carroll County Cancer Center, Ltd. Left on
previous chart by mistake)
Physician Reliance Network, LLC
Physician Reliance, LLC
Portico Systems of Delaware, Inc.
Presbyterian Cancer Center-Dallas, LLC
PST Services, Inc.
Purchasing Alliance for Clinical Therapeutics, LLC
RFCC Asset, LLC
RFCC Support, LLC
RMCC Cancer Center, LLC
S.K.U., Inc.
San Bruno Mountain, Ltd.
SelectPlus Oncology, LLC
SIVEM Pharmaceutical ULC
Southeast Texas Cancer Centers, LP
St. Louis Pharmaceutical Services LLC
Sterling Medical Services, LLC
Strategic Health Alliance II, Inc.
Strategic Health Alliance Management Corp.
System C Healthcare plc
Texas Pharmaceutical Services, LLC
TOPS Pharmacy Services, Inc.
Tyler Radiation Equipment Leasing, LLC
Unity Oncology, LLC
US Oncology Clinical Development, LLC
US Oncology Corporate, Inc.
US Oncology Holdings, Inc.
US Oncology Lab Services, LLC
US Oncology Pharmaceutical Services, LLC


XS-24545 (03/2008)                                                                     Page 4 of 5
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 340 of 437 Page ID
                                    #:372
  US Oncology Reimbursement Solutions, LLC
  US Oncology Research, LLC
  US Oncology Specialty, LP
  US Oncology, Inc.
  Visitaction Associates
  WFCC Radiation Management Company, LLC
  Zee Medical Canada Corporation
  Zee Medical, Inc.
  3071406 Nova Scotia Company
  Clinique Sante Corporation
  McKesson Canada Support Services Corporation
  McKesson Health Management Services ULC
  McKesson Specialty Prescription Services (Atlantic) Corporation
  Pharmessor Group Corporation




                                                                    Authorized Agent




XS-24545 (03/2008)                                                                     Page 5 of 5
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 341 of 437 Page ID
                                       #:373
     POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND
                 NAMED PERIL (with Insureds Retained Limit)
Named Insured                                                                         Endorsement Number

McKesson Corporation                                                                  17
Policy Symbol              Policy Number           Policy Period                      Effective Date of Endorsement
XOO                        G24903229               07/01/2012 - 07/01/2013            07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:
This insurance does not apply:
1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.
2. To any “loss”, cost or expense arising out of any:
     a. Directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test
        for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
        the effects of “pollutants”; or
     b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
        cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
        assessing the effects of “pollutants”.
Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any
“pollutants”, if such “pollutants” have, or are alleged to have, the effect of making the environment impure,
harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or water,
including underground water, and biota.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge,
dispersal, seepage, migration, release or escape of "pollutants":
1. Is both unexpected and unintended from the standpoint of the “insured”;
2. Commenced abruptly and can be clearly identified as having commenced entirely at a specific time on a
   specific date during the “policy period”; and
3.    Is caused:
     a.    Solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion,
           flood, earthquake, sprinkler leakage, or discharge from a heating, ventilating or air conditioning system or
           collision or upset of a motor vehicle, mobile equipment or an aircraft;
     b.    Or arises out of "your product" included in the "products-completed operations hazard"; or




XS-20780a (08/09)                                            © 2009                                                   Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 342 of 437 Page ID
                                       #:374


     c. By any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
        seepage, migration, release or escape of "pollutants":
        (1) Is at or from any:
            (a) Premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”;
                or
            (b) Premises, site or location on which any “insured” or any contractors or subcontractors working
                directly or indirectly on any "insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such
                “insured”, contractor or subcontractor;
                And
        (2) Is known by any “insured” within 20 days of the commencement of the discharge, dispersal,
            seepage, migration, release or escape of “pollutants”; and
        (3) Is reported to us within 80 days of the commencement of the discharge, dispersal, seepage, migration,
            release or escape of “pollutants”.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution,
this policy shall not apply to:
1.   Loss of, damage to or loss of use of property directly or indirectly resulting from subsurface operations of the
     “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2.   Any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
     actual or alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or
     location which is or was at the time used by any “insured” or by others for the storage, disposal, processing or
     treatment of waste of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground,
     treatment, storage and disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall,
     injection well or any other repository of waste of any kind, whether permitted or not. Waste means any
     substance that:
     a. Is left over, or no longer in use, or discarded;
     b. Is to be reclaimed or recycled, or reconditioned; or
     c. Has been removed, treated, stored or disposed of as part of any environmental remediation effort.
It is further agreed that solely with respect to any “occurrence” resulting in “bodily injury” or “property damage”
caused by pollution which is covered by this policy but not covered by the “underlying insurance” due to any
exclusion or exclusions contained therein, the “insured's” “retained limit” in the Limits of Insurance section of the
Declarations is amended to $5,000,000.

All other terms and conditions of the policy remain unchanged.




                                                                             Authorized Representative




XS-20780a (08/09)                                          © 2009                                           Page 2 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 343 of 437 Page ID
                                      #:375

                                   UNINTENTIONAL FAILURE TO DISCLOSE

Named Insured                                                                                    Endorsement Number

McKesson Corporation                                                                             18
Policy Symbol              Policy Number                 Policy Period                           Effective Date of Endorsement
XOO                        G24903229                     07/01/2012 - 07/01/2013                 07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies all insurance provided under the following:
                                    COMMERCIAL UMBRELLA LIABILITY POLICY




Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of
this policy shall not prejudice the coverage afforded by this policy provided such failure to
disclose all hazards or prior “occurrences” is not intentional.

All other terms and conditions of this policy remain unchanged.




                                                                                                   Authorized Agent



XS-23501 (04/08)              Includes copyrighted material of Insurance Services Office, Inc. with its permission               Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 344 of 437 Page ID
                                      #:376
                                                   WAR EXCLUSION

Named Insured                                                                           Endorsement Number
McKesson Corporation                                                                    19
Policy Symbol              Policy Number              Policy Period                     Effective Date of Endorsement

XOO                        G24903229                  07/01/2012 - 07/01/2013           07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                This endorsement modifies insurance provided under the following:
                                           COMMERCIAL UMBRELLA LIABILITY POLICY



Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to war.
War includes civil war, insurrection, rebellion or revolution.


All other terms and conditions of the policy remain unchanged.




                                                                                       Authorized Agent




 XS-25254 (02/09)                                                                                                       Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 345 of 437 Page ID
                                      #:377
                  NOTICE TO OTHERS ENDORSEMENT - SPECIFIC PARTIES

Named Insured                                                                        Endorsement Number

McKesson Corporation                                                                 20
Policy Symbol              Policy Number         Policy Period                       Effective Date of Endorsement
XOO                        G24903229             07/01/2012 - 07/01/2013             07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     A. If we cancel the Policy prior to its expiration date by notice to you or the first Named insured for any
        reason other than nonpayment of premium, we will endeavor, as set out below, to send written notice
        of cancellation, via such electronic or other form of notification as we determine, to the persons or
        organizations listed in the schedule set out below (the “Schedule”). You or your representative must
        provide us with both the physical and e-mail address of such persons or organizations, and we will
        utilize such e-mail address or physical address that you or your representative provided to us on such
        Schedule.
     B. We will endeavor to send or deliver such notice to the e-mail address or physical address
        corresponding to each person or organization indicated in the Schedule at least 30 days prior to the
        cancellation date applicable to the Policy.
     C. The notice referenced in this endorsement is intended only to be a courtesy notification to the
        person(s) or organization(s) named in the Schedule in the event of a pending cancellation of
        coverage. We have no legal obligation of any kind to any such person(s) or organization(s). Our
        failure to provide advance notification of cancellation to the person(s) or organization(s) shown in the
        Schedule shall impose no obligation or liability of any kind upon us, our agents or representatives, will
        not extend any Policy cancellation date and will not negate any cancellation of the Policy.
     D. We are not responsible for verifying any information provided to us in any Schedule, nor are we
        responsible for any incorrect information that you or your representative provide to us. If you or your
        representative does not provide us with the information necessary to complete the Schedule, we have
        no responsibility for taking any action under this endorsement. In addition, if neither you nor your
        representative provides us with e-mail and physical address information with respect to a particular
        person or organization, then we shall have no responsibility for taking action with regard to such
        person or entity under this endorsement.
     E. We may arrange with your representative to send such notice in the event of any such cancellation.
     F. You will cooperate with us in providing, or in causing your representative to provide, the e-mail
        address and physical address of the persons or organizations listed in the Schedule.
     G. This endorsement does not apply in the event that you cancel the Policy.


                                                 SCHEDULE
     Name of Certificate Holder                    E-Mail Address               Physical Address
                     Medassets                                                   13727 Noel Road, Suite 1400
                                                                                      Dallas, TX 75240

      Port Authority of New York & New Jersey                                         P.O. Box 881639
        Newark Liberty International Airport                                      San Diego, CA 92168-1639
                    c/o EBIX BPO




      ALL-32688 (01/11)                                                                                    Page 1 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 346 of 437 Page ID
                                  #:378



Name of Certificate Holder                E-Mail Address            Physical Address




All other terms and conditions of the Policy remain unchanged.


                                                                 Authorized Representative




 ALL-32688 (01/11)                                                                           Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 347 of 437 Page ID
                                        #:379
                               DISCLOSURE PURSUANT TO TERRORISM RISK
                                           INSURANCE ACT
  Named Insured                                                                                 Endorsement Number
  McKesson Corporation                                                                          21
  Policy Symbol              Policy Number               Policy Period                          Effective Date of Endorsement

  XOO                        G24903229                   07/01/2012 - 07/01/2013                07/01/2012
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% of that portion of the amount of such insured losses that
exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist acts
certified under the Terrorism Risk Insurance Act exceed $100 billion in a Program Year (January 1 through
December 31), the Treasury shall not make any payment for any portion of the amount of such losses that
exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a Program Year (January 1 through December 31) and we have met our insurer deductible under
the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata
allocation in accordance with procedures established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $34,727.




                                                                         ____________________________________________
                                                                                   Authorized Agent




                          Includes copyrighted material of Insurance Services office, Inc., with its permission
TRIA11b (1/08)
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 348 of 437 Page ID
                                        #:380
                     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

  Named Insured                                                                                     Endorsement Number
  McKesson Corporation                                                                              22
  Policy Symbol              Policy Number                 Policy Period                            Effective Date of Endorsement

  XOO                        G24903229                     07/01/2012 - 07/01/2013                  07/01/2012
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a Program Year (January 1 through December 31) and we have met our insurer
   deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the
   amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
   subject to pro rata allocation in accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in concurrence with
   the Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the
   federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a
   “certified act of terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the United
       States or to influence the policy or affect the conduct of the United States Government by coercion.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other
   insurance” due to any exclusion or exclusions contained therein or because of the exhaustion of the
   aggregate limits of insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                    “Certified act of terrorism retained limit” $5,000,000
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses
       that you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of
       terrorism”, which is covered by this policy but not covered by the “underlying insurance” or any “other
       insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein or
       because of the exhaustion of the aggregate limit of insurance. “Certified act of terrorism” does not include
       any costs of investigation, settlement or defense and such costs shall not erode the “certified act of
       terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense Provisions and Supplement Payments is
       amended as follows:
          a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying
             insurance” or “other insurance” applies due to any exclusion or exclusions contained therein or
             because of the exhaustion of the aggregate limit of insurance, we shall not be called upon to assume
             charge of the investigation, settlement or defense of such “suit” against the “insured” seeking
             damages on account of “bodily injury”, “property damage”, “personal or advertising injury”, or injury or
             damage to the environment arising directly or indirectly out of a “certified act of terrorism”. However,
             we shall have the right and be given the opportunity to be associated in the defense and trial of any
             such “suit” relative to any “certified act of terrorism” which in our opinion may create liability on our
             part under the terms of this policy.

XS23669 (01/2008)                 Includes copyrighted material of Insurance Services office, Inc., with its permission             Page 1 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 349 of 437 Page ID
       b. We shall have no obligation to defend the#:381
                                                    “insured” in such “suit” until the “insured’s” losses, which
            exclude any costs of investigation, settlement or defense have exceeded the “certified act of terrorism
            retained limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will
            assume charge of the settlement or defense of any such “suit”. We may make such investigation as
            we require and effect settlement of any “suit” so defended.
        c. We shall not be obligated to defend any “suit” after the applicable limits of this policy have been
           exhausted.


All other terms and conditions of this policy remain unchanged.




                                                                                        Authorized Representative




XS-23669 (01/2008)        Includes copyrighted material of Insurance Services office, Inc., with its permission     Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 350 of 437 Page ID
                                       #:382
                         TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

 Named Insured                                                                      Endorsement Number
 McKesson Corporation                                                               23
 Policy Symbol              Policy Number        Policy Period                      Effective Date of Endorsement

 XOO                        G24903229            07/01/2012 - 07/01/2013            07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit
us from providing insurance, including, but not limited to, the payment of claims. All other terms and conditions of
the policy remain unchanged.




                                                                                   Authorized Agent


ALL-21101 (11/06) Ptd. in U.S.A.                                                                                    Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 351 of 437 Page ID
                                      #:383
                CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL

Named Insured                                                                                     Endorsement Number

McKesson Corporation                                                                              24
Policy Symbol              Policy Number                 Policy Period                            Effective Date of Endorsement
XOO                        G24903229                     07/01/2012 - 07/01/2013                  07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies insurance provided under the following:
                                        COMMERCIAL UMBRELLA LIABILITY POLICY
                                               EXCESS LIABILITY POLICY
                                         EXCESS LIABILITY CATASTROPHE POLICY

A. The Cancellation Condition is replaced by the following:
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
   2. All Policies In Effect For 60 Days Or Less
      If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
      issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
      shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
      for cancellation, at least:
      a. 10 days before the effective date of cancellation if we cancel for:
          (1) Nonpayment of premium; or
          (2) Discovery of fraud by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. All Policies In Effect For More Than 60 Days
      a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
           cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
           following:
          (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                current policy term covering the same risks.
          (2) Discovery of fraud or material misrepresentation by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
          (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                law, having as one of its necessary elements an act which materially increases any of the risks
                insured against.
          (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                regulations establishing safety standards, by you or your representative, which materially increase
                any of the risks insured against.
          (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                by you as a condition of policy issuance, or which were conditions precedent to our use of a
                particular rate or rating plan, if that failure materially increases any of the risks insured against.
          (6) A determination by the Commissioner of Insurance that the:




XS-1V12b (08/11)          Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Page 1 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 352 of 437 Page ID
                                      #:384
              (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                    financial integrity or solvency; or
               (b) Continuation of the policy coverage would:
                    (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                   (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
                enterprise, which results in a materially added, increased or changed risk, unless the added,
                increased or changed risk is included in the policy.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
                underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
                replaced without lapse.
        (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
                policies based on an evaluation obtained from a recognized financial rating organization.
      b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
           first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
                discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
                Paragraph 3.a.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. The refund, if any,
      will be computed on a pro rata basis. However, the refund may be less than pro rata if we made a loan to
      you for the purpose of payment of premiums for this policy. The cancellation will be effective even if we
      have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.

B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.
      We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
      address shown in the policy.




                                                                                       Authorized Representative


XS-1V12b (08/11)       Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 353 of 437 Page ID
                                       #:385


                                       AMENDMENT OF WHO IS AN INSURED
     Named Insured                                                                      Endorsement Number
     McKesson Corporation                                                               25
     Policy Symbol     Policy Number            Policy Period                           Effective Date of Endorsement
     XOO               G24903229                07/01/2012 – 07/01/2013                 07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 This endorsement modifies insurance provided under the following:
                                       COMMERCIAL UMBRELLA LIABILITY POLICY

Section II WHO IS AN INSURED Paragraph B. is hereby amended to add the following:

7. Any person or organization you become obligated to include as an additional “insured” under the policy, as a result of
any contract or agreement you enter into which requires you to furnish insurance to that person or organization, but only
with respect to liability for “bodily injury”, “property damage”, or “personal and advertising injury” arising out of your
operations or premises owned by or rented to you.

However, the insurance provided by this endorsement will not be broader than the coverage provided by this policy.



All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative




MS-11231 (06/12)                                                © 2012                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 354 of 437 Page ID
                                       #:386
ANNUAL PERIOD EXTENSION - NATURAL DISASTER OR OTHER CATASTROPHE

     Named Insured                                                                      Endorsement Number
     McKesson Corporation                                                               26
     Policy Symbol     Policy Number          Policy Period                             Effective Date of Endorsement
     XOO               G24903229              07/01/2012 – 07/01/2013                   07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company



                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                       COMMERCIAL UMBRELLA LIABILITY POLICY

        In the event of a natural disaster or other catastrophe that prevents all written, telephonic and electronic
        communication between us and the Named Insured at the expiration of the “policy period”, the “policy period” will
        automatically be extended until the earlier of the two following times:
             1. thirty (30) calendar days from the original expiration date of such “policy period”; or
             2. fourteen (14) calendar days after written, telephonic or electronic communication between us and the
                Named Insured is once again possible.

        The additional premium for such extension will be calculated on a pro-rata basis. Such extension will be
        cancelled automatically retroactive to its inception if the additional premium or proof of payment thereof is not
        received by us within thirty (30) calendar days following the earlier of 1. or 2. above.

        Nothing in this endorsement will operate to increase or reinstate the Limits of Liability as stated in the
        Declarations.

All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative




MS-10110                                                                                                            Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 355 of 437 Page ID
                                      #:387
                                Automobile Liability Limitation Endorsement
    Named Insured                                                                   Endorsement Number
    McKesson Corporation                                                            27
    Policy Symbol     Policy Number           Policy Period                         Effective Date of Endorsement
    XOO               G24903229               07/01/2012 – 07/01/2013               07/01/2012
    Issued By (Name of Insurance Company)
    ACE Property and Casualty Insurance Company

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY



 Automobile Liability

 Coverage for “bodily injury” or “property damage” associated with automobiles is listed in the “Scheduled of Retained
 Limits,” on the Retained Limit Amendatory Endorsement. Coverage under this policy for such “bodily injury” or
 “property damage” will follow the terms, definitions, conditions and exclusions of Old Republic Insurance Company,
 Policy #MWTB21542 and Old Republic Insurance Company of Canada Policy #CTB21542 subject to the “policy
 period,” limits of insurance, premium and all other terms, definitions, conditions and exclusions of this policy. In no
 event will the coverage provided by this policy be broader than the coverage provided by Old Republic Insurance
 Company, Policy # MWTB21542 and Old Republic Insurance Company of Canada Policy # CTB21542.




 All other terms and conditions of this policy remain unchanged.




                                                                           Authorized Representative




MS-10106                                                                                                        Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 356 of 437 Page ID
                                      #:388
                              CLINICAL TRIAL EXCLUSION ENDORSEMENT
    Named Insured                                                                    Endorsement Number
    McKesson Corporation                                                             28
    Policy Symbol     Policy Number           Policy Period                          Effective Date of Endorsement
    XOO               G24903229               07/01/2012 – 07/01/2013                07/01/2012
    Issued By (Name of Insurance Company)
    ACE Property and Casualty Insurance Company

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY




 The following exclusion is added to the policy:

 This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out of
 a “clinical trial”. However, this exclusion does not apply to late phase trial services, otherwise referred to as Phase
 IV, and provided by McKesson Specialty Canada.

 “Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted for the
 purpose of testing or experimenting with a device, drug, technique, treatment, intervention, procedure, method, or
 diagnosis.




 All other terms and conditions of this policy remain unchanged.




                                                                   __________________________________________
                                                                                       Authorized Agent




MS-10108                                                                                                         Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 357 of 437 Page ID
                                  #:389
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 358 of 437 Page ID
                                       #:390
    PERSONAL INJURY DEFINITION AMENDED TO INCLUDE DISCRIMINATION


     Named Insured                                                                    Endorsement Number
     McKesson Corporation                                                             30
     Policy Symbol     Policy Number           Policy Period                          Effective Date of Endorsement
     XOO               G24903229               07/01/2012 – 07/01/2013                07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Section VII, DEFINITIONS, Part R. “Personal and advertising injury” is deleted and replaced with the following:

    R. “Personal and advertising injury” means injury, including consequential “bodily injury,” arising out of one or more
       of the following offenses:

    1. False arrest, detention or imprisonment;
    2. Malicious prosecution;
    3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling or
       premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
    4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
       disparages a person’s or organization’s goods, products or services;
    5. Oral or written publication, in any manner, of material that violates a person’s right of privacy;
    6. Discrimination or humiliation on account of religion, age, sex, handicap, appearance, health, mental disorder,
       marital status, race, color, creed or national origin but only is such discrimination or humiliation is:
            a. Not intentionally committed by the “insured,”
            b. Not committed by, at the direction of, or with the knowledge of you and/or any of your executive officers or
                directors,
            c. Not directly or indirectly related to the employment of the person or persons by you, and
            d. Not in violation of any provision(s) of the Americans with Disabilities Act (including but not limited to any
                amendments or revisions thereto and any rules or regulation promulgated thereunder) or any similar
                common or statutory law,
    7. The use another’s advertising idea in your “advertisement,” or
    8. Infringing upon another’s copyright, trade dress or slogan in your “advertisement.”


All other terms and conditions of the policy remain unchanged.




                                                                            Authorized Representative




MS-12122(07/12)                                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 359 of 437 Page ID
                                       #:391
 FOREIGN LIABILITY FOLLOW FORM LIMITATION ENDORSMENT – EXCEPTION
                           FOR PRODUCTS
     Named Insured                                                                     Endorsement Number
     McKesson Corporation                                                              31
     Policy Symbol     Policy Number          Policy Period                            Effective Date of Endorsement
     XOO               G24903229              07/01/2012 – 07/01/2013                  07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company

   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued
                                      subsequent to the preparation of the policy.

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                       COMMERCIAL UMBRELLA LIABILITY POLICY

Section V. EXCLUSIONS is amended to include the following:
Foreign Liability
This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs outside
the United States of America, its territories and possessions, Puerto Rico and Canada.
However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided by a
policy listed in the scheduled “underlying insurance”
    1. This exclusion shall not apply; and
    2. Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury” will
       follow the terms, definitions, conditions and exclusions of such “underlying insurance,” subject to the “policy
       period”, limits of insurance, premium and all other terms, definitions, conditions and exclusions of this policy, and
       this policy will be no broader than the coverage provided by “underlying insurance.”

Notwithstanding the above provisions, with respect to claims or “suits” alleging “bodily injury,” “property damage” or
“personal and advertising injury” that (a) occurs outside the United States of America, its territories and possessions,
Puerto Rico and Canada, and (b) arises out of “your product”, this insurance will apply subject to subject to a “retained
limit” which is a self-insured retention as follows:

        $5,000,000 each “occurrence” (“loss” and defense expenses erode SIR)

        $5,000,000 annual aggregate (“loss” and defense expenses erode SIR)

        $500,000 “Trailing Retention”

The following definition is added to the policy:
“Trailing retention” means the amount shown above, which is the amount of “loss” in excess of the reduced or exhausted
limit of the “underlying insurance” you will pay in the settlement of any claim or “suit” to which this policy applies. Our
policy does not apply until you have paid the “trailing retention”. Defense and supplementary payments shall reduce the
amount shown above.
For the purposes of this endorsement, the definition of “loss” is amended to provide that “loss” also includes defense
expenses and supplementary payments.

All other terms and conditions of this policy remain unchanged.

                                                                       _________________________________
                                                                             Authorized Representative


MS-12125 (07/12)                                              © 2012                                    Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 360 of 437 Page ID
                                      #:392
                                        Government Immunity Endorsement
    Named Insured                                                                  Endorsement Number
    McKesson Corporation                                                           32
    Policy Symbol     Policy Number           Policy Period                        Effective Date of Endorsement
    XOO               G24903229               07/01/2012 – 07/01/2013              07/01/2012
    Issued By (Name of Insurance Company)
    ACE Property and Casualty Insurance Company




               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                       COMMERCIAL UMBRELLA LIABILITY POLICY



 We shall not, without obtaining the express advance written permission from the General Counsel of the Port
 Authority of New York and New Jersey (Port Authority), raise any defense involving in any way the jurisdiction of
 the Tribunal over the person of the Port Authority, the immunity of the Port Authority, its Commissioners, officers,
 agents or employees, the governmental nature of the Port Authority, or the provisions of any statutes respecting
 suits against the Port Authority.


 All other terms and conditions of this policy remain unchanged.




                                                                          Authorized Representative




MS-10102                                                                                                       Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 361 of 437 Page ID
                                       #:393

                                       HEALTH CARE SERVICES EXCLUSION
     Named Insured                                                                     Endorsement Number
     McKesson Corporation                                                              33
     Policy Symbol     Policy Number           Policy Period                           Effective Date of Endorsement
     XOO               G24903229               07/01/2012 – 07/01/2013                 07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Solely with respect to Interlakes Oncology, PC, and those entities identified in the Schedule on Endorsement 42 (WHO IS
AN INSURED ENDORSEMENT) of this policy Section V, DEFINITIONS, is amended by the addition of the following
exclusion:

Health care Services

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” sustained by a
“patient” and arising out of the providing of or failing to provide “health care services” by the “insured”.

For purposes of this endorsement, the following definitions are added to the policy;

“Health care services” means medical, surgical, dental, diagnostic or nursing services; diagnosis or treatment of any
sickness, disease, condition or injury; dispensing or administering of drugs, medicines, vaccines medical, surgical or
dental supplies, devices or appliances; advisory services or counseling for mental health, substance abuse or addiction;
physiotherapy, chiropractic or chiropody; optometry or optical services, including the prescribing, preparation or fitting of
ophthalmic lenses or similar products; providing hearing aid services, including the prescribing, preparation or fitting of
hearing aids.

“Patient” means a person under the care of or receiving “health care services” from any “insured” or any other person or
organization operating on behalf of any “insured”.


All other terms and conditions of this policy remain unchanged.




                                                                             Authorized Representative




MS-10100                                                                                                           Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 362 of 437 Page ID
                                       #:394
         INSUREDS IN MEDIA AND INTERNET TYPE BUSINESSES EXCLUSION
     Named Insured                                                                                                   Endorsement Number
     McKesson Corporation                                                                                            34
     Policy Symbol       Policy Number                     Policy Period                                             Effective Date of Endorsement
     XOO                 G24903229                         07/01/2012 – 07/01/2013                                   07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company
     Insert he policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           This endorsement modifies insurance provided under the following:

                                             COMMERCIAL UMBRELLA LIABILITY POLICY



Exclusion M. of Section V. EXCLUSIONS, is deleted and replaced by the following:

This insurance does not apply:

M. “Insureds” in Media and Internet-Type Businesses

“Personal and advertising injury” committed by an “insured” whose business is:

    1. Advertising, broadcasting, publishing or telecasting;
    2. Designing or determining content of web-sites for others; or
    3. An Internet search, access, content or service provider.

However, this exclusion does not apply to Section VII - Definitions, R. “Personal and advertising injury”, Paragraphs 1, 2
and 3.

For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others anywhere on
the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or telecasting.




All other terms and conditions of this policy remain unchanged.




                                                                                                        Authorized Representative




MS-11233 (06/12)                                                               © 2012                                                  Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 363 of 437 Page ID
                                       #:395


                                       MANUFACTURE OF DRUGS EXCLUSION
     Named Insured                                                                   Endorsement Number
     McKesson Corporation                                                            35
     Policy Symbol     Policy Number              Policy Period                      Effective Date of Endorsement
     XOO               G24903229                  07/01/2012 – 07/01/2013            07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued
                                      subsequent to the preparation of the policy.



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:

                                             COMMERCIAL UMBRELLA LIABILITY POLICY


Section V. EXCLUSIONS is amended to include the following additional exclusion.

    This insurance does not apply to any liability arising out of the manufacture of drugs, including prescription and over
    the counter drugs, by or on behalf of the Insured”.


    For the purposes of this exclusion, the term manufacture shall not include packaging or labeling of drugs.




All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




MS-12121(07/12)                                                                                                  Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 364 of 437 Page ID
                                       #:396
    NEWLY ACQUIRED ENTITY ENDORSEMENT (INLCUDING JOINT VENTURE)
     Named Insured                                                                          Endorsement Number
     McKesson Corporation                                                                   36
     Policy Symbol      Policy Number             Policy Period                             Effective Date of Endorsement
     XOO                G24903229                 07/01/2012 – 07/01/2013                   07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              This endorsement modifies insurance provided under the following:

                                             COMMERCIAL UMBRELLA LIABILITY POLICY



The policy is amended as follows:

Paragraph B. 5. of SECTION II WHO IS AN INSURED is deleted and replaced by the following:


   5.         Any organization you newly acquire or form and over which you maintain ownership or majority interest, will
              qualify as a “insured”, subject to the following:

              a. If at the time of acquisition, inception of control or formation, (a) the annual gross revenues of the
                 organization newly acquired, controlled or formed by you do not exceed $1,000,000,000 and (b) the
                 operations of any organization newly acquired, controlled or formed by you are not materially different
                 from your operations prior to such acquisition, formation or merger, then coverage under this
                 endorsement shall apply automatically from the date of acquisition, inception of control or formation, with
                 no additional premium charge, provided that you notify us within 120 days of such acquisition, inception of
                 control or formation.

              b. If, at the time of acquisition, inception of control or formation (a) the annual gross revenues of the
                 organization newly acquired, controlled or formed by you exceeds $1,000,000,000 or (b) the operations
                 of any organization newly acquired, controlled or formed by you are materially different from your
                 operations prior to such acquisition, formation or merger, then coverage under this policy applies only
                 until the 120th day after you acquire, take control of or form the organization, or the end of the ”policy
                 period,” whichever is earlier.
                                                                                                                  th
              c.     For any organization covered by paragraph b. above, coverage will expire on the 120 day after you
                     acquire, take control of or form the organization, or the end of the ”policy period,” whichever is earlier,
                     unless, within the 120 day period, you request us to include such organization as an “insured”, and we
                     agree to do so.

              d. We may, at our option, make an additional premium charge for any organization that you acquire, take
                 control of or form during the “policy period,” when that organization is not automatically covered in 5 .a.
                 above.


              e. Coverage does not apply to any liability arising out of an “occurrence” taking place before you acquire,
                 take control of or form any organization covered by this endorsement.




MS-12123 (07/12)                                  © 2012                                         Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 365 of 437 Page ID
                                       #:397
SECTION II, WHO IS AN INSURED is amended to include the following:
In the event of any “occurrence” caused by or arising out of any Joint Venture, Co-Venture, Joint Lease, Joint Operating
Agreement, Partnership or Limited Liability Company (Joint Venture) in which the “insured” has an ownership interest, the
Limits of Insurance under our policy shall be limited to the total liability coverage afforded the “insured” by this policy.

It is further agreed that the “retained limit” shall not be reduced by the percentage of the “insured” interest in said Joint
Venture and our liability shall be excess of the sum of

    1. The limits of the applicable “retained limit”, and
    2. The limits of any “other insurance”.

All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative




MS-12123 (07/12)                              © 2012                                        Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 366 of 437 Page ID
                                       #:398


                       Non-Contributory Endorsement for Additional Insureds
     Named Insured                                                                    Endorsement Number
     McKesson Corporation                                                             37
     Policy Symbol     Policy Number           Policy Period                          Effective Date of Endorsement
     XOO               G24903229               07/01/2012 – 07/01/2013                07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



For any person or organization qualifying as an “insured” under Section II WHO IS AN INSURED, Paragraph B.7. (as
added by endorsement to this policy) the following is added to
Section VI. CONDITIONS Paragraph J. Other Insurance

        If “other insurance” is available to an “insured” we cover under any of the endorsements listed or described above
        (the “Additional Insured”) for a “loss” we cover under this policy, this insurance will apply to such “loss” on a
        primary basis and we will not seek contribution from the “other insurance” available to the Additional Insured.
        Your “retained limit” still applies to such “loss” and any payments you receive from “other insurance” will not erode
        your “retained limit”.




All other terms and conditions of this policy remain unchanged.




                                                                             Authorized Representative




MS-10107                                                                                                          Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 367 of 437 Page ID
                                        #:399

                                           RETAINED LIMIT ENDORSEMENT
                                              (No Underlying Insurance)
 Named Insured                                                                        Endorsement Number
 McKesson Corporation                                                                 38
 Policy Symbol     Policy Number               Policy Period                          Effective Date of Endorsement
 XOO               G24903229                   07/01/2012 – 07/01/2013                07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



With respect to those coverages listed in the Schedule of Retained Limits in this endorsement only, the following shall
apply:

1. The preamble in the policy is deleted and replaced with the following:

    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties
    and what is and is not covered.

    Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
    other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to
    the company providing this insurance.

    Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII. DEFINITIONS.

    We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
    Schedule of Retained Limits attached to this policy, and in return for the payment of premium and subject to its terms,
    conditions, and limits of insurance of this policy, agree with you as follows:

2. Paragraph A., of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, is deleted and replaced with the
   following:

    A. We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
       “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
       insurance applies:

          1. When the applicable limits listed on the Schedule of Retained Limits, have been exhausted by payment of
             “loss”; or
          2. When damages sought would be covered under any “other insurance” but are not covered by that insurance
             because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss” covered under
             such “other insurance”.

The defense and supplemental payment expenses will be included within the “retained limit” and within the applicable
Limits of Insurance of this policy. Any such payment we make shall reduce the Limits of Insurance. Provided, however,
that if the “retained limit” is specifically designated in the Schedule of Retained Limits as not including defense and/or
supplemental payment expenses, then solely with respect to coverage afforded by this policy that is subject to such
“retained limit”, such defense and/or supplemental payment expenses shall be in addition to the applicable Limits of
Insurance of this policy and any such payment we make shall not reduce the Limit of Insurance of this policy.



   MS-10104                                                                                                Page 1 of 3
         Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 368 of 437 Page ID
                                           #:400

3. Paragraph E. of Section IV. LIMITS OF INSURANCE. is deleted and replaced with the following:

    E. If the applicable “retained limits” listed on the Schedule of Retained Limits have been:
       1. Reduced by the payments of “loss” covered by this policy then this policy will be excess of the remaining
            underlying “retained limits”; or

          2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as primary
             insurance, subject to the terms, conditions and limitations of the policy.

4. Exclusions A., I. and N. of Section V. EXCLUSIONS are deleted, unless replaced or amended by separate
   endorsement excluding or limiting coverage for Aircraft or watercraft (Exclusion A.), Employer’s Liability (Exclusion I.),
   or Liquor Liability (Exclusion N.).

5. Conditions A., C., and I. and Paragraph 3. only of Condition N. of Section VI. CONDITIONS are deleted and replaced
   with the following:

    A. Appeals

          In the event you elect not to appeal a judgment in excess of the “retained limits” or “other insurance”, we may
          elect to appeal. If we elect to appeal, we will be liable for, in addition to the applicable Limits of Insurance of this
          policy, all court costs, expenses incurred and interest on that amount of any judgment that does not exceed the
          applicable Limits of Insurance shown in the Declarations related to such an appeal, subject to the limitations set
          forth in Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS.

    C. Bankruptcy

          Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. This
          policy will not drop down or replace the “retained limits”, but will apply as if the “retained limits” are fully available
          and collectible and we will not assume any obligation under “retained limits”.

    I.    Maintenance of “Underlying Insurance” is deleted.

    N. Transfer of Rights of Recovery Against Others to Us

          3. If you waive any right of recovery against a specific person or organization for damages as required under an
             “insured contract”, we will also waive any such rights we may have against such person or organization
             provided that the “bodily injury” or “property damage” occurs subsequent to the execution of the “insured
             contract”.

6. Definitions P., and V. of Section VII. DEFINITIONS are deleted and replaced with the following:

    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by this
       policy. “Other insurance” does not include any policy of insurance specifically purchased to be excess of this
       policy and providing coverage that this policy also provides.

    V. “Retained limit” means the total applicable self-insured limits listed in the Schedule of Retained Limits in this
       endorsement below. The “retained limits” will apply whether or not there is any available “other insurance”. If there
       is “other insurance” applicable to a “loss”, amounts received through such “other insurance” for payment of the
       “loss” may be applied to reduce or exhaust the “retained limit”.

7. Definition Y. of Section VII. DEFINITIONS (“Underlying insurance”) is deleted.




MS-10104                                                                                                Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 369 of 437 Page ID
                                       #:401

                                              Schedule of Retained Limits

       Coverage(s)                       Retained Limit                                  Defense Treatment
       General Liability                 $5,000,000                 Each Occurrence      Within limits & within
                                         $7,500,000                 General Aggregate    SIR
       Products Liability                $5,000,000                 Each Occurrence      Within limits & within
                                         $5,000,000                 Aggregate            SIR
       Auto Liability                    $5,000,000                 Each Occurrence      Outside Limits
                                                                                         & SIR
       US Oncology                                                                       Within limits & within
       General Liability                 $5,000,000                 Each Occurrence      SIR
                                         $5,000,000                 Personal and
                                                                    Advertising Injury
                                         $5,000,000                 General Aggregate




All other terms and conditions of this policy remain unchanged.




                                                                  _________________________________
                                                                            Authorized Agent




MS-10104                                                                                   Page 3 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 370 of 437 Page ID
                                       #:402

                                       TRAILING RETENTION ENDORSEMENT
                                          (NO UNDERLYING INSURANCE)
     Named Insured                                                                     Endorsement Number
     McKesson Corporation                                                              39
     Policy Symbol     Policy Number               Policy Period                       Effective Date of Endorsement
     XOO               G24903229                   07/01/2012 – 07/01/2013             07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company
   Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued
                                      subsequent to the preparation of the policy.

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:
                                       COMMERCIAL UMBRELLA LIABILITY POLICY

                                                                   SCHEDULE
Trailing Retention:                    $ 500,000          Each Occurrence
Aggregate Trailing Retention:          $ Not Applicable


Section IV. LIMITS OF INSURANCE is amended as follows:
With respect to the application of part E. of Section IV., LIMITS OF INSURANCE, that relates to the reduction or
exhaustion of the aggregate limits of liability under any “retained limit” by reason of “loss” paid thereunder, this policy is
amended as follows:
A. If the aggregate limits of liability under any “retained limit” are reduced or exhausted solely by reason of “loss” paid
   thereunder arising out of “bodily injury,” “personal and advertising injury,” or “property damage” which takes place
   during our “policy period,” then this policy shall:
    1. In the event of reduction, pay the excess of the reduced underlying limit; but only in excess of the amount of the
       “trailing retention” and subject to the “aggregate trailing retention” as stated in the Schedule above.
    2. In the event of exhaustion continue in force, but only for any excess above the amount of the “trailing retention”
       and subject to the “aggregate trailing retention” as stated in the Schedule above.
Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, Part A is amended to read as follows:
1. With respect to any “occurrence” covered by the “retained limit” listed in the schedule of “retained limit” or any “other
   insurance” to which this policy applies, whether the aggregate limit of said “retained limit” or “other insurance” is
   exhausted or not, we shall not be called upon to assume charge of the investigation, settlement or defense of any
   “suit” brought against the “insured,” but we shall have the right and be given the opportunity to be associated in the
   defense and trial of any “suits” relative to any “occurrence” which, in our opinion, may create liability on the part of us
   under the terms of the policy.
2. With respect to any “occurrence” not covered by the “retained limit” or any “other insurance” but covered by the terms
   and conditions of this policy, we shall defend such “suit” against the “insured” seeking damages on account of “bodily
   injury,” “personal and advertising injury,” or “property damage” and we may make such investigation and effect
   settlement of any “suit” so defended. Provided, however, we shall have no obligation to defend until the “insured”
   losses have exceeded the “trailing retention” amount set out in the Schedule above.
    Furthermore, we shall not be obligated to defend any “suit” after the applicable limits of this policy have been
    exhausted.




MS-12124 (07/12)                                                    © 2012                              Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 371 of 437 Page ID
                                       #:403


Section VII. DEFINITIONS, is amended as follows:
The following Definitions are added:
“Trailing retention” means the amount shown in the Schedule above, which is the amount in excess of the reduced or
exhausted limit of “retained limit” you will pay in the settlement of any claim or “suit” to which this policy applies. Our
policy does not apply until you have paid the “trailing retention”. Defense and supplementary payments shall reduce the
amount shown above.
“Aggregate trailing retention” means the amount shown in the Schedule above which is the most you will pay for the sum
of all “trailing retention” amounts.
For the purposes of this endorsement, the definition of “loss” is amended to provide that “loss” also includes defense
expenses and supplementary payments.


All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Representative




MS-12124 (07/12)                                         © 2012                                    Page 2 of 2
       Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 372 of 437 Page ID
                                         #:404
                                            WHO IS AN INSURED ENDORSEMENT
       Named Insured                                                                                                   Endorsement Number
       McKesson Corporation                                                                                            40
       Policy Symbol      Policy Number                      Policy Period                                             Effective Date of Endorsement
       XOO                G24903229                          07/01/2012 – 07/01/2013                                   07/01/2012
       Issued By (Name of Insurance Company)
       ACE Property and Casualty Insurance Company
Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                            This endorsement modifies insurance provided under the following:

                                               COMMERCIAL UMBRELLA LIABILITY POLICY

  A. Section II, WHO IS AN INSURED, is amended by the addition of the following:

              1.   The entities listed in the schedule below shall be considered “insureds”, but solely to the extent
                   that:

                    a.     such entity is under your management;
                    b.     such entity has entered into a written Comprehensive Strategic Agreement (hereinafter
                           “CSA”) with you, which is in effect during the policy period and executed prior to any
                           “occurrence” taking place; and
                    c.     any liability covered under this policy is not also covered under any other valid and
                           collectable insurance available to such entity.

                    Such entity’s status as an “insured” ends when its CSA with you is cancelled, terminated or
                    expires.

              2.    Any entity, other than those entities listed in the schedule below, that has entered into a written
                    CSA with you shall be considered an “insured”, but solely to the extent that:

                    a.     such entity is under your management;
                    b.     such entity’s CSA with you is in effect during the policy period and executed prior to an
                           “occurrence” taking place; and
                    c.     any liability covered under this policy is not also covered under any other valid and
                           collectable insurance available to such entity.

                    Such entity’s status as an “insured” ends when its CSA with you is canceled, terminated or
                    expires.

  B.        All such entities and written CSAs must be reported in writing to us within fifteen (15) days after the
            expiration of this policy. However, any inadvertent or unintentional failure to report such entities or CSAs
            within fifteen days shall not, in and of itself, preclude coverage for such entities as “insured” under this
            policy.


  C. Section VII, DEFINITIONS, Subsection I, “Insured”, is deleted and replace with the following:

       I.     “Insured” means the Named Insured shown in the Declarations or added by endorsement and any
              individual or organization qualifying as such under Section II – Who is an Insured.

  SCHEDULE

Alliance Hematology Oncology P.A.
Allison, Curtis, Kingsley, Meoz, Michael, Sanchez & Prof. Corp.
Arizona Oncology Associates, P.C.

MS-10103                                                                                                         Page 1 of 2
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 373 of 437 Page ID
                                      #:405
Arkansas Oncology Associates, PA
Asheville Hematology & Oncology Associates PA
Cancer Care & Hematology Specialists of Chicagoland, PC
Cancer Care Centers of South Texas, PA
Cancer Centers of Florida, PA
Cancer Centers of North Carolina, PC
Cancer Centers of North Carolina-Asheville, PC
Comprehensive Cancer Care
Fairfax-Northern Virginia Hematology-Oncology, P.C.
Flavio Kruter, M.D., P.A.
Florida Cancer Affiliates, PL
Florida Institute of Research, Medical & Surgical, PA
Hematology Oncology Associates of Illinois
Interlakes Oncology Hematology P.C.
Kansas City Cancer Center, LLC
Mahoning Valley Hematology-Oncology Associates, Inc.
Maryland Oncology Hematology, PA
Minnesota Oncology Hematology, PA
Missouri Cancer Associates, LLC
Murrell, Westgate & Bryer, Inc.
New York Oncology Hematology, PC
Northwest Cancer Specialists, PC
Ocala Oncology Center, P.L.
Oncology & Hematology Associates, Inc.
Oncology and Hematology Associates of Southwest Virginia, Inc. (Blue Ridge Cancer Care)
Oncology Associates of Oregon, PC (Willamette Valley Cancer Center)
Oncology Hematology Radiation Care, LLC (Advanced Medical Specialties)
Regional Cancer Care, PA
Rocky Mountain Cancer Centers, a Professional LLP
South Florida Oncology & Hematology Consultants
St. Louis Urological Surgeons, Inc.
Texas Oncology, P.A.
The Hope Center for Cancer Care
Virginia Cancer Specialists, PC
Virginia Cancer Specialists
Wilshire Oncology Medical Group, Inc.


 All other terms and conditions of the policy remain unchanged.




                                                                      Authorized Representative




MS-10103                                                                                          Page 2 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 374 of 437 Page ID
                                       #:406
                          INTERNAL CREATION ENDORSEMENT

     Named Insured                                                                        Endorsement Number
     McKesson Corporation                                                                 41
     Policy Symbol     Policy Number          Policy Period                               Effec ive Date of Endorsement
     XOO               G24903229              07/01/2012 – 07/01/2013                     07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             This endorsement modifies insurance provided under the following:

                                       COMMERCIAL UMBRELLA LIABILITY POLICY



Section II. WHO IS AN INSURED, Subsection B., Paragraph 5, is amended to including the following:

 f. If you are a limited liability company or limited liability partnership that was created subsequent to the inception date of
this policy as a result of internal restructuring or realignment, you are an “insured” provided that:
          (1) The newly created limited liability company or limited liability partnership solely comprises operations which
          were part of the “insured” prior to the date of such creation; and
          (2) The newly created limited liability company or limited liability partnership continues to operate in a similar
              fashion as the “insured” prior to the date of such creation.


All other terms and conditions of this policy remain unchanged.




                                                                                Authorized Representative




MS-13847                                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 375 of 437 Page ID
                                       #:407
                                             TIE IN OF LIMITS ENDORSEMENT
     Named Insured                                                                      Endorsement Number
     McKesson Corporation                                                               42
     Policy Symbol     Policy Number            Policy Period                           Effec ive Date of Endorsement
     XOO               G24903229                07/01/2012 – 07/01/2013                 07/01/2012
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance is amended to include the following additional Condition:

If this insurance and the insurance provided by the policy(ies) listed in the schedule below apply to the same claim, “suit”
or “occurrence”, the maximum combined limits of insurance available under this policy and the scheduled policy(ies)
below for such claim, “suit” or “occurrence” will not exceed:

$ 25,000,000 Each Occurrence
$ 25,000,000 General Aggregate
$ 25,000,000 Products-Completed Operations Aggregate

These limits are the most that will be paid under this policy and the policies listed in the schedule below, combined, for all
claims, damages, “losses” or “suits”, regardless of any aggregate, per “occurrence”, per incident, or per accident limit, or
any other limit of liability or limit of insurance in this policy or the scheduled policy.

                                                                SCHEDULE

                Country of Issuance                             Insurer                      Policy Number
                         Canada                  ACE INA Insurance Company                    XBC 324006


Any “loss” paid under the scheduled policy shall reduce by such amount the applicable limit of insurance under this policy.

Nothing in this provision shall serve to increase any applicable limit of insurance of this policy or the scheduled policy.

All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Representative




XS-33307 (06/11)                                                                                                    Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 376 of 437 Page ID
                                      #:408

                                                AMENDATORY ENDORSEMENT
Named Insured                                                                                                             Endorsement Number
McKesson Corporation                                                                                                      43
Policy Symbol            Policy Number                     Policy Period                                                  Effec ive Date of Endorsement
XOO                      G24903229                         07/01/2012 – 07/01/2013                                        07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              This endorsement modifies insurance provided under the following:


                                             COMMERCIAL UMBRELLA LIABILITY POLICY


 It is agreed the following endorsements have been deleted and replaced with the following:

 Schedule of Underlying Insurance XS-9U57b is replaced with Revised Schedule of Underlying Insurance
 XS-9U57b

 Endorsement 9, Employee Benefit Plan Limitation (Claims Made) is replaced with Endorsement 44

 Endorsement 31, Foreign Liability Follow Form Limitation Endorsement – Exception for Products is
 replaced with Endorsement 45

 Endorsement 33, Health Care Services Exclusion is replaced with Endorsement 46

 Endorsement 36, Newly Acquired Entity Endorsement (Including Joint Venture) is replaced with
 Endorsement 47

 Endorsement 38, Retained Limit Endorsement (No Underlying Insurance) is replaced with Endorsement
 48


 All other terms and conditions in the policy remain unchanged.




                                                                           ______________________
                                                                               Authorized Agent




 CC1E15
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 377 of 437 Page ID
                                       #:409

                                         EMPLOYEE BENEFIT PLAN LIMITATION
                                                  [CLAIMS MADE]
 Named Insured                                                                           Endorsement Number

 McKesson Corporation                                                                    44
 Policy Symbol              Policy Number                 Policy Period                  Effec ive Date of Endorsement
 XOO                        G24903229                     07/01/2012 - 07/01/2013        07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


                                                              SCHEDULE

1.   Underlying Insurance
          Company:                           Old Republic Insurance Company of Canada

          Policy Number:                     CZY59583

          Expiration Date:                   07/01/2013

          Retroactive Date:                  None

          Limits of Insurance:               $25,000,000

          Each Employee                      $5,000,000

          Aggregate:                         $5,000,000



          Company:                           Insurance Company of the State of Pennsylvania

          Policy Number:                     XX-XXXXXXX

          Expiration Date:                   07/01/2013

          Retroactive Date:                  None

          Limits of Insurance:               $25,000,000

          Each Employee                      $1,000,000

          Aggregate:                         $5,000,000




 XS-26426 (02/09)                                                                                                        Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 378 of 437 Page ID
                                       #:410


         Company:                       Illinois Union Insurance Company

         Policy Number:                 MLPG21821020003

         Expiration Date:               07/01/2013

         Retroactive Date:              07/01/2006

         Limits of Insurance:           $25,000,000

         Each Employee                  $5,000,000

         Aggregate:                     $5,000,000



2.   Our Retroactive Date:            07/01/2006

3.   Coverage
     Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
     shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
     omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
     “Employee benefit programs”.

     “Administration” included but is not limited to performing any of the following functions for an “employee
     benefit program”:

     a. Counseling “employees” on your “employee benefit programs”;
     b. Interpreting your “employee benefit programs”;
     c. Handling records for your “employee benefit programs”;
     d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
     e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
        programs”.
     f. Collection of contributions and application of contributions as provided in your “employee benefit
        programs”;
     g. Preparation of reports required by government agencies, or “employee” communication materials
        concerning your “employee” benefit programs”; or
     h. Processing of claims for your “employee benefit programs”.

     “Employee benefit programs” include but are not limited to group life insurance, group accident or health
     insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
     social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
     and any other similar benefit program.




 XS-26426 (02/09)                                                                                           Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 379 of 437 Page ID
                                       #:411


4.   Claims Made Provision

     To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

     a. Retroactive Date

        If the “underlying insurance” above applies on the basis of claims first made against you during the period
        of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

        i.   The date such claim is first made against you is during OUR policy period, and
        ii. The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
            prior to the termination of this policy.

     b. Extended Reporting Period

        If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
        policy will apply to that claim on the same basis and in like manner, subject to all of the following:
        i.   Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
             provided by the “underlying insurance”, and
        ii. The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
            policy, and
        iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
             extend our “policy period”.

     c. Aggregate Limits

        If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
        limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
        then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

        i.   The claim must first be made against you during our “policy period” or during an Extended Reporting
             Period provided by this policy, and
        ii. Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
            and prior to the termination of this policy, and
        iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
             claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
             such payments had not been made.
     d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
        amended to add paragraph 5. as follows:
        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.



 All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Agent



 XS-26426 (02/09)                                                                                              Page 3 of 3
       Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 380 of 437 Page ID
                                         #:412
  FOREIGN LIABILITY FOLLOW FORM LIMITATION ENDORSMENT – EXCEPTION
                            FOR PRODUCTS
       Named Insured                                                                      Endorsement Number
       McKesson Corporation                                                               45
       Policy Symbol     Policy Number          Policy Period                             Effective Date of Endorsement
       XOO               G24903229              07/01/2012 – 07/01/2013                   07/01/2012
       Issued By (Name of Insurance Company)
       ACE Property and Casualty Insurance Company
    Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued
                                       subsequent to the preparation of the policy.

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                               This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Section V. EXCLUSIONS is amended to include the following:
Foreign Liability
This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs outside
the United States of America, its territories and possessions, Puerto Rico and Canada.
However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided by a policy
listed in the scheduled “underlying insurance”
    1. This exclusion shall not apply; and
    2. Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury” will follow
       the terms, definitions, conditions and exclusions of such “underlying insurance,” subject to the “policy period”, limits
       of insurance, premium and all other terms, definitions, conditions and exclusions of this policy, and this policy will be
       no broader than the coverage provided by “underlying insurance.”

Notwithstanding the above provisions, with respect to claims or “suits” alleging “bodily injury,” “property damage” or
“personal and advertising injury” that (a) occurs outside the United States of America, its territories and possessions, Puerto
Rico and Canada, and (b) arises out of “your product”, this insurance will apply subject to a “retained limit” which is a self-
insured retention as follows:

         $5,000,000 each “occurrence” (“loss” and defense expenses erode SIR)

         $5,000,000 annual aggregate (“loss” and defense expenses erode SIR)

         $500,000 “Trailing Retention”

The following definition is added to the policy:
“Trailing retention” means the amount shown above, which is the amount of “loss” in excess of the reduced or exhausted
limit of the “underlying insurance” you will pay in the settlement of any claim or “suit” to which this policy applies. Our policy
does not apply until you have paid the “trailing retention”. Defense and supplementary payments shall reduce the amount
shown above.
For the purposes of this endorsement, the definition of “loss” is amended to provide that “loss” also includes defense
expenses and supplementary payments.

All other terms and conditions of this policy remain unchanged.


                                                                         _________________________________
                                                                               Authorized Representative


MS-12125 (07/12)                                                © 2012                                   Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 381 of 437 Page ID
                                        #:413
                                        HEALTH CARE SERVICES EXCLUSION
      Named Insured                                                                    Endorsement Number
      McKesson Corporation                                                             46
      Policy Symbol     Policy Number           Policy Period                          Effective Date of Endorsement
      XOO               G24903229               07/01/2012 – 07/01/2013                07/01/2012
      Issued By (Name of Insurance Company)
      ACE Property and Casualty Insurance Company

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY

Solely with respect to Interlakes Oncology, PC, and those entities identified in the Schedule on Endorsement 40 (WHO IS
AN INSURED ENDORSEMENT) of this policy Section V, EXCLUSIONS, is amended by the addition of the following
exclusion:

Health care Services

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” sustained by a
“patient” and arising out of the providing of or failing to provide “health care services” by the “insured”.

For purposes of this endorsement, the following definitions are added to the policy;

“Health care services” means medical, surgical, dental, diagnostic or nursing services; diagnosis or treatment of any
sickness, disease, condition or injury; dispensing or administering of drugs, medicines, vaccines medical, surgical or dental
supplies, devices or appliances; advisory services or counseling for mental health, substance abuse or addiction;
physiotherapy, chiropractic or chiropody; optometry or optical services, including the prescribing, preparation or fitting of
ophthalmic lenses or similar products; providing hearing aid services, including the prescribing, preparation or fitting of
hearing aids.

“Patient” means a person under the care of or receiving “health care services” from any “insured” or any other person or
organization operating on behalf of any “insured”.


All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Representative




MS-10100                                                                                                         Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 382 of 437 Page ID
                                  #:414
        Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 383 of 437 Page ID
                                          #:415
     NEWLY ACQUIRED ENTITY ENDORSEMENT (INCLUDING JOINT VENTURE)
        Named Insured                                                                      Endorsement Number
        McKesson Corporation                                                               47
        Policy Symbol     Policy Number              Policy Period                         Effective Date of Endorsement
        XOO               G24903229                  07/01/2012 – 07/01/2013               07/01/2012
        Issued By (Name of Insurance Company)
        ACE Property and Casualty Insurance Company

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                This endorsement modifies insurance provided under the following:

                                                COMMERCIAL UMBRELLA LIABILITY POLICY



The policy is amended as follows:

Paragraph B. 5. of SECTION II WHO IS AN INSURED is deleted and replaced by the following:


   5.          Any organization you newly acquire or form and over which you maintain ownership or majority interest, will
               qualify as a “insured”, subject to the following:

               a. If at the time of acquisition, inception of control or formation, (a) the annual gross revenues of the
                  organization newly acquired, controlled or formed by you do not exceed $1,000,000,000 and (b) the
                  operations of any organization newly acquired, controlled or formed by you are not materially different from
                  your operations prior to such acquisition, formation or merger, then coverage under this endorsement shall
                  apply automatically from the date of acquisition, inception of control or formation, with no additional premium
                  charge, provided that you notify us within 120 days of such acquisition, inception of control or formation.

               b. If, at the time of acquisition, inception of control or formation (a) the annual gross revenues of the
                  organization newly acquired, controlled or formed by you exceeds $1,000,000,000 or (b) the operations of
                  any organization newly acquired, controlled or formed by you are materially different from your operations
                  prior to such acquisition, formation or merger, then coverage under this policy applies only until the 120th
                  day after you acquire, take control of or form the organization, or the end of the ”policy period,” whichever is
                  earlier.

               c.   For any organization covered by paragraph b. above, coverage will expire on the 120th day after you
                    acquire, take control of or form the organization, or the end of the ”policy period,” whichever is earlier,
                    unless, within the 120 day period, you request us to include such organization as an “insured”, and we agree
                    to do so.

               d. We may, at our option, make an additional premium charge for any organization that you acquire, take
                  control of or form during the “policy period,” when that organization is not automatically covered in 5 .a.
                  above.


               e. Coverage does not apply to any liability arising out of an “occurrence” taking place before you acquire, take
                  control of or form any organization covered by this endorsement.




MS-12123 (07/12)                                    © 2012                                  Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 384 of 437 Page ID
SECTION II, WHO IS AN INSURED is amended to include #:416
                                                    the following:
In the event of any “occurrence” caused by or arising out of any Joint Venture, Co-Venture, Joint Lease, Joint Operating
Agreement, Partnership or Limited Liability Company (Joint Venture) in which the “insured” has an ownership interest, the
Limits of Insurance under our policy shall be limited to the total liability coverage afforded the “insured” by this policy.

It is further agreed that the “retained limit” shall not be reduced by the percentage of the “insured” interest in said Joint
Venture and our liability shall be excess of the sum of

    1. The limits of the applicable “retained limit”, and
    2. The limits of any “other insurance”.

All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative




MS-12123 (07/12)                              © 2012                                       Page 2 of 2
        Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 385 of 437 Page ID
                                          #:417
                                           RETAINED LIMIT ENDORSEMENT
                                              (No Underlying Insurance)
 Named Insured                                                                        Endorsement Number
 McKesson Corporation                                                                 48
 Policy Symbol     Policy Number              Policy Period                           Effec ive Date of Endorsement
 XOO               G24903229                  07/01/2012 – 07/01/2013                 07/01/2012
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



With respect to those coverages listed in the Schedule of Retained Limits in this endorsement only, the following shall apply:

1. The preamble in the policy is deleted and replaced with the following:

    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties and
    what is and is not covered.

    Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any other
    person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the
    company providing this insurance.

    Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII. DEFINITIONS.

    We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
    Schedule of Retained Limits attached to this policy, and in return for the payment of premium and subject to its terms,
    conditions, and limits of insurance of this policy, agree with you as follows:

2. Paragraph A., of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, is deleted and replaced with the
   following:

    A. We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
       “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
       insurance applies:

          1. When the applicable limits listed on the Schedule of Retained Limits, have been exhausted by payment of “loss”;
             or
          2. When damages sought would be covered under any “other insurance” but are not covered by that insurance
             because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss” covered under
             such “other insurance”.

The defense and supplemental payment expenses will be included within the “retained limit” and within the applicable Limits
of Insurance of this policy. Any such payment we make shall reduce the Limits of Insurance. Provided, however, that if the
“retained limit” is specifically designated in the Schedule of Retained Limits as not including defense and/or supplemental
payment expenses, then solely with respect to coverage afforded by this policy that is subject to such “retained limit”, such
defense and/or supplemental payment expenses shall be in addition to the applicable Limits of Insurance of this policy and
any such payment we make shall not reduce the Limit of Insurance of this policy.



   MS-10104                                                                                                Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 386 of 437 Page ID
3. Paragraph E. of Section IV. LIMITS OF INSURANCE. #:418
                                                    is deleted and replaced with the following:

    E. If the applicable “retained limits” listed on the Schedule of Retained Limits have been:
       1. Reduced by the payments of “loss” covered by this policy then this policy will be excess of the remaining
            underlying “retained limits”; or

         2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as primary
            insurance, subject to the terms, conditions and limitations of the policy.

4. Exclusions A., I. and N. of Section V. EXCLUSIONS are deleted, unless replaced or amended by separate
   endorsement excluding or limiting coverage for Aircraft or watercraft (Exclusion A.), Employer’s Liability (Exclusion I.), or
   Liquor Liability (Exclusion N.).

5. Conditions A., C., and I. and Paragraph 3. only of Condition N. of Section VI. CONDITIONS are deleted and replaced
   with the following:

    A. Appeals

         In the event you elect not to appeal a judgment in excess of the “retained limits” or “other insurance”, we may elect
         to appeal. If we elect to appeal, we will be liable for, in addition to the applicable Limits of Insurance of this policy, all
         court costs, expenses incurred and interest on that amount of any judgment that does not exceed the applicable
         Limits of Insurance shown in the Declarations related to such an appeal, subject to the limitations set forth in
         Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS.

    C. Bankruptcy

         Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. This
         policy will not drop down or replace the “retained limits”, but will apply as if the “retained limits” are fully available and
         collectible and we will not assume any obligation under “retained limits”.

    I.   Maintenance of “Underlying Insurance” is deleted.

    N. Transfer of Rights of Recovery Against Others to Us

         3. If you waive any right of recovery against a specific person or organization for damages as required under an
            “insured contract”, we will also waive any such rights we may have against such person or organization provided
            that the “bodily injury” or “property damage” occurs subsequent to the execution of the “insured contract”.

6. Definitions P., and V. of Section VII. DEFINITIONS are deleted and replaced with the following:

    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by this
       policy. “Other insurance” does not include any policy of insurance specifically purchased to be excess of this policy
       and providing coverage that this policy also provides.

    V. “Retained limit” means the total applicable self-insured limits listed in the Schedule of Retained Limits in this
       endorsement below. The “retained limits” will apply whether or not there is any available “other insurance”. If there is
       “other insurance” applicable to a “loss”, amounts received through such “other insurance” for payment of the “loss”
       may be applied to reduce or exhaust the “retained limit”.

7. Definition Y. of Section VII. DEFINITIONS (“Underlying insurance”) is deleted.




MS-10104                                                                                                Page 2 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 387 of 437 Page ID
                                 Schedule of#:419
                                             Retained Limits

        Coverage(s)                        Retained Limit                                    Defense Treatment
        General Liability                  $5,000,000                Each Occurrence         Within limits & within
                                           $7,500,000                General Aggregate       SIR
        Products Liability                 $5,000,000                Each Occurrence         Within limits & within
                                           $5,000,000                Aggregate               SIR
        Auto Liability                     $5,000,000                Each Occurrence         Outside Limits
                                                                                             & SIR
        US Oncology                                                                          Outside limits &
        General Liability                  $5,000,000                Each Occurrence         within SIR
                                           $5,000,000                Personal and
                                                                     Advertising Injury
                                           $5,000,000                General Aggregate

        Employers Liability                $1,000,000                Bodily Injury – Each    Outside Limits & SIR
                                                                     Accident OR
                                                                     Bodily    Injury   By
                                                                     Disease     –    each
                                                                     Employee




All other terms and conditions of this policy remain unchanged.




                                                                  _________________________________
                                                                            Authorized Agent




MS-10104                                                                                      Page 3 of 3
    Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 388 of 437 Page ID
                                      #:420
                                          AMENDATORY ENDORSEMENT

Named Insured                                                                           Endorsement Number
McKesson Corporation                                                                    51
Policy Symbol          Policy Number          Policy Period                             Effective Date of Endorsement
XOO                    G24903229              07/01/2012 – 07/01/2013                   07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                        EXCESS LIABILTIY CATASTROPHE POLICY

                It is agreed that Endorsement #15 has been deleted and replaced with Endorsement #52.




                All other terms and conditions remain the same.




                                                                             Authorized Representative




                CC1E15
  Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 389 of 437 Page ID
                                    #:421

                                                  KNOWLEDGE OF OCCURRENCE
Named Insured                                                                                                            Endorsement Number
McKesson Corporation                                                                                                     52
Policy Symbol            Policy Number                    Policy Period                                                  Effective Date of Endorsement
XOO                      G24903229                        07/01/2012 – 07/01/2013                                        07/01/2012
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company
  Insert he policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                          COMMERCIAL UMBRELLA LIABILITY POLICY




 With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of
 an “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself
 constitute knowledge by you, unless your Senior Director of Risk Management or General Counsel shall have
 received notice from said agent, servant, employee or any other person.


 All other terms and conditions of this policy remain unchanged.




                                                                                                                   Authorized Agent

 XS-20753 (08/06)                                                                                                                                 Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 390 of 437 Page ID
                                  #:422
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 391 of 437 Page ID
                                  #:423
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 392 of 437 Page ID
                                  #:424
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 393 of 437 Page ID
                                  #:425




                       EXHIBIT E
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 394 of 437 Page ID
                                  #:426
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 395 of 437 Page ID
                                  #:427
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 396 of 437 Page ID
                                  #:428
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 397 of 437 Page ID
                                  #:429
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 398 of 437 Page ID
                                  #:430
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 399 of 437 Page ID
                                  #:431
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 400 of 437 Page ID
                                  #:432
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 401 of 437 Page ID
                                  #:433
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 402 of 437 Page ID
                                  #:434
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 403 of 437 Page ID
                                  #:435
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 404 of 437 Page ID
                                  #:436
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 405 of 437 Page ID
                                  #:437
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 406 of 437 Page ID
                                  #:438
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 407 of 437 Page ID
                                  #:439
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 408 of 437 Page ID
                                  #:440
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 409 of 437 Page ID
                                  #:441
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 410 of 437 Page ID
                                  #:442
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 411 of 437 Page ID
                                  #:443
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 412 of 437 Page ID
                                  #:444
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 413 of 437 Page ID
                                  #:445
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 414 of 437 Page ID
                                  #:446
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 415 of 437 Page ID
                                  #:447
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 416 of 437 Page ID
                                  #:448
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 417 of 437 Page ID
                                  #:449
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 418 of 437 Page ID
                                  #:450
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 419 of 437 Page ID
                                  #:451
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 420 of 437 Page ID
                                  #:452
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 421 of 437 Page ID
                                  #:453
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 422 of 437 Page ID
                                  #:454
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 423 of 437 Page ID
                                  #:455
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 424 of 437 Page ID
                                  #:456
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 425 of 437 Page ID
                                  #:457
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 426 of 437 Page ID
                                  #:458
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 427 of 437 Page ID
                                  #:459
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 428 of 437 Page ID
                                  #:460
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 429 of 437 Page ID
                                  #:461
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 430 of 437 Page ID
                                  #:462
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 431 of 437 Page ID
                                  #:463
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 432 of 437 Page ID
                                  #:464
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 433 of 437 Page ID
                                  #:465
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 434 of 437 Page ID
                                  #:466
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 435 of 437 Page ID
                                  #:467
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 436 of 437 Page ID
                                  #:468
Case 8:20-cv-02268-DOC-DFM Document 1-3 Filed 12/02/20 Page 437 of 437 Page ID
                                  #:469
